Exhibit 10.1

 

PURCHASE AND CONTRIBUTION AGREEMENT

Entered into as of April 13, 2005

among

VTR GLOBALCOM S.A.,

LIBERTY COMUNICACIONES DE CHILE UNO LTDA.,

and

CRISTALERÍAS DE CHILE S.A.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

 

 

ARTICLE II ACQUISITION; CLOSING

 

Section 2.1

Contribution; Purchase and Sale

 

Section 2.2

Issuance of VTR Stock; Purchase Price

 

Section 2.3

Closing

 

Section 2.4

Closing Deliveries

 

Section 2.5

Term Sheet

 

Section 2.6

Prior Agreements

 

Section 2.7

Metrópolis Confidentiality Agreements

 

Section 2.8

UGC/LMI Merger Agreement

 

 

 

 

ARTICLE III TRANSACTION REPRESENTATIONS AND WARRANTIES

 

Section 3.1

Transferor Representations and Warranties

 

Section 3.2

VTR’s Representations and Warranties

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES REGARDING METRÓPOLIS AND PROSER
[a05-6805_1ex10d1.htm#ArticleIv_113443]

 

Section 4.1 [a05-6805_1ex10d1.htm#Section4_1_113458]

Organization, Good Standing, and Authority
[a05-6805_1ex10d1.htm#Section4_1_113458]

 

Section 4.2 [a05-6805_1ex10d1.htm#Section4_2_113502]

Capitalization [a05-6805_1ex10d1.htm#Section4_2_113502]

 

Section 4.3 [a05-6805_1ex10d1.htm#Section4_3_113510]

Consents; No Conflicts [a05-6805_1ex10d1.htm#Section4_3_113510]

 

Section 4.4 [a05-6805_1ex10d1.htm#Section4_4_113515]

Brokers’ and Finders’ Fees [a05-6805_1ex10d1.htm#Section4_4_113515]

 

Section 4.5 [a05-6805_1ex10d1.htm#Section4_5_113521]

Subsidiaries [a05-6805_1ex10d1.htm#Section4_5_113521]

 

Section 4.6 [a05-6805_1ex10d1.htm#Section4_6_113530]

Financial Statements; Absence of Certain Developments; No Undisclosed
Liabilities; Net Debt [a05-6805_1ex10d1.htm#Section4_6_113530]

 

Section 4.7 [a05-6805_1ex10d1.htm#Section4_7_113546]

Real Property [a05-6805_1ex10d1.htm#Section4_7_113546]

 

Section 4.8 [a05-6805_1ex10d1.htm#Section4_8_113554]

Assets [a05-6805_1ex10d1.htm#Section4_8_113554]

 

Section 4.9 [a05-6805_1ex10d1.htm#Section4_9_113618]

Intangible Property [a05-6805_1ex10d1.htm#Section4_9_113618]

 

Section 4.10 [a05-6805_1ex10d1.htm#Section4_10_113626]

Contracts [a05-6805_1ex10d1.htm#Section4_10_113626]

 

Section 4.11 [a05-6805_1ex10d1.htm#Section4_11_113640]

Employee Benefit Plans [a05-6805_1ex10d1.htm#Section4_11_113640]

 

Section 4.12 [a05-6805_1ex10d1.htm#Section4_12_113647]

Employees [a05-6805_1ex10d1.htm#Section4_12_113647]

 

Section 4.13 [a05-6805_1ex10d1.htm#Section4_13_113656]

Legal Compliance [a05-6805_1ex10d1.htm#Section4_13_113656]

 

Section 4.14 [a05-6805_1ex10d1.htm#Section4_14_113701]

Taxes [a05-6805_1ex10d1.htm#Section4_14_113701]

 

Section 4.15 [a05-6805_1ex10d1.htm#Section4_15_130822]

Accounts Receivable [a05-6805_1ex10d1.htm#Section4_15_130822]

 

Section 4.16 [a05-6805_1ex10d1.htm#Section4_16_113705]

Books and Records [a05-6805_1ex10d1.htm#Section4_16_113705]

 

Section 4.17 [a05-6805_1ex10d1.htm#Section4_17_113709]

Systems [a05-6805_1ex10d1.htm#Section4_17_113709]

 

Section 4.18 [a05-6805_1ex10d1.htm#Section4_18_113716]

Legal Proceedings [a05-6805_1ex10d1.htm#Section4_18_113716]

 

Section 4.19 [a05-6805_1ex10d1.htm#Section4_19_113724]

Environmental Matters [a05-6805_1ex10d1.htm#Section4_19_113724]

 

Section 4.20 [a05-6805_1ex10d1.htm#Section4_20_113729]

Powers of Attorney [a05-6805_1ex10d1.htm#Section4_20_113729]

 

Section 4.21 [a05-6805_1ex10d1.htm#Section4_21_113734]

Insurance [a05-6805_1ex10d1.htm#Section4_21_113734]

 

Section 4.22 [a05-6805_1ex10d1.htm#Section4_22_113743]

Information Furnished [a05-6805_1ex10d1.htm#Section4_22_113743]

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE V ADDITIONAL REPRESENTATIONS AND WARRANTIES REGARDING VTR AND ITS
SUBSIDIARIES [a05-6805_1ex10d1.htm#ArticleV_113755]

 

Section 5.1 [a05-6805_1ex10d1.htm#Section5_1_113750]

Organization [a05-6805_1ex10d1.htm#Section5_1_113750]

 

Section 5.2 [a05-6805_1ex10d1.htm#Section5_2_113800]

Capitalization [a05-6805_1ex10d1.htm#Section5_2_113800]

 

Section 5.3 [a05-6805_1ex10d1.htm#Section5_3_113806]

Subsidiaries [a05-6805_1ex10d1.htm#Section5_3_113806]

 

Section 5.4 [a05-6805_1ex10d1.htm#Section5_4_113811]

Financial Statements; No Undisclosed Liabilities; Net Debt
[a05-6805_1ex10d1.htm#Section5_4_113811]

 

Section 5.5 [a05-6805_1ex10d1.htm#Section5_5_113822]

Real Property [a05-6805_1ex10d1.htm#Section5_5_113822]

 

Section 5.6 [a05-6805_1ex10d1.htm#Section5_6_113827]

Assets [a05-6805_1ex10d1.htm#Section5_6_113827]

 

Section 5.7 [a05-6805_1ex10d1.htm#Section5_7_113836]

Intangible Property [a05-6805_1ex10d1.htm#Section5_7_113836]

 

Section 5.8 [a05-6805_1ex10d1.htm#Section5_8_113842]

Contracts [a05-6805_1ex10d1.htm#Section5_8_113842]

 

Section 5.9 [a05-6805_1ex10d1.htm#Section5_9_113845]

Legal Compliance [a05-6805_1ex10d1.htm#Section5_9_113845]

 

Section 5.10 [a05-6805_1ex10d1.htm#Section5_10_113850]

Taxes [a05-6805_1ex10d1.htm#Section5_10_113850]

 

Section 5.11 [a05-6805_1ex10d1.htm#Section5_11_113855]

Systems [a05-6805_1ex10d1.htm#Section5_11_113855]

 

Section 5.12 [a05-6805_1ex10d1.htm#Section5_12_113859]

Legal Proceedings [a05-6805_1ex10d1.htm#Section5_12_113859]

 

Section 5.13 [a05-6805_1ex10d1.htm#Section5_13_113904]

Information Furnished [a05-6805_1ex10d1.htm#Section5_13_113904]

 

 

 

 

ARTICLE VI COVENANTS [a05-6805_1ex10d1.htm#ArticleVi_113912]

 

Section 6.1 [a05-6805_1ex10d1.htm#Section6_1_113917]

Confidentiality; Publicity [a05-6805_1ex10d1.htm#Section6_1_113917]

 

Section 6.2 [a05-6805_1ex10d1.htm#Section6_2_113923]

Expenses [a05-6805_1ex10d1.htm#Section6_2_113923]

 

Section 6.3 [a05-6805_1ex10d1.htm#Section6_3_113926]

Tax Matters [a05-6805_1ex10d1.htm#Section6_3_113926]

 

Section 6.4 [a05-6805_1ex10d1.htm#Section6_4_113930]

Litigation Support [a05-6805_1ex10d1.htm#Section6_4_113930]

 

Section 6.5 [a05-6805_1ex10d1.htm#Section6_5_113934]

Transition [a05-6805_1ex10d1.htm#Section6_5_113934]

 

Section 6.6 [a05-6805_1ex10d1.htm#Section6_6_113944]

VTR Capital Increase and Issuance of VTR Stock
[a05-6805_1ex10d1.htm#Section6_6_113944]

 

Section 6.7 [a05-6805_1ex10d1.htm#Section6_7_113952]

VTR Loan [a05-6805_1ex10d1.htm#Section6_7_113952]

 

Section 6.8 [a05-6805_1ex10d1.htm#Section6_8_113957]

Further Assurances [a05-6805_1ex10d1.htm#Section6_8_113957]

 

 

 

 

ARTICLE VII CONDITIONS TO CLOSING [a05-6805_1ex10d1.htm#ArticleVii_114001]

 

Section 7.1 [a05-6805_1ex10d1.htm#Section7_1_114007]

Opinions of Counsel [a05-6805_1ex10d1.htm#Section7_1_114007]

 

Section 7.2 [a05-6805_1ex10d1.htm#Section7_2_114013]

[Intentionally Omitted] [a05-6805_1ex10d1.htm#Section7_2_114013]

 

Section 7.3 [a05-6805_1ex10d1.htm#Section7_3_114019]

Certified Governing Documents [a05-6805_1ex10d1.htm#Section7_3_114019]

 

Section 7.4 [a05-6805_1ex10d1.htm#Section7_4_114024]

Good Standing Certificates [a05-6805_1ex10d1.htm#Section7_4_114024]

 

Section 7.5 [a05-6805_1ex10d1.htm#Section7_5_114029]

Officer Certificates [a05-6805_1ex10d1.htm#Section7_5_114029]

 

Section 7.6 [a05-6805_1ex10d1.htm#Section7_6_114037]

Board Approvals [a05-6805_1ex10d1.htm#Section7_6_114037]

 

Section 7.7 [a05-6805_1ex10d1.htm#Section7_7_114040]

Fairness Opinion [a05-6805_1ex10d1.htm#Section7_7_114040]

 

Section 7.8 [a05-6805_1ex10d1.htm#Section7_8_114045]

Miscellaneous Closing Deliveries [a05-6805_1ex10d1.htm#Section7_8_114045]

 

Section 7.9 [a05-6805_1ex10d1.htm#Section7_9_114051]

Dissolutions and Liquidations [a05-6805_1ex10d1.htm#Section7_9_114051]

 

Section 7.10 [a05-6805_1ex10d1.htm#Section7_10_114055]

[Intentionally Omitted] [a05-6805_1ex10d1.htm#Section7_10_114055]

 

Section 7.11 [a05-6805_1ex10d1.htm#Section7_11_114100]

Metrópolis/CCC Shareholder Debt [a05-6805_1ex10d1.htm#Section7_11_114100]

 

Section 7.12 [a05-6805_1ex10d1.htm#Section7_12_114103]

Metrópolis/Uno Shareholder Debt [a05-6805_1ex10d1.htm#Section7_12_114103]

 

Section 7.13 [a05-6805_1ex10d1.htm#Section7_13_114107]

VTR Credit Agreement [a05-6805_1ex10d1.htm#Section7_13_114107]

 

Section 7.14 [a05-6805_1ex10d1.htm#Section7_14_114113]

Metrópolis Credit Agreement [a05-6805_1ex10d1.htm#Section7_14_114113]

 

Section 7.15 [a05-6805_1ex10d1.htm#Section7_15_114117]

Consents, Approvals, Waivers, Notices, and Filings
[a05-6805_1ex10d1.htm#Section7_15_114117]

 

 

 

 

ARTICLE VIII INDEMNIFICATION [a05-6805_1ex10d1.htm#Articleviii_114122]

 

Section 8.1 [a05-6805_1ex10d1.htm#Section8_1_114127]

Survival of Representations, Warranties, and Covenants
[a05-6805_1ex10d1.htm#Section8_1_114127]

 

Section 8.2 [a05-6805_1ex10d1.htm#Section8_2_114131]

Indemnification by Uno [a05-6805_1ex10d1.htm#Section8_2_114131]

 

 

ii

--------------------------------------------------------------------------------


 

Section 8.3 [a05-6805_1ex10d1.htm#Section8_3_114141]

Indemnification by CCC [a05-6805_1ex10d1.htm#Section8_3_114141]

 

Section 8.4 [a05-6805_1ex10d1.htm#Section8_4_130458]

Indemnification by VTR [a05-6805_1ex10d1.htm#Section8_4_130458]

 

Section 8.5 [a05-6805_1ex10d1.htm#Section8_5_114614]

Defense of Action [a05-6805_1ex10d1.htm#Section8_5_114614]

 

Section 8.6 [a05-6805_1ex10d1.htm#Section8_6_114704]

Limitations on Indemnification [a05-6805_1ex10d1.htm#Section8_6_114704]

 

Section 8.7 [a05-6805_1ex10d1.htm#Section8_7_115051]

Insurance Proceeds [a05-6805_1ex10d1.htm#Section8_7_115051]

 

Section 8.8 [a05-6805_1ex10d1.htm#Section8_8_115044]

Exclusive Monetary Remedy; No Consequential Damages
[a05-6805_1ex10d1.htm#Section8_8_115044]

 

 

 

 

ARTICLE IX MISCELLANEOUS [a05-6805_1ex10d1.htm#ArticleIx_130443]

 

Section 9.1 [a05-6805_1ex10d1.htm#Section9_1_115037]

Entire Agreement [a05-6805_1ex10d1.htm#Section9_1_115037]

 

Section 9.2 [a05-6805_1ex10d1.htm#Section9_2_115033]

Governing Law; Governing Language [a05-6805_1ex10d1.htm#Section9_2_115033]

 

Section 9.3 [a05-6805_1ex10d1.htm#Section9_3_115027]

Dispute Resolution [a05-6805_1ex10d1.htm#Section9_3_115027]

 

Section 9.4 [a05-6805_1ex10d1.htm#Section9_4_115024]

Headings [a05-6805_1ex10d1.htm#Section9_4_115024]

 

Section 9.5 [a05-6805_1ex10d1.htm#Section9_5_115021]

Notices [a05-6805_1ex10d1.htm#Section9_5_115021]

 

Section 9.6 [a05-6805_1ex10d1.htm#Section9_6_115013]

Severability [a05-6805_1ex10d1.htm#Section9_6_115013]

 

Section 9.7 [a05-6805_1ex10d1.htm#Section9_7_115008]

Amendment; Waiver [a05-6805_1ex10d1.htm#Section9_7_115008]

 

Section 9.8 [a05-6805_1ex10d1.htm#Section9_8_115004]

Assignment and Binding Effect [a05-6805_1ex10d1.htm#Section9_8_115004]

 

Section 9.9 [a05-6805_1ex10d1.htm#Section9_9_115001]

No Benefit to Others [a05-6805_1ex10d1.htm#Section9_9_115001]

 

Section 9.10 [a05-6805_1ex10d1.htm#Section9_10_114957]

Counterparts [a05-6805_1ex10d1.htm#Section9_10_114957]

 

Section 9.11 [a05-6805_1ex10d1.htm#Section9_11_114954]

Interpretation [a05-6805_1ex10d1.htm#Section9_11_114954]

 

Section 9.12 [a05-6805_1ex10d1.htm#Section9_12_115138]

Rules of Construction [a05-6805_1ex10d1.htm#Section9_12_115138]

 

 

Schedule A [a05-6805_1ex10d1.htm#ScheduleA_130517]

Ownership of Stock of Metrópolis and Proser
[a05-6805_1ex10d1.htm#ScheduleA_130517]

Schedule B [a05-6805_1ex10d1.htm#ScheduleB_130531]

Metrópolis Taxes [a05-6805_1ex10d1.htm#ScheduleB_130531]

Schedule C [a05-6805_1ex10d1.htm#ScheduleC_130540]

Tax Matters [a05-6805_1ex10d1.htm#ScheduleC_130540]

 

 

Exhibit A [a05-6805_1ex10d1.htm#ExhibitA_130548]

Form of Uno Transfer Agreement [a05-6805_1ex10d1.htm#ExhibitA_130548]

Exhibit B [a05-6805_1ex10d1.htm#ExhibitB_130550]

Form of CCC Subscription and Transfer Agreement
[a05-6805_1ex10d1.htm#ExhibitB_130550]

Exhibit C [a05-6805_1ex10d1.htm#ExhibitC_130552]

Form of Shareholders Agreement [a05-6805_1ex10d1.htm#ExhibitC_130552]

Exhibit D [a05-6805_1ex10d1.htm#ExhibitD_130555]

Form of CCC Waiver and Release [a05-6805_1ex10d1.htm#ExhibitD_130555]

Exhibit E [a05-6805_1ex10d1.htm#ExhibitE_130600]

Form of LMINT/LMC Waiver and Release [a05-6805_1ex10d1.htm#ExhibitE_130600]

Exhibit F [a05-6805_1ex10d1.htm#ExhibitF_130605]

Form of Put Agreement [a05-6805_1ex10d1.htm#ExhibitF_130605]

Exhibit G [a05-6805_1ex10d1.htm#ExhibitG_130607]

Form of Dispute Resolution Agreement [a05-6805_1ex10d1.htm#ExhibitG_130607]

Exhibit H [a05-6805_1ex10d1.htm#ExhibitH_130608]

Form of Guaranty [a05-6805_1ex10d1.htm#ExhibitH_130608]

 

iii

--------------------------------------------------------------------------------


 

PURCHASE AND CONTRIBUTION AGREEMENT

 

This Purchase and Contribution Agreement is entered into as of April 13, 2005,
by and between

 

VTR GLOBALCOM S.A., a sociedad anónima duly organized and validly existing under
the laws of Chile (“VTR”), represented by Rodrigo Castillo Murillo,with domicile
at Reyes Lavalle 3340, 9th Floor, Las Condes, Santiago, Chile;

 

LIBERTY COMUNICACIONES DE CHILE UNO LTDA., a sociedad de responsabilidad
limitada duly organized and validly existing under the laws of Chile (“Uno”),
represented by Max Letelier Bomchil, with domicile at Isidora Goyenechea 3120,
Third Floor, Las Condes, Santiago, Chile; and

 

CRISTALERÍAS DE CHILE S.A., a sociedad anónima duly organized and validly
existing under the laws of Chile (“CCC”), represented by Cirilo Elton González
and Baltazar Sánchez Guzmán, both with domicile at Hendaya 60, Suite 201, Las
Condes, Santiago, Chile.

 

VTR, Uno, and CCC are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”  Uno and CCC are sometimes referred to herein
individually as a “Transferor” and collectively as the “Transferors.”
Capitalized terms used and not otherwise defined in this Agreement have the
respective meanings ascribed thereto in Article I.

 

RECITALS

 

A.            Uno owns (a) shares representing 50% of the outstanding share
capital of Metrópolis-Intercom S.A., a Chilean sociedad anónima (“Metrópolis”),
as described on Schedule A, (b) one share of Proser S.A., a Chilean sociedad
anónima (“Proser”), as described on Schedule A, and (c) the Metrópolis/Uno
Shareholder Debt.

 

B.            CCC owns (a) shares representing 50% of the outstanding share
capital of Metrópolis, as described on Schedule A, (b) one share of Proser, as
described on Schedule A, and (c) through its wholly owned Subsidiary
CristalChile Inversiones S.A., a Chilean sociedad anónima (“CCInversiones”), the
Metrópolis/CCC Shareholder Debt.

 

C.            Metrópolis owns and operates Systems in Chile.

 

D.            Metrópolis owns the remaining share capital of Proser S.A., as
described on Schedule A.

 

E.             Prior to the date hereof, (a) Cordillera Comunicaciones Holding
Limitada and its Subsidiary Cordillera Comunicaciones Limitada were dissolved
and liquidated and the share capital of Metrópolis owned by either of them was
distributed to CristalChile Comunicaciones S.A. and Uno, and (b) CristalChile
Comunicaciones S.A. was dissolved and CCC succeeded it in its ownship of the
share capital of Metrópolis and Proser owned by it.

 

1

--------------------------------------------------------------------------------


 

F.             Uno desires to (a) sell to VTR, and VTR desires to purchase from
Uno, all but one share of the issued and outstanding share capital of Metrópolis
that is owned by Uno, in consideration for, among other things, the Deferred
Purchase Price; (b) transfer to VTR’s Subsidiary VTR Net S.A. the remaining
share of Metrópolis that is owned by Uno; (c) sell to VTR, and VTR desires to
purchase from Uno, the Metrópolis/Uno Shareholder Debt pursuant to the Uno Debt
DPPO; and (d) transfer to VTR Net S.A. the single share of Proser that is owned
by Uno.

 

G.            CCC desires to (a) contribute to VTR all of the issued and
outstanding share capital of Metrópolis that is owned by CCC, in consideration
for, among other things, newly issued shares of VTR Stock representing 20% of
the outstanding share capital of VTR after such issuance; (b) cause
CCInversiones to sell to VTR, and VTR desires to purchase from CCInversiones,
the Metrópolis/CCC Shareholder Debt pursuant to the CCC Debt DPPO; and
(c) transfer to Metrópolis the single share of Proser owned by CCC.

 

H.            VTR owns and operates Systems in Chile.

 

AGREEMENT

 

In consideration of the mutual promises, covenants, and agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

 


ARTICLE I
DEFINITIONS


 

For purposes of this Agreement, the following terms have the following meanings:

 

Acquisition:  The direct acquisition by VTR of the shares of Metrópolis Stock
and the indirect acquisition by VTR of the shares of Proser Stock, in each case
pursuant to this Agreement.

 

Action:  As defined in Section 8.5(a).

 

Affiliate:  Affiliate of a Person means any Person that directly, or indirectly
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with, the Person in question.

 

Agreement:  This Purchase and Contribution Agreement (including the Exhibits,
Disclosure Schedules (but not the Metrópolis Disclosure Bundle), and other
Schedules attached hereto).

 

Antitrust Resolution:  The resolution issued by the Tribunal de Defensa de la
Libre Competencia of Chile on October 25, 2004, which became final and
nonappealable on March 10, 2005 as a result of a ruling by the Chilean Supreme
Court.

 

Basket Amount:  As defined in Section 8.6(a).

 

2

--------------------------------------------------------------------------------


 

Basket Exceptions:  As defined in Section 8.6(a).

 

Business Day:  Any day other than Saturday, Sunday, and a day on which banks in
Denver, Colorado, U.S.A. or Santiago, Chile are required or permitted to close.

 

CCC:  As defined in the preamble.

 

CCC Debt DPPO:  The assignment agreement, executed in the form of a public deed
dated as of the date hereof, pursuant to which the Metrópolis/CCC Shareholder
Debt is being assigned by CCInversiones to VTR, and in consideration therefor
VTR is agreeing to pay to CCInversiones the amount of US$10,521,784.83, on the
terms and conditions stated therein.

 

CCC Disclosure Schedule.  The schedule so named, dated the date hereof,
delivered by CCC to VTR.

 

CCC Material Adverse Effect:  A Material Adverse Effect with respect to CCC.

 

CCC Subscription and Transfer Agreement:  As defined in Section 2.4(a)(ii).

 

CCC Waiver and Release:  As defined in Section 2.4(a)(vi).

 

CCInversiones:  As defined in the recitals.

 

Chile:  The Republic of Chile.

 

Chilean Pesos:  Pesos, the lawful currency of Chile.

 

Closing:  The closing of (a) the contribution by CCC of its Metrópolis Stock to
VTR in exchange for VTR Stock, (b) the transfer by CCC of its single share of
Proser Stock to Metrópolis, (c) the sale by CCInversiones of the Metrópolis/CCC
Shareholder Debt to VTR pursuant to the CCC Debt DPPO, (d) the sale by Uno of
its Metrópolis Stock to VTR in exchange for the Deferred Purchase Price, (e) the
transfer by Uno of its single share of Proser Stock to VTR Net S.A., and (f) the
sale by Uno of the Metrópolis/Uno Shareholder Debt to VTR pursuant to the Uno
Debt DPPO.

 

Code:  The U.S. Internal Revenue Code of 1986.

 

Confidential VTR Information:  As defined in Section 6.1(a).

 

Contract:  Any note, bond, indenture, debenture, security agreement, trust
agreement, mortgage, lease, contract, license, franchise, permit, guaranty,
joint venture agreement, or other agreement, instrument, commitment, or
obligation, whether oral or written.

 

Control:  The ability to direct or cause the direction (whether through the
ownership of voting securities, by contract, or otherwise) of the management and
policies of a Person or to control (whether affirmatively or negatively and
whether through the ownership of voting securities, by contract, or otherwise)
the decision of such Person to engage in the particular

 

3

--------------------------------------------------------------------------------


 

conduct at issue.  A Person will be rebuttably presumed to control an Entity if
such Person owns, directly or indirectly through one or more intermediaries,
(a) sufficient shares of stock or other equity interests of such Entity to allow
such Person, under ordinary circumstances, to elect or direct the election of a
majority of the members of the board of directors or other governing body of
such Entity or (b) shares of stock or other equity interests of such Entity
representing, in the aggregate, more than 50% of the aggregate outstanding
economic interests in such Entity.

 

Controlled Affiliate:  A Controlled Affiliate of a Person means any Entity that
is an Affiliate of such Person and that such Person directly, or indirectly
through one or more intermediaries, Controls.

 

Corporations Law:  Chilean Law N°18,046 on Corporations (Ley de Sociedades
Anónimas).

 

Deferred Purchase Price:  As defined in Section 2.2(b).

 

Disclosure Schedules:  Any of the CCC Disclosure Schedule, the Metrópolis
Disclosure Schedule, the Uno Disclosure Schedule, and the VTR Disclosure
Schedule, as applicable.

 

Dispute Resolution Agreement:  As defined in Section 2.4(a)(xi).

 

Dollars:  Dollars, the lawful currency of the U.S.

 

DPP Obligation:  As defined in Section 2.2(b).

 

Entity:  Any sociedad anónima, sociedad de responsabilidad limitada,
corporation, general or limited partnership, limited liability company, joint
venture, trust, association, unincorporated entity of any kind, or Governmental
Authority.

 

Environmental Laws:  Any and all present Chilean Laws relating to the regulation
or protection of the environment or human health or to emissions, discharges,
releases or threatened releases of pollutants, contaminants, chemicals or toxic
or hazardous substances or wastes into the indoor or outdoor environment.

 

Equipment:  With respect to a System, all of such System’s equipment, including
towers, tower equipment, antennas, above-ground and underground cable,
distribution systems, head-end amplifiers, line amplifiers, earth satellite
receiver stations and related equipment, microwave equipment, testing equipment,
tools, inventory, spare parts, and all other tangible property and facilities
owned, used or held for use in such System.

 

Filing:  Any written registration, declaration, application, or filing.

 

GAAP:  Generally accepted accounting principles as used in Chile as in effect on
the date hereof.

 

4

--------------------------------------------------------------------------------


 

Governing Documents:  The estatutos sociales, escritura de constitución social,
articles or certificate of incorporation or association, general or limited
partnership agreement, limited liability company or operating agreement, bylaws,
or other governing documents of any Entity.

 

Governmental Authority:  Any Chilean national, regional, or local, or any
foreign, court, governmental department, commission, authority, board, bureau,
agency, official, or other instrumentality.

 

Guaranty:  As defined in Section 2.4(a)(xii).

 

Home Passed:  Each dwelling unit that can be connected to a System without the
need of further extending the distribution plant; provided, however, that with
respect to Video MMDS Subscribers, one home passed is equal to one Video MMDS
Subscriber.

 

Improvements:  As defined in Section 4.7(c).

 

Indebtedness:  Without duplication, (a) all obligations created, issued, or
incurred for borrowed money (whether by loan, the issuance and sale of debt
securities, or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such other Person); (b) all obligations to pay the deferred purchase price
or acquisition price of property or services (other than accrued expenses and
trade accounts payable incurred in the ordinary course of business that are not
more than 90 days past due); (c) all indebtedness evidenced by a note, bond,
debenture, or similar instrument; (d) the principal amount of all obligations
under or in respect of leases capitalized in accordance with GAAP; (e) all
obligations in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions; (f) all payment obligations
under any interest rate protection agreements, currency hedge agreements, and
similar agreements to the extent constituting a liability under GAAP; and
(g) all obligations under guarantees with respect to any of the foregoing.

 

Indemnified Party:  As defined in Section 8.5(a).

 

Indemnifying Party:  As defined in Section 8.5(a).

 

Intellectual Property:  All of the following: (a) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents, patent applications, and patent
disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions, and reexaminations thereof,
(b) all trademarks, service marks, trade dress, logos, slogans, trade names,
corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and

 

5

--------------------------------------------------------------------------------


 

business and marketing plans and proposals), (f) all computer software
(including source code, executable code, data, databases, and related
documentation), (g) all material advertising and promotional materials, (h) all
other proprietary rights, and (i) all copies and tangible embodiments of any of
the foregoing (in whatever form or medium).

 

Internet Subscriber:  A dwelling unit or commercial unit with one or more cable
modems connected to a System, where a customer has requested and is receiving
Internet access services through such cable modem(s), including as part of any
bundling arrangement with a third party.  For purposes of this definition, any
unit receiving such services without an obligation to pay consideration or fees
therefor shall not be considered an Internet Subscriber.

 

Judgment:  Any judgment, writ, order, decree, injunction, award, restraining
order, or ruling of or by any court, judge, justice, arbitrator, or magistrate,
including any bankruptcy court or judge, and any writ, order, decree, or ruling
of or by any Governmental Authority.

 

Law:  Any Chilean national, regional, or local, or any foreign, statute, code,
ordinance, rule, regulation, Judgment, regulatory agreement with a Governmental
Authority, or general principle of common or civil law or equity.

 

Legal Proceedings:  Any private or governmental action, suit, complaint,
arbitration, legal, or administrative proceeding or investigation.

 

Licenses:  All franchises, concessions, licenses, permits, authorizations,
certificates, variances, exemptions, consents, leases, rights of way, easements,
instruments, orders, and approvals issued by any Governmental Authority.

 

Lien:  Any (a) security agreement, conditional sale agreement, or other title
retention agreement; (b) lease, consignment, or bailment given for security
purposes; and (c) lien, charge, restrictive agreement, prohibition against
transfer, mortgage, pledge, option, encumbrance, adverse interest, security
interest, claim, attachment, exception to or defect in title, or other ownership
interest (including reservations, rights of entry, possibilities of reverter,
encroachments, easements, rights of way, restrictive covenants, leases, and
Licenses granted to other Persons) of any kind, but excluding any of the
foregoing created or imposed by or pursuant to this Agreement or any other
Transaction Document.

 

LMC:  Liberty Media Corporation, a Delaware U.S.A. corporation.

 

LMI:  Liberty Media International, Inc., a Delaware U.S.A. corporation.

 

LMINT:  Liberty Media International Holdings, LLC, a Delaware U.S.A. limited
liability company.

 

LMINT/LMC Waiver and Release:  As defined in Section 2.4(a)(vii).

 

Losses:  Losses, liabilities, damages, dues, deficiencies, assessments, Liens,
fines, interest, penalties, costs, expenses, and obligations, including amounts
reasonably paid in settlement, prosecuting, defending, or otherwise, and
reasonable legal, accounting, experts, and

 

6

--------------------------------------------------------------------------------


 

other fees, costs, and expenses, in connection with claims, actions, suits,
proceedings, hearings, investigations, charges, complaints, demands,
injunctions, Judgments, orders, decrees, and rulings.

 

Material Adverse Change or Material Adverse Effect:  With respect to any Person,
(a) any event, change, or effect that is materially adverse to the condition
(financial or otherwise), properties, assets, liabilities, business, operations,
or results of operations, of such Person and its Subsidiaries (with such
Subsidiaries being determined immediately prior to the Closing), taken as a
whole, except to the extent that such change, event, or effect is attributable
to or results from (i) changes affecting the securities or capital markets or
economic conditions generally in the country or countries in which such Person
or group of Persons conduct their businesses, (ii) changes affecting the
industries in which such Person or group of Persons operate generally (as
opposed to changes affecting any such Person or group of Persons specifically or
predominantly), (iii) the effect of the public announcement of this Agreement or
the pendency of the transactions contemplated hereby and by the other
Transaction Documents, or (iv) changes in GAAP or in generally accepted
accounting principles in the U.S.A., or (b) if such Person is a Party hereto or
a party to any other Transaction Document, any event, change, or circumstance
that has a material adverse effect on the ability of such Person to perform its
obligations under, and to consummate the transactions contemplated by, this
Agreement and the other Transaction Documents, as applicable.

 

Metrópolis:  As defined in the recitals.

 

Metrópolis Audited Balance Sheet Date:  As defined in Section 4.6(a).

 

Metrópolis Audited Consolidated Balance Sheets:  As defined in Section 4.6(a).

 

Metrópolis/CCC Shareholder Debt:  The Indebtedness owed by Metrópolis to
CCInversiones represented by the Acknowledgement of Debt (Reconocimiento de
Deuda), dated as of the date hereof, pursuant to which Metrópolis acknowledged
its debt to CCC in the amount of $6,060,758,500 Chilean Pesos.

 

Metrópolis Confidentiality Agreements:  The Confidentiality Agreement dated as
of March 24, 2004 between Metrópolis and ULA, and the Confidentiality Agreement
dated as of February 11, 2005 between Metrópolis and VTR relating to the
confidential information of Metrópolis.

 

Metrópolis Credit Agreement:  The Contrato de Crédito Sindicado, dated as of
June 8, 2001, among Metrópolis, as borrower, and Banco Santiago, Banco del
Estado de Chile, Banco de Crédito e Inversiones, and Corpbanca, as lenders,
including any related notes, guarantees, collateral documents, instruments, and
agreements executed in connection therewith.

 

Metrópolis Disclosure Bundle:  The collection of documents so named, dated the
date hereof, delivered by Uno and CCC to VTR.

 

Metrópolis Disclosure Schedule:  The schedule so named, dated the date hereof,
delivered by Uno and CCC to VTR.

 

7

--------------------------------------------------------------------------------


 

Metrópolis Equity Affiliate:  As defined in Section 4.5(a).

 

Metrópolis Financial Statements:  As defined in Section 4.6(a).

 

Metrópolis Investment:  As defined in Section 4.5(a).

 

Metrópolis Investment Agreements:  As defined in Section 4.5(a).

 

Metrópolis Leased Real Property:  All real property and interests in real
property leased by Metrópolis or Proser or used by Metrópolis or Proser and
material to its business and not otherwise owned (together with all buildings,
structures, improvements, and fixtures located thereon, and all easements and
other rights and interests appurtenant thereto).

 

Metrópolis Licensed Intellectual Property:  As defined in Section 4.9.

 

Metrópolis Material Adverse Effect:  A Material Adverse Effect with respect to
Metrópolis.

 

Metrópolis Owned Intellectual Property:  As defined in Section 4.9.

 

Metrópolis Owned Real Property:  All real property and interests in real
property owned by Metrópolis or Proser (together with all buildings, structures,
improvements, and fixtures located thereon, and all easements and other rights
and interests appurtenant thereto).

 

Metrópolis Stock:  The registered shares of Metrópolis.

 

Metrópolis Stub Period:  As defined in Section 4.6(a).

 

Metrópolis Unaudited Balance Sheet Date:  As defined in Section 4.6(a).

 

Metrópolis Unaudited Consolidated Balance Sheet:  As defined in Section 4.6(a).

 

Metrópolis/Uno Shareholder Debt:  The Indebtedness owed by Metrópolis to Uno
represented by the Acknowledgement of Debt (Reconocimiento de Deuda), dated as
of the date hereof, pursuant to which Metrópolis acknowledged its debt to Uno in
the amount of $6,060,758,500 Chilean Pesos.

 

Net Debt:  On any date of determination, the result of (a) the aggregate amount
of Indebtedness minus (b) the aggregate amount of cash and cash equivalents.

 

Nondisclosure Agreement.  The Nondisclosure Agreement dated as of December 29,
2003 between Bitrán & Asociados and UGC.

 

Observado Exchange Rate: The Observado Exchange Rate means, for any given date,
the exchange rate Chilean Pesos/Dollars published by the Central Bank of Chile
in the Official Gazette for such date, pursuant to Chapter I of Title I of the
Compendium of Foreign Exchange Regulations (or, if the Central Bank of Chile
ceases to publish such exchange rate, the exchange rate replacing such exchange
rate).  If the Observado Exchange Rate is not so available for any

 

8

--------------------------------------------------------------------------------


 

reason, the Observado Exchange Rate will mean the Observado Exchange Rate
published in the manner set forth above on the Business Day immediately
preceding such date.

 

Official Gazette:  The Diario Oficial de la República de Chile.

 

Party or Parties:  As defined in the preamble.

 

Permitted Liens: With respect to any Person, the following Liens: (a) Liens for
Taxes, assessments, or other governmental charges or levies not yet due and
payable or that are being contested in good faith through appropriate
proceedings and for which appropriate reserves (as determined on a GAAP basis)
have been established; (b) Liens of carriers, warehousemen, mechanics,
materialmen, and landlords incurred in the ordinary course of business for sums
not yet due; (c) Liens incurred in the ordinary course of business in connection
with workmen’s compensation, unemployment insurance, or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, leases, and Contracts (other than for borrowed money)
entered into in the ordinary course of business or to secure obligations on
surety or appeal bonds; (d) purchase money security interests or Liens on
property acquired or held by the applicable Person in the ordinary course of
business to secure the purchase price of such property or to secure indebtedness
incurred solely for the purpose of financing the acquisition of such property;
and (e) easements, restrictions, and other minor defects of title that are not,
in the aggregate, material or which do not, individually or in the aggregate,
materially and adversely affect the value of the property affected thereby.

 

Person:  Any natural person or Entity.

 

Post-Closing Period:  Any period that begins after the date hereof and, with
respect to any period that begins before the date hereof and ends after the date
hereof, the portion of that period beginning after the date hereof.

 

Pre-Closing Period:  Any period that ends on or prior to the date hereof and,
with respect to any period that begins before the date hereof and ends after the
date hereof, the portion of that period ending on the date hereof.

 

Preemptive Rights:  The preferred rights that the shareholders of a sociedad
anónima have, pursuant to Article 25 of the Corporations Law, entitling them to
purchase newly issued shares of such sociedad anónima in accordance with their
pro rata shareholding.

 

Proser:  As defined in the recitals.

 

Proser Stock:  The registered shares of Proser.

 

Put Agreement:  As defined in Section 2.4(a)(viii).

 

Required CCC Consents:  Any required notices, Filings, consents, approvals, or
waivers set forth in Section 3.1(d) of the CCC Disclosure Schedule.

 

9

--------------------------------------------------------------------------------


 

Required Consents:  Any of the Required CCC Consents, the Required Metrópolis
Consents, the Required Uno Consents, and the Required VTR Consents, as
applicable.

 

Required Metrópolis Consents:  Any required notices, Filings, consents,
approvals, or waivers set forth in Section 4.3(a) of the Metrópolis Disclosure
Schedule.

 

Required Uno Consents:  Any required notices, Filings, consents, approvals, or
waivers set forth in Section 3.1(d) of the Uno Disclosure Schedule.

 

Required VTR Consents:  Any required notices, Filings, consents, approvals, or
waivers set forth in Section 3.2(d) of the VTR Disclosure Schedule.

 

Restriction:  With respect to any share capital, partnership interest,
membership right or membership interest in a limited liability company, or other
equity interest or security, any voting or other trust or agreement, option,
warrant, preemptive right (other than Preemptive Rights pursuant to the
Corporations Law), right of first offer, right of first refusal, escrow
arrangement, proxy, buy-sell agreement, power of attorney, or other Contract
(but excluding this Agreement and the other Transaction Documents), or any
License that, conditionally or unconditionally, (a) grants to any Person the
right to purchase or otherwise acquire, or obligates any Person to sell or
otherwise dispose of or issue, or otherwise gives or, whether upon the
occurrence of any event or with notice or lapse of time or both or otherwise,
may give any Person the right to acquire (i) any such share capital, partnership
interest, membership right or membership interest in a limited liability
company, or other equity interest or security; (ii) any proceeds of, or any
distributions paid or that are or may become payable with respect to, any such
share capital, partnership interest, membership right or membership interest in
a limited liability company, or other equity interest or security; or (iii) any
interest in such share capital, partnership interest, membership right or
membership interest in a limited liability company, or other equity interest or
security or any such proceeds or distributions; (b) restricts or, whether upon
the occurrence of any event or with notice or lapse of time or both or
otherwise, is reasonably likely to restrict the transfer or voting of, or the
exercise of any rights or the enjoyment of any benefits arising by reason of
ownership of, any such share capital, partnership interest, membership right or
membership interest in a limited liability company, or other equity interest or
security or any such proceeds or distributions; or (c) creates or, whether upon
the occurrence of any event or with notice or lapse of time or both or
otherwise, is reasonably likely to create a Lien or purported Lien affecting
such share capital, partnership interest, membership right or membership
interest in a limited liability company, or other equity interest or security,
proceeds or distributions; provided, however, that for all purposes of this
Agreement, the Antitrust Resolution will not be considered to constitute or
impose a Restriction.

 

RGU:  Separately, a Video Cable Subscriber, Video MMDS Subscriber, Internet
Subscriber, or Telephone Subscriber.  A customer may constitute one or more
RGUs.  For example, if a residential customer subscribes to cable television
service (whether by cable or multipoint microwave (wireless) distribution
systems), voice service and Internet access service, the customer constitutes
three RGUs.

 

10

--------------------------------------------------------------------------------


 

Services:  Collectively, (a) cable television services, whether such services
include basic or premium programming, expanded basic programming, or lifeline
service representing the lowest regulated tier of video services; (b) Internet
access services received through one or more cable modems connected to a
broadband network; and (c) voice services through a broadband network.

 

Shareholders Agreement:  As defined in Section 2.4(a)(v).

 

Strategic Contracts:  Collectively, (a) the following Contracts: (i) the
Contrato de Uso y Goce de Canalizaciones, Fibra Oscura y Espacios, dated July 3,
2000; (ii) the Contrato de Uso y Goce de Fibra Oscura y Espacios, dated
January 10, 2003; (iii) the Contrato de Uso y Goce de Red, Fibra Oscura y
Espacios en Concepción, dated January 10, 2003; (iv) the Contrato, dated
July 31, 2003; (v) the Contrato de Prestación de Servicios, dated July 20, 2004;
(vi) the Contrato de Agente Autorizado de Ventas, dated August 1, 2003; and
(vii) the Contrato de Servicio Megavía DSL, dated March 14, 2003; (b) the
Acuerdo Comercial para la Prestación de Servicios de Transporte y Distribución
de las Señales de Televisión por Cable, dated January 7, 1997, between
Televisión y Telecomunicaciones Manquehue S.A. and Metrópolis; (c) the Contrato
sobre Transmisión de Telefonía IP, dated June 10, 2003, between Metrópolis and
Voissnet S.A.; and (d) the Contrato, dated November 14, 2003, between Metrópolis
and Telefónica del Sur S.A.

 

Subsidiary:  With respect to any Person:

 

(a)           a corporation a majority in voting power of whose share capital
with voting power, under ordinary circumstances, to elect directors is at the
time, directly or indirectly, owned by such Person, by a Subsidiary of such
Person, or by such Person and one or more Subsidiaries of such Person, without
regard to whether the voting of such stock is subject to a voting agreement or
similar Restriction,

 

(b)           a partnership or limited liability company in which such Person or
a Subsidiary of such Person is, at the date of determination, (i) in the case of
a partnership, a general partner of such partnership with the power
affirmatively to direct the policies and management of such partnership or
(ii) in the case of a limited liability company, the managing member or, in the
absence of a managing member, a member with the power affirmatively to direct
the policies and management of such limited liability company, or

 

(c)           any Entity (other than a corporation, partnership, or limited
liability company) in which such Person, a Subsidiary of such Person, or such
Person and one or more Subsidiaries of such Person, directly or indirectly, at
the date of determination thereof, has (i) the power to elect or direct the
election of a majority of the members of the governing body of such Person
(whether or not such power is subject to a voting agreement or similar
Restriction) or (ii) in the absence of such a governing body, at least a
majority ownership interest.

 

System:  A broadband communications system, including cable and fiber-optic
broadband networks, multipoint microwave (wireless) distribution systems, and
all related Equipment.

 

11

--------------------------------------------------------------------------------


 

Tax or Taxes:  All taxes, however denominated, including any monetary
adjustments, interest, penalties or other additions to tax that may become
payable in respect thereof, imposed by any Tax Authority, which taxes include,
without limiting the generality of the foregoing, all income or profits taxes,
payroll and employee withholding taxes, unemployment insurance, social security
taxes, income withholding taxes, sales and use taxes, value added taxes, ad
valorem taxes, excise taxes, franchise taxes, gross receipts taxes, business or
municipal license (patente municipal) taxes, occupation taxes, real and personal
property taxes, stamp taxes, environmental taxes, severance taxes, production
taxes, transfer taxes, workers’ compensation, governmental charges, and other
obligations of the same or of a similar nature to any of the foregoing.

 

Tax Authority:  Any national, regional, local, or municipal or other
governmental body or authority of any kind with the power to impose any Tax.

 

Tax Liability Issue:  As defined in Section (b)(ii) of the “Tax Controversies”
section of Schedule C (“Tax Matters”).

 

Tax Proceeding:  As defined in Section (b)(ii) of the “Tax Controversies”
section of Schedule C (“Tax Matters”).

 

Tax Returns:  All returns, declarations, reports, forms, claims for refund,
estimates, information returns, and statements and other documentation,
including amendments, required to be maintained or filed with or supplied to any
Tax Authority in connection with any Taxes.

 

Telephone Subscriber:  A dwelling unit or commercial unit connected to a System,
where a customer has requested and is receiving voice services, including as
part of any bundling arrangement with a third party.  For purposes of this
definition, any unit receiving such services without an obligation to pay
consideration or fees therefor shall not be considered a Telephone Subscriber.

 

Term Sheet:  The Term Sheet for Metrópolis/VTR Merger dated January 23, 2004
among LMINT, LMC, and CristalChile Comunicaciones S.A.

 

Transaction Documents:  This Agreement, the Shareholders Agreement, the Put
Agreement, the Dispute Resolution Agreement, the Guaranty, the CCC Subscription
and Transfer Agreement, the Uno Transfer Agreement, the CCC Waiver and Release,
the LMINT/LMC Waiver and Release, the VTR Loan, the CCC Debt DPPO, and the Uno
Debt DPPO, and any and all other documents, instruments, and agreements being or
to be executed and delivered in connection with the transactions contemplated
hereby (including in connection with the satisfaction of each Party’s conditions
hereunder) or thereby.

 

Transferor or Transferors:  As defined in the preamble.

 

Transferor Indemnified Parties or Transferor Indemnified Party:  As defined in
Section 8.4(a).

 

12

--------------------------------------------------------------------------------


 

Two-Way Home Passed:  Each Home Passed that may receive the installation of a
two-way addressable set-top converter, cable modem, transceiver, and/or voice
port which, in most cases, allow for the provision of video programming and
Internet access services, and in some cases voice services.

 

UGC:  UnitedGlobalCom, Inc., a Delaware U.S.A. corporation.

 

UGC/LMI Merger Agreement:  The Agreement and Plan of Merger, dated as of
January 17, 2005, by and among New Cheetah, Inc., a Delaware corporation, LMI,
UGC, Cheetah Acquisition Corp., a Delaware corporation, and Tiger Global
Acquisition Corp., a Delaware corporation.

 

ULA:  United Latin America, Inc., a Colorado U.S.A. corporation.

 

United Chile:  United Chile, Inc., a Colorado U.S.A. corporation.

 

United Chile Ventures:  United Chile Ventures Inc., a Cayman Islands
corporation.

 

Uno:  As defined in the preamble.

 

Uno Debt DPPO:  The assignment agreement, executed in the form of a public deed
dated as of the date hereof, pursuant to which the Metrópolis/Uno Shareholder
Debt is being assigned by Uno to VTR, and in consideration therefor VTR is
agreeing to pay to Uno the amount of US$12,519,714.38, on terms and conditions
substantially similar to the DPP Obligation.

 

Uno Disclosure Schedule.  The schedule so named, dated the date hereof,
delivered by Uno to the other Parties.

 

Uno Material Adverse Effect:  A Material Adverse Effect with respect to Uno.

 

Uno Transfer Agreement:  As defined in Section 2.2(b).

 

U.S. or U.S.A.:  The United States of America.

 

US$:  Dollars.

 

Video Cable Subscriber:  A dwelling unit or commercial unit where a customer has
requested and is receiving basic cable video programming services, counted on a
per-connection basis, including as part of any bundling arrangement with a third
party; provided, however, that commercial contracts with parties such as hotels
and hospitals are counted on an equivalent bulk unit (EBU) basis, with EBU being
calculated by dividing the bulk price charged to accounts in the area in which
the commercial facility is located by the most prevalent price charged to
non-bulk residential customers in that area for the comparable tier of service. 
For purposes of this definition, any unit receiving such service without an
obligation to pay consideration or fees therefor shall not be considered a Video
Cable Subscriber.

 

13

--------------------------------------------------------------------------------


 

Video MMDS Subscriber:  A dwelling unit or commercial unit where a customer has
requested and is receiving video programming services via a multipoint microwave
(wireless) distribution system.  For purposes of this definition, any unit
receiving such services without an obligation to pay consideration or fees
therefor shall not be considered a Video MMDS Subscriber.

 

VTR:  As defined in the preamble.

 

VTR Audited Balance Sheets:  As defined in Section 5.4(a).

 

VTR Audited Balance Sheet Date:  As defined in Section 5.4(a).

 

VTR Capital Increase:  As defined in Section 6.6.

 

VTR Capital Reduction Debt:  The Indebtedness owed by VTR to United Chile and
United Chile Ventures in respect of the capital reductions approved by the
general shareholders meeting of VTR on February 16, 2005, and March 28, 2005, in
the amounts of $18,390,159,200 Chilean Pesos and $19,925,250,000 Chilean Pesos,
respectively.

 

VTR Confidentiality Agreement:  The Confidentiality Agreement dated as of
February 11, 2005 between Metrópolis and VTR relating to the confidential
information of VTR.

 

VTR Credit Agreement:  The Modificación y Reprogramación de Contratos de
Préstamos, Contrato de Préstamo y Contrato de Apertura de Crédito, dated as of
the date hereof, among VTR, as borrower, Scotiabank Sud Americano, Banco Bice,
and Citibank, N.A., Agencia en Chile, as lenders, and Citibank, N.A., Agencia en
Chile, as administrative agent and collateral agent, including any related
notes, guarantees, collateral documents, instruments, and agreements executed in
connection therewith, as such agreement and/or related documents may be amended,
restated, supplemented, renewed, replaced, or otherwise modified from time to
time whether or not with the same lenders or agents, and irrespective of any
changes in the terms and conditions thereof.

 

VTR Disclosure Schedule.  The schedule so named, dated the date hereof,
delivered by VTR to the other Parties.

 

VTR Financial Statements:  As defined in Section 5.4(a).

 

VTR Indemnified Parties or VTR Indemnified Party:  As defined in Section 8.2(a).

 

VTR Leased Real Property:  All real property and interests in real property
leased by VTR or any of its Subsidiaries or used by VTR or any of its
Subsidiaries and material to their businesses taken as a whole and not otherwise
owned (together with all buildings, structures, improvements, and fixtures
located thereon, and all easements and other rights and interests appurtenant
thereto).

 

VTR Licensed Intellectual Property:  As defined in Section 5.7.

 

14

--------------------------------------------------------------------------------


 

VTR Material Adverse Effect:  A Material Adverse Effect with respect to VTR.

 

VTR Owned Intellectual Property:  As defined in Section 5.7.

 

VTR Owned Real Property:  All real property and interests in real property owned
by VTR or any of its Subsidiaries (together with all buildings, structures,
improvements, and fixtures located thereon, and all easements and other rights
and interests appurtenant thereto).

 

VTR Loan:  As defined in Section 6.7.

 

VTR Stock:  The registered shares of VTR.

 

VTR Unaudited Balance Sheet:  As defined in Section 5.4(a).

 

VTR Unaudited Balance Sheet Date:  As defined in Section 5.4(a).

 


ARTICLE II
ACQUISITION; CLOSING


 

Section 2.1             Contribution; Purchase and Sale.

 


(A)           ON AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT,
SIMULTANEOUSLY WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE PARTIES,
(I) CCC IS CONTRIBUTING AS EQUITY TO VTR ALL OF THE SHARES OF METRÓPOLIS STOCK
OWNED BY CCC, AND VTR IS ISSUING SHARES OF VTR STOCK SPECIFIED IN
SECTION 2.2(A) AS CONSIDERATION THEREFOR; (II) CCC IS TRANSFERRING TO METRÓPOLIS
THE SINGLE SHARE OF PROSER STOCK OWNED BY CCC; AND (III) CCC IS CAUSING
CCINVERSIONES TO SELL TO VTR THE METRÓPOLIS/CCC SHAREHOLDER DEBT PURSUANT TO THE
CCC DEBT DPPO.


 


(B)           ON AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT,
SIMULTANEOUSLY WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE PARTIES,
(I) VTR IS PURCHASING FROM UNO, AND UNO IS SELLING TO VTR, ALL BUT ONE OF THE
SHARES OF METRÓPOLIS STOCK OWNED BY UNO, FOR THE CONSIDERATION SPECIFIED IN
SECTION 2.2(B); (II) UNO IS TRANSFERRING TO VTR NET S.A. A SINGLE SHARE OF
METRÓPOLIS STOCK OWNED BY UNO; (III) UNO IS TRANSFERRING TO VTR NET S.A. THE
SINGLE SHARE OF PROSER STOCK OWNED BY UNO; AND (IV) UNO IS SELLING TO VTR THE
METRÓPOLIS/UNO SHAREHOLDER DEBT PURSUANT TO THE UNO DEBT DPPO.


 

Section 2.2             Issuance of VTR Stock; Purchase Price.

 


(A)           SIMULTANEOUSLY WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT
BY THE PARTIES, AND IN CONSIDERATION FOR THE SHARES OF METRÓPOLIS STOCK BEING
CONTRIBUTED BY CCC TO VTR PURSUANT TO SECTION 2.1(A), VTR IS ISSUING TO CCC
SHARES OF VTR STOCK EQUAL TO 20% OF THE OUTSTANDING SHARE CAPITAL OF VTR
IMMEDIATELY AFTER SUCH ISSUANCE.


 


(B)           THE PURCHASE PRICE BEING PAID BY VTR TO UNO UNDER THIS AGREEMENT,
AND IN CONSIDERATION FOR THE SHARES OF METRÓPOLIS STOCK BEING SOLD BY UNO TO VTR
PURSUANT TO

 

15

--------------------------------------------------------------------------------


 


SECTION 2.1(B), IS US$121,550,625.00 (THE “DEFERRED PURCHASE PRICE”).  THE
DEFERRED PURCHASE PRICE MUST BE PAID ON OR BEFORE THE FOURTH ANNIVERSARY OF THE
DATE HEREOF, UNDER THE TERMS AND CONDITIONS OF THE SHARE TRANSFER AGREEMENT
BEING EXECUTED AND DELIVERED BY VTR AND UNO BY MEANS OF A PUBLIC DEED IN THE
FORM ATTACHED HERETO AS EXHIBIT A (THE “UNO TRANSFER AGREEMENT”), WHICH
EVIDENCES, AMONG OTHER MATTERS: (I) THE TRANSFER BY UNO, AND THE ACQUISITION BY
VTR, OF ALL OF THE ISSUED AND OUTSTANDING SHARES OF METRÓPOLIS STOCK OWNED BY
UNO (EXCEPT FOR THE ONE SHARE OF METRÓPOLIS STOCK BEING TRANSFERRED TO VTR NET
S.A. PURSUANT TO SECTION 2.1(B)); AND (II) THE OBLIGATION (THE “DPP OBLIGATION”)
OF VTR TO PAY UNO THE DEFERRED PURCHASE PRICE FOR SUCH SHARES, ON THE TERMS AND
CONDITIONS DESCRIBED THEREIN.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE UNO TRANSFER AGREEMENT AND UNO’S RIGHTS THEREUNDER WILL BE FREELY
TRANSFERABLE AND ASSIGNABLE BY UNO AND BY SUBSEQUENT HOLDERS THEREOF TO ANY
PERSON, SUBJECT TO THE VTR CREDIT AGREEMENT.


 

Section 2.3             Closing. The execution and delivery of this Agreement by
the Parties and the Closing are taking place simultaneously at the offices of
Carey y Cía. Ltda., located at Miraflores 222, 24th Floor, Santiago, Chile.

 

Section 2.4             Closing Deliveries. At the Closing:

 


(A)           CCC CLOSING DELIVERIES.  SIMULTANEOUSLY WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE PARTIES, (1) CCC IS CONTRIBUTING AS EQUITY,
TRANSFERRING, ASSIGNING, CONVEYING, AND DELIVERING TO VTR, IN EXCHANGE FOR NEWLY
ISSUED SHARES OF VTR STOCK, ALL OF THE SHARES OF METRÓPOLIS STOCK OWNED BY CCC;
(2) CCC IS TRANSFERRING, ASSIGNING, CONVEYING, AND DELIVERING TO METRÓPOLIS THE
SINGLE SHARE OF PROSER STOCK OWNED BY CCC, IN EACH OF THE PRECEDING CLAUSES
(1) AND (2) FREE AND CLEAR OF ALL LIENS AND RESTRICTIONS OTHER THAN LIENS OR
RESTRICTIONS (W) CREATED BY THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION
DOCUMENTS, (X) IMPOSED BY THE GOVERNING DOCUMENTS OF METRÓPOLIS OR PROSER
GENERALLY ON ALL SHARES OF METRÓPOLIS STOCK OR PROSER STOCK, AS APPLICABLE,
(Y) IMPOSED BY VTR OR ANY OF ITS SUBSIDIARIES, OR (Z) PREEMPTIVE RIGHTS PURSUANT
TO THE CORPORATIONS LAW; AND (3) CCC IS CAUSING CCINVERSIONES TO SELL TO VTR THE
METRÓPOLIS/CCC SHAREHOLDER DEBT PURSUANT TO THE CCC DEBT DPPO.  IN CONNECTION
WITH THE FOREGOING, CCC IS DELIVERING OR CAUSING TO BE DELIVERED:


 

(I)            TO VTR, CERTIFICATES REPRESENTING ALL OF THE ISSUED AND
OUTSTANDING SHARES OF METRÓPOLIS STOCK OWNED BY CCC;

 

(II)           TO VTR, A COUNTERPART OF THE SUBSCRIPTION AND TRANSFER AGREEMENT
IN THE FORM ATTACHED HERETO AS EXHIBIT B (THE “CCC SUBSCRIPTION AND TRANSFER
AGREEMENT”), DULY EXECUTED BY CCC AND EVIDENCING: (A) THE ISSUANCE AND DELIVERY
TO CCC OF, AND THE SUBSCRIPTION BY CCC FOR, VTR STOCK EQUAL TO 20% OF THE
OUTSTANDING VTR STOCK IMMEDIATELY AFTER THE CLOSING; AND (B) IN CONSIDERATION
FOR THE SUBSCRIPTION OF THE VTR STOCK, THE CONTRIBUTION AND TRANSFER BY CCC TO
VTR OF ALL OF THE ISSUED AND OUTSTANDING SHARES OF METRÓPOLIS STOCK OWNED BY
CCC;

 

16

--------------------------------------------------------------------------------


 

(III)          TO VTR, A SHARE TRANSFER DOCUMENT (TRASPASO DE ACCIONES)
EVIDENCING THE TRANSFER TO METRÓPOLIS OF THE SINGLE SHARE OF PROSER STOCK OWNED
BY CCC, DULY EXECUTED BY CCC AND METRÓPOLIS;

 

(IV)          TO VTR, THE CCC DEBT DPPO, DULY EXECUTED BY CCINVERSIONES;

 

(V)           TO VTR, UNITED CHILE, AND UNITED CHILE VENTURES, COUNTERPARTS OF
THE SHAREHOLDERS AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT C (THE
“SHAREHOLDERS AGREEMENT”), DULY EXECUTED BY CCC;

 

(VI)          TO LMINT, A COUNTERPART OF THE WAIVER AND RELEASE IN THE FORM
ATTACHED HERETO AS EXHIBIT D (THE “CCC WAIVER AND RELEASE”), DULY EXECUTED BY
CCC;

 

(VII)         TO LMINT AND LMC, A COUNTERPART OF THE WAIVER AND RELEASE IN THE
FORM ATTACHED HERETO AS EXHIBIT E (THE “LMINT/LMC WAIVER AND RELEASE”), DULY
EXECUTED BY CCC;

 

(VIII)        TO UGC, A COUNTERPART OF THE PUT AGREEMENT IN THE FORM ATTACHED
HERETO AS EXHIBIT F (THE “PUT AGREEMENT”), DULY EXECUTED BY CCC;

 

(IX)           TO VTR, ALL OF THE FOLLOWING, TO THE EXTENT THAT THEY ARE IN THE
POSSESSION OF CCC, METRÓPOLIS, PROSER, OR ANY OF THEIR RESPECTIVE AFFILIATES: 
SHAREHOLDERS REGISTRIES OF METRÓPOLIS AND PROSER, MINUTES OF MEETINGS OF EACH OF
THE BOARD OF DIRECTORS AND THE SHAREHOLDERS OF METRÓPOLIS AND PROSER, AND ALL
OTHER BOOKS AND RECORDS OF METRÓPOLIS AND PROSER, EXCEPT TO THE EXTENT ANY OF
SUCH ITEMS ARE REQUIRED BY APPLICABLE LAW TO REMAIN AT THE OFFICES OF METRÓPOLIS
OR PROSER;

 

(X)            [INTENTIONALLY OMITTED]

 

(XI)           TO UNITED CHILE, UNITED CHILE VENTURES, VTR, AND UNO,
COUNTERPARTS OF THE DISPUTE RESOLUTION AGREEMENT IN THE FORM ATTACHED HERETO AS
EXHIBIT G (THE “DISPUTE RESOLUTION AGREEMENT”), DULY EXECUTED BY CCC AND
CCINVERSIONES;

 

(XII)          TO LMI, THE GUARANTY IN THE FORM ATTACHED HERETO AS EXHIBIT H
(THE “GUARANTY”), DULY EXECUTED BY CCC;

 

(XIII)         TO VTR, EVIDENCE THAT (A) CORDILLERA COMUNICACIONES HOLDING
LIMITADA AND ITS SUBSIDIARY CORDILLERA COMUNICACIONES LIMITADA HAVE BEEN
DISSOLVED AND LIQUIDATED AND THE SHARES OF METRÓPOLIS STOCK AND PROSER STOCK
THAT WERE OWNED BY CORDILLERA COMUNICACIONES HOLDING LIMITADA AND ITS SUBSIDIARY
CORDILLERA COMUNICACIONES LIMITADA HAVE BEEN DISTRIBUTED ONE HALF TO
CRISTALCHILE COMUNICACIONES S.A. AND ONE HALF TO UNO, AND

 

17

--------------------------------------------------------------------------------


 

(B) CRISTALCHILE COMUNICACIONES S.A. HAS BEEN DISSOLVED AND THAT CCC HAS
SUCCEEDED IT IN ITS OWNSHIP OF THE METRÓPOLIS STOCK AND PROSER STOCK OWNED BY
IT, IN EACH CASE SATISFACTORY TO VTR IN ITS REASONABLE DISCRETION;

 

(XIV)        TO VTR, A COPY OF THE METRÓPOLIS DISCLOSURE BUNDLE, WHICH COPY HAS
BEEN REVIEWED AND INITIALED BY REPRESENTATIVES OF EACH PARTY IN ORDER TO ENSURE
THAT IT IS IDENTICAL TO THE COPIES BEING RETAINED BY UNO AND CCC; AND

 

(XV)         TO VTR OR UNO, AS APPLICABLE, SUCH DOCUMENTS AND INSTRUMENTS AS VTR
OR UNO HAS REASONABLY REQUESTED, INCLUDING ANY DOCUMENTS THAT VTR HAS REASONABLY
REQUESTED FOR PURPOSES OF SATISFYING ITS OBLIGATIONS UNDER THE VTR CREDIT
AGREEMENT.

 


(B)           UNO CLOSING DELIVERIES.  SIMULTANEOUSLY WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE PARTIES, (1) UNO IS SELLING, TRANSFERRING,
ASSIGNING, CONVEYING, AND DELIVERING TO VTR ALL BUT ONE SHARE OF METRÓPOLIS
STOCK OWNED BY UNO, IN EXCHANGE FOR THE DEFERRED PURCHASE PRICE; (2) UNO IS
TRANSFERRING, ASSIGNING, CONVEYING, AND DELIVERING TO VTR NET S.A. ONE SHARE OF
METRÓPOLIS STOCK OWNED BY UNO; (3) UNO IS TRANSFERRING, ASSIGNING, CONVEYING,
AND DELIVERING TO VTR NET S.A. THE SINGLE SHARE OF PROSER STOCK OWNED BY UNO, IN
CASE OF EACH OF THE PRECEDING CLAUSES (1), (2), AND (3), FREE AND CLEAR OF ALL
LIENS AND RESTRICTIONS OTHER THAN LIENS OR RESTRICTIONS (W) CREATED BY THIS
AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, (X) IMPOSED BY THE
GOVERNING DOCUMENTS OF METRÓPOLIS OR PROSER GENERALLY ON ALL SHARES OF
METRÓPOLIS STOCK OR PROSER STOCK, AS APPLICABLE, (Y) IMPOSED BY VTR OR ANY OF
ITS SUBSIDIARIES, OR (Z) PREEMPTIVE RIGHTS PURSUANT TO THE CORPORATIONS LAW; AND
(4) UNO IS SELLING TO VTR THE METRÓPOLIS/UNO SHAREHOLDER DEBT PURSUANT TO THE
UNO DEBT DPPO.  IN CONNECTION WITH THE FOREGOING, UNO IS DELIVERING OR CAUSING
TO BE DELIVERED:


 

(I)            TO VTR, CERTIFICATES REPRESENTING ALL BUT ONE SHARE OF METRÓPOLIS
STOCK OWNED BY UNO, AND THE UNO TRANSFER AGREEMENT, DULY EXECUTED BY UNO;

 

(II)           TO VTR, A SHARE TRANSFER DOCUMENT (TRASPASO DE ACCIONES)
EVIDENCING THE TRANSFER TO VTR NET S.A. OF ONE SHARE OF METRÓPOLIS STOCK OWNED
BY UNO, DULY EXECUTED BY UNO, AND A SHARE TRANSFER DOCUMENT (TRASPASO DE
ACCIONES) EVIDENCING THE TRANSFER TO VTR NET S.A. OF THE SINGLE SHARE OF PROSER
STOCK OWNED BY UNO, DULY EXECUTED BY UNO;

 

(III)          TO VTR, THE UNO DEBT DPPO, DULY EXECUTED BY UNO;

 

(IV)          TO CCC, A COUNTERPART OF THE CCC WAIVER AND RELEASE, DULY EXECUTED
BY LMINT AND LMC;

 

18

--------------------------------------------------------------------------------


 

(V)           TO CCC, A COUNTERPART OF THE LMINT/LMC WAIVER AND RELEASE, DULY
EXECUTED BY LMINT AND LMC;

 

(VI)          TO CCC, THE GUARANTY, DULY EXECUTED BY LMI;

 

(VII)         TO UNITED CHILE, UNITED CHILE VENTURES, VTR, CCC, AND
CCINVERSIONES, COUNTERPARTS OF THE DISPUTE RESOLUTION AGREEMENT, DULY EXECUTED
BY UNO;

 

(VIII)        TO CCC AND VTR, AS APPLICABLE, A CERTIFICATE FROM EACH OF LMINT,
LMC, AND LMI, EACH DATED THE DATE HEREOF AND SIGNED BY AN APPROPRIATE AND DULY
AUTHORIZED OFFICER OR REPRESENTATIVE OF SUCH ENTITY, CERTIFYING THAT (A) SUCH
ENTITY IS DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS
OF ITS JURISDICTION OF ORGANIZATION; (B) SUCH ENTITY HAS ALL REQUISITE CORPORATE
OR OTHER ENTITY POWER AND AUTHORITY TO ENTER INTO, AND TO PERFORM ITS
OBLIGATIONS UNDER, EACH TRANSACTION DOCUMENT BEING OR TO BE EXECUTED AND
DELIVERED BY IT; (C) THE EXECUTION AND DELIVERY BY SUCH ENTITY OF EACH
TRANSACTION DOCUMENT BEING OR TO BE EXECUTED AND DELIVERED BY IT, AND THE
PERFORMANCE BY IT OF ITS OBLIGATIONS UNDER EACH TRANSACTION DOCUMENT BEING OR TO
BE EXECUTED AND DELIVERED BY IT, HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE
CORPORATE OR OTHER ENTITY ACTION; (D) EACH TRANSACTION DOCUMENT BEING OR TO BE
EXECUTED AND DELIVERED BY SUCH ENTITY HAS BEEN OR WILL BE DULY EXECUTED AND
DELIVERED BY IT, AND ASSUMING THE DUE EXECUTION AND DELIVERY BY EACH OTHER PARTY
THERETO, EACH TRANSACTION DOCUMENT BEING OR TO BE EXECUTED AND DELIVERED BY IT
CONSTITUTES THE LEGAL, VALID, AND BINDING OBLIGATION OF IT, ENFORCEABLE AGAINST
IT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE AFFECTED
BY APPLICABLE BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM, OR SIMILAR
LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY; (E) EXCEPT FOR THOSE THAT HAVE BEEN
OBTAINED OR MADE AND THOSE THAT BY THEIR NATURE ARE TO BE OBTAINED OR MADE AFTER
THE DATE HEREOF, NO CONSENT, APPROVAL, OR WAIVER OF, NOTICE TO, OR FILING WITH,
ANY OTHER PERSON IS REQUIRED, ON BEHALF OF SUCH ENTITY IN CONNECTION WITH THE
EXECUTION, DELIVERY, OR PERFORMANCE BY IT OF THE TRANSACTION DOCUMENT BEING OR
TO BE EXECUTED AND DELIVERED BY IT, OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY; AND (F) THE EXECUTION AND DELIVERY BY SUCH ENTITY OF THE
TRANSACTION DOCUMENTS BEING OR TO BE EXECUTED AND DELIVERED BY IT DO NOT, AND
THE PERFORMANCE BY IT OF ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS BEING
OR TO BE EXECUTED AND DELIVERED BY IT, AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY DO NOT AND WILL NOT, (1) VIOLATE OR CONFLICT WITH ANY
PROVISION OF ITS GOVERNING DOCUMENTS; (2) VIOLATE ANY OF THE TERMS, CONDITIONS,
OR PROVISIONS OF ANY LAW

 

19

--------------------------------------------------------------------------------


 

IN EFFECT ON THE DATE OF THIS AGREEMENT AND APPLICABLE TO SUCH ENTITY, EXCEPT
THAT NO REPRESENTATION IS MADE WITH RESPECT TO ANY LAW OF ANY JURISDICTION IN
WHICH IT DOES NOT, DIRECTLY OR THROUGH A SUBSIDIARY, OWN ASSETS OR ENGAGE IN
BUSINESS; (3) RESULT IN A VIOLATION OR BREACH OF, OR (WITH OR WITHOUT THE GIVING
OF NOTICE OR LAPSE OF TIME OR BOTH) CONSTITUTE A DEFAULT (OR GIVE RISE TO ANY
RIGHT OF TERMINATION, CANCELLATION, ACCELERATION, REPURCHASE, PREPAYMENT,
REPAYMENT, OR INCREASED PAYMENTS) UNDER, OR GIVE RISE TO OR ACCELERATE ANY
MATERIAL OBLIGATION (INCLUDING ANY OBLIGATION TO, OR TO OFFER TO, REPURCHASE,
PREPAY, REPAY, OR MAKE INCREASED PAYMENTS), OR RESULT IN THE LOSS OR
MODIFICATION OF ANY MATERIAL BENEFIT UNDER, OR PURSUANT TO, ANY CONTRACT TO
WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS ASSETS IS BOUND; OR (4) WITH
RESPECT TO LMINT AND LMI, RESULT IN A LIEN OR RESTRICTION (OTHER THAN ANY LIEN
OR RESTRICTION OF THE TYPE REFERRED TO IN THE FIRST SENTENCE OF SECTION 3.1(G))
ON ANY OF THE METRÓPOLIS STOCK OR PROSER STOCK BEING ACQUIRED BY VTR OR VTR NET
S.A. FROM UNO PURSUANT TO THIS AGREEMENT;

 

(IX)           TO VTR, ALL OF THE FOLLOWING, TO THE EXTENT THAT THEY ARE IN THE
POSSESSION OF UNO OR ANY OF ITS AFFILIATES (NOT INCLUDING UGC OR ANY OF ITS
SUBSIDIARIES): SHAREHOLDERS REGISTRIES OF METRÓPOLIS AND PROSER, MINUTES OF
MEETINGS OF EACH OF THE BOARD OF DIRECTORS AND THE SHAREHOLDERS OF METRÓPOLIS
AND PROSER, AND ALL OTHER BOOKS AND RECORDS OF METRÓPOLIS AND PROSER, EXCEPT TO
THE EXTENT ANY OF SUCH ITEMS ARE REQUIRED BY APPLICABLE LAW TO REMAIN AT THE
OFFICES OF METRÓPOLIS OR PROSER;

 

(X)            [INTENTIONALLY OMITTED]

 

(XI)           TO VTR, A COPY OF THE METRÓPOLIS DISCLOSURE BUNDLE, WHICH COPY
HAS BEEN REVIEWED AND INITIALED BY REPRESENTATIVES OF EACH PARTY IN ORDER TO
ENSURE THAT IT IS IDENTICAL TO THE COPIES BEING RETAINED BY UNO AND CCC; AND

 

(XII)          TO VTR OR CCC, AS APPLICABLE, SUCH OTHER DOCUMENTS AND
INSTRUMENTS AS VTR OR CCC HAS REASONABLY REQUESTED, INCLUDING ANY DOCUMENTS THAT
VTR HAS REASONABLY REQUESTED FOR PURPOSES OF SATISFYING ITS OBLIGATIONS UNDER
THE VTR CREDIT AGREEMENT.

 


(C)           VTR CLOSING DELIVERIES.  SIMULTANEOUSLY WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE PARTIES, (1) VTR IS ACQUIRING ALL OF THE
SHARES OF METRÓPOLIS STOCK OWNED BY CCC, AS SPECIFIED IN SECTION 2.4(A)(I) AND
SECTION 2.4(A)(II); (2) METRÓPOLIS IS ACQUIRING THE SINGLE SHARE OF PROSER STOCK
OWNED BY CCC, AS SPECIFIED IN SECTION 2.4(A)(III); (3) VTR IS ACQUIRING THE
METRÓPOLIS/CCC SHAREHOLDER DEBT FROM CCINVERSIONES PURSUANT TO THE CCC DEBT
DPPO, AS SPECIFIED IN SECTION 2.4(A)(IV);

 

20

--------------------------------------------------------------------------------


 


(4) VTR IS ACQUIRING ALL BUT ONE SHARE OF METRÓPOLIS STOCK OWNED BY UNO, AS
SPECIFIED IN SECTION 2.4(B)(I); (5) VTR NET S.A. IS ACQUIRING ONE SHARE OF
METRÓPOLIS STOCK OWNED BY UNO, AS SPECIFIED IN SECTION 2.4(B)(II); (6) VTR NET
S.A. IS ACQUIRING ONE SHARE OF PROSER STOCK OWNED BY UNO, AS SPECIFIED IN
SECTION 2.4(B)(II); AND (7) VTR IS ACQUIRING THE METRÓPOLIS/UNO SHAREHOLDER DEBT
FROM UNO PURSUANT TO THE UNO DEBT DPPO, AS SPECIFIED IN SECTION 2.4(B)(III).  IN
CONNECTION WITH THE FOREGOING, VTR IS DELIVERING OR CAUSING TO BE DELIVERED:


 

(I)            TO CCC, CERTIFICATES IN THE NAME OF CCC REPRESENTING SHARES OF
VTR STOCK EQUAL TO 20% OF THE OUTSTANDING SHARE CAPITAL OF VTR IMMEDIATELY AFTER
THE CLOSING FREE AND CLEAR OF ALL LIENS AND RESTRICTIONS OTHER THAN LIENS OR
RESTRICTIONS (A) CREATED BY THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION
DOCUMENTS, (B) IMPOSED BY THE GOVERNING DOCUMENTS OF VTR GENERALLY ON ALL SHARES
OF VTR STOCK, OR (C) PREEMPTIVE RIGHTS PURSUANT TO THE CORPORATIONS LAW; AND A
COUNTERPART OF THE CCC SUBSCRIPTION AND TRANSFER AGREEMENT, DULY EXECUTED BY
VTR;

 

(II)           TO CCC, A COUNTERPART OF THE SHAREHOLDERS AGREEMENT, DULY
EXECUTED BY UNITED CHILE, UNITED CHILE VENTURES, AND VTR;

 

(III)          TO UNO, THE UNO TRANSFER AGREEMENT, DULY EXECUTED BY VTR;

 

(IV)          TO UNO, THE SHARE TRANSFER DOCUMENT (TRASPASO DE ACCIONES)
REFERRED TO IN SECTION 2.4(B)(II) EVIDENCING THE TRANSFER TO VTR NET S.A. OF ONE
SHARE OF METRÓPOLIS STOCK OWNED BY UNO, DULY EXECUTED BY VTR NET S.A.; AND THE
SHARE TRANSFER DOCUMENT (TRASPASO DE ACCIONES) REFERRED TO IN
SECTION 2.4(B)(II) EVIDENCING THE TRANSFER TO VTR NET S.A. OF ONE SHARE OF
PROSER STOCK OWNED BY UNO, DULY EXECUTED BY VTR NET S.A.;

 

(V)           TO CCC, A COUNTERPART OF THE PUT AGREEMENT, DULY EXECUTED BY UGC;

 

(VI)          TO UNO, CCC, AND CCINVERSIONES, COUNTERPARTS OF THE DISPUTE
RESOLUTION AGREEMENT, DULY EXECUTED BY UNITED CHILE, UNITED CHILE VENTURES, AND
VTR;

 

(VII)         TO CCC AND UNO, AS APPLICABLE, A CERTIFICATE FROM EACH OF UGC,
ULA, UNITED CHILE, AND UNITED CHILE VENTURES, EACH DATED THE DATE HEREOF AND
SIGNED BY AN APPROPRIATE AND DULY AUTHORIZED OFFICER OR REPRESENTATIVE OF SUCH
ENTITY, CERTIFYING THAT (A) SUCH ENTITY HAS ALL REQUISITE CORPORATE POWER AND
AUTHORITY TO ENTER INTO, AND TO PERFORM ITS OBLIGATIONS UNDER, EACH TRANSACTION
DOCUMENT TO WHICH IT IS OR WILL BE A PARTY; (B) THE EXECUTION AND DELIVERY BY
SUCH ENTITY OF EACH TRANSACTION DOCUMENT TO WHICH IT IS OR WILL BE A PARTY, AND
THE PERFORMANCE BY IT OF ITS OBLIGATIONS UNDER TRANSACTION DOCUMENTS TO WHICH IT
IS OR WILL BE

 

21

--------------------------------------------------------------------------------


 

A PARTY, HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE ACTION; (C) EACH
TRANSACTION DOCUMENT BEING OR TO BE EXECUTED AND DELIVERED BY SUCH ENTITY HAS
BEEN, OR WILL BE, DULY EXECUTED AND DELIVERED BY IT, AND ASSUMING THE DUE
EXECUTION AND DELIVERY BY EACH OTHER PARTY THERETO, EACH TRANSACTION DOCUMENT
BEING OR TO BE EXECUTED AND DELIVERED BY IT CONSTITUTES THE LEGAL, VALID, AND
BINDING OBLIGATION OF IT, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS SUCH ENFORCEABILITY MAY BE AFFECTED BY APPLICABLE BANKRUPTCY,
REORGANIZATION, INSOLVENCY, MORATORIUM, OR SIMILAR LAWS AFFECTING CREDITORS’
RIGHTS GENERALLY; (D) EXCEPT FOR THOSE THAT HAVE BEEN OBTAINED OR MADE AND THOSE
THAT BY THEIR NATURE ARE TO BE OBTAINED OR MADE AFTER THE DATE HEREOF, NO
CONSENT, APPROVAL, OR WAIVER OF, NOTICE TO, OR FILING WITH, ANY OTHER PERSON IS
REQUIRED ON BEHALF OF SUCH ENTITY IN CONNECTION WITH THE EXECUTION, DELIVERY, OR
PERFORMANCE BY IT OF ANY TRANSACTION DOCUMENT BEING OR TO BE EXECUTED AND
DELIVERED BY IT, OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY;
AND (E) THE EXECUTION AND DELIVERY BY SUCH ENTITY OF THE TRANSACTION DOCUMENTS
BEING OR TO BE EXECUTED AND DELIVERED BY IT DO NOT, AND THE PERFORMANCE BY IT OF
ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS BEING OR TO BE EXECUTED AND
DELIVERED BY IT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY DO
NOT AND WILL NOT, (1) VIOLATE OR CONFLICT WITH ANY PROVISION OF ITS GOVERNING
DOCUMENTS; (2) VIOLATE ANY OF THE TERMS, CONDITIONS, OR PROVISIONS OF ANY LAW IN
EFFECT ON THE DATE OF THIS AGREEMENT AND APPLICABLE TO SUCH ENTITY, EXCEPT THAT
NO REPRESENTATION IS MADE WITH RESPECT TO ANY LAW OF ANY JURISDICTION IN WHICH
IT DOES NOT, DIRECTLY OR THROUGH A SUBSIDIARY, OWN ASSETS OR ENGAGE IN BUSINESS;
OR (3) RESULT IN A VIOLATION OR BREACH OF, OR (WITH OR WITHOUT THE GIVING OF
NOTICE OR LAPSE OF TIME OR BOTH) CONSTITUTE A DEFAULT (OR GIVE RISE TO ANY RIGHT
OF TERMINATION, CANCELLATION, ACCELERATION, REPURCHASE, PREPAYMENT, REPAYMENT,
OR INCREASED PAYMENTS) UNDER, OR GIVE RISE TO OR ACCELERATE ANY MATERIAL
OBLIGATION (INCLUDING ANY OBLIGATION TO, OR TO OFFER TO, REPURCHASE, PREPAY,
REPAY, OR MAKE INCREASED PAYMENTS), OR RESULT IN THE LOSS OR MODIFICATION OF ANY
MATERIAL BENEFIT UNDER, OR PURSUANT TO, ANY CONTRACT TO WHICH IT IS A PARTY OR
BY WHICH IT OR ANY OF ITS ASSETS IS BOUND;

 

(VIII)        TO CCC AND UNO, THE CCC DEBT DPPO AND THE UNO DEBT DPPO,
RESPECTIVELY, IN EACH CASE DULY EXECUTED BY VTR; AND

 

(IX)           TO UNO OR CCC, AS APPLICABLE, SUCH OTHER DOCUMENTS AND
INSTRUMENTS AS UNO OR CCC HAS REASONABLY REQUESTED.

 

22

--------------------------------------------------------------------------------


 

Section 2.5             Term Sheet.  CCC, LMINT, and LMC hereby agree that upon
the execution and delivery of this Agreement by the Parties and by LMINT and
LMC, the Term Sheet is hereby terminated, and this Agreement and the other
Transaction Documents contain, and are intended as, a complete statement of all
of the terms of the agreements among LMINT, LMC, and the Parties with respect to
the matters provided for in the Term Sheet, and supersede and discharge the Term
Sheet.

 

Section 2.6             Prior Agreements.  LMC, Uno, and CCC hereby agree that
upon the execution and delivery of this Agreement by the Parties and by LMC, all
Contracts (other than this Agreement and the other Transaction Documents)
relating to their ownership interests in Metrópolis and Proser, including
(A) the Agreement, dated May 17, 2000, among CCC, CristalChile Comunicaciones
S.A., Uno, and LMC, and (B) the Agreement, dated June 20, 2000, among
CristalChile Comunicaciones S.A., Uno, and LMC, are hereby terminated.

 

Section 2.7             Metrópolis Confidentiality Agreements.  ULA, VTR, and
Metrópolis hereby agree that upon the execution and delivery of this Agreement
by the Parties and by ULA and Metrópolis, the Metrópolis Confidentiality
Agreements are hereby terminated.

 

Section 2.8             UGC/LMI Merger Agreement.  For all purposes of the
UGC/LMI Merger Agreement, including Section 7.3 thereof, LMI hereby consents to
and approves this Agreement, the other Transaction Documents, and the
transactions contemplated by this Agreement and the other Transaction Documents.

 


ARTICLE III
TRANSACTION REPRESENTATIONS AND WARRANTIES


 

Section 3.1             Transferor Representations and Warranties.  Each
Transferor represents and warrants (as to itself only) to VTR that the
statements contained in this Section 3.1 are correct and complete as of the date
of this Agreement.

 


(A)           ORGANIZATION.  IT (I) IS DULY ORGANIZED, VALIDLY EXISTING, AND IN
GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION AND (II) HAS
ALL REQUISITE CORPORATE OR OTHER ENTITY POWER AND AUTHORITY TO OWN, LEASE, AND
OPERATE ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED.


 


(B)           POWER AND AUTHORITY.  (I) IT HAS ALL REQUISITE CORPORATE OR OTHER
ENTITY POWER AND AUTHORITY TO ENTER INTO, AND TO PERFORM ITS OBLIGATIONS UNDER,
THIS AGREEMENT AND EACH TRANSACTION DOCUMENT BEING OR TO BE EXECUTED AND
DELIVERED BY IT PURSUANT TO THIS AGREEMENT; AND (II) THE EXECUTION AND DELIVERY
BY IT OF THIS AGREEMENT AND EACH TRANSACTION DOCUMENT TO WHICH IT IS OR WILL BE
A PARTY, AND THE PERFORMANCE BY IT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND
EACH TRANSACTION DOCUMENT TO WHICH IT IS OR WILL BE A PARTY, HAVE BEEN DULY
AUTHORIZED BY ALL REQUISITE CORPORATE OR OTHER ENTITY ACTION.


 


(C)           VALIDITY.  EACH OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS BEING OR TO BE EXECUTED AND DELIVERED BY IT HAVE BEEN DULY EXECUTED
AND DELIVERED BY IT, AND ASSUMING THE DUE EXECUTION AND DELIVERY BY EACH OTHER
PARTY HERETO AND THERETO, THIS AGREEMENT CONSTITUTES, AND WHEN EXECUTED AND
DELIVERED BY IT PURSUANT TO THIS

 

23

--------------------------------------------------------------------------------


 


AGREEMENT, EACH TRANSACTION DOCUMENT BEING OR TO BE EXECUTED AND DELIVERED BY IT
WILL CONSTITUTE, THE LEGAL, VALID, AND BINDING OBLIGATION OF IT, ENFORCEABLE
AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE
AFFECTED BY APPLICABLE BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM, OR
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY.


 


(D)           CONSENTS.  EXCEPT FOR ANY REQUIRED NOTICES, FILINGS, CONSENTS,
APPROVALS, OR WAIVERS SET FORTH IN SECTION 3.1(D) OF ITS DISCLOSURE SCHEDULE OR
THAT HAVE BEEN OBTAINED OR MADE, NO CONSENT, APPROVAL, OR WAIVER OF, NOTICE TO,
OR FILING WITH, ANY OTHER PERSON IS REQUIRED, ON BEHALF OF IT IN CONNECTION WITH
THE EXECUTION, DELIVERY, OR PERFORMANCE BY IT OF THIS AGREEMENT OR ANY OF THE
OTHER TRANSACTION DOCUMENTS BEING OR TO BE EXECUTED AND DELIVERED BY IT, OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


 


(E)           NO CONFLICTS.  THE EXECUTION AND DELIVERY BY IT OF THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS BEING OR TO BE EXECUTED AND DELIVERED BY IT
DO NOT, AND THE PERFORMANCE BY IT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS BEING OR TO BE EXECUTED AND DELIVERED BY IT AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY DO NOT AND
WILL NOT, (I) VIOLATE OR CONFLICT WITH ANY PROVISION OF ITS GOVERNING DOCUMENTS;
(II) VIOLATE ANY OF THE TERMS, CONDITIONS, OR PROVISIONS OF ANY LAW IN EFFECT ON
THE DATE OF THIS AGREEMENT OR LICENSE TO WHICH IT IS SUBJECT OR BY WHICH IT OR
ANY OF ITS ASSETS IS BOUND, EXCEPT THAT NO REPRESENTATION IS MADE WITH RESPECT
TO ANY LAW OF ANY JURISDICTION IN WHICH IT DOES NOT, DIRECTLY OR THROUGH A
SUBSIDIARY, OWN ASSETS OR ENGAGE IN BUSINESS; (III) EXCEPT AS SET FORTH IN
SECTION 3.1(E) OF ITS DISCLOSURE SCHEDULE, RESULT IN A VIOLATION OR BREACH OF,
OR (WITH OR WITHOUT THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH) CONSTITUTE A
DEFAULT (OR GIVE RISE TO ANY RIGHT OF TERMINATION, CANCELLATION, ACCELERATION,
REPURCHASE, PREPAYMENT, REPAYMENT, OR INCREASED PAYMENTS) UNDER, OR GIVE RISE TO
OR ACCELERATE ANY MATERIAL OBLIGATION (INCLUDING ANY OBLIGATION TO, OR TO OFFER
TO, REPURCHASE, PREPAY, REPAY, OR MAKE INCREASED PAYMENTS), OR RESULT IN THE
LOSS OR MODIFICATION OF ANY MATERIAL BENEFIT UNDER, OR PURSUANT TO, ANY CONTRACT
TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS ASSETS IS BOUND; OR
(IV) RESULT IN A LIEN OR RESTRICTION (OTHER THAN ANY LIEN OR RESTRICTION OF THE
TYPE REFERRED TO IN THE FIRST SENTENCE OF SECTION 3.1(G)) ON ANY OF THE
METRÓPOLIS STOCK BEING ACQUIRED BY VTR OR VTR NET S.A. FROM IT PURSUANT TO THIS
AGREEMENT OR ON ANY OF THE PROSER STOCK BEING ACQUIRED BY METRÓPOLIS OR VTR NET
S.A. FROM IT PURSUANT TO THIS AGREEMENT.


 


(F)            BROKERS’ AND FINDERS’ FEES.  THERE IS NO BROKER, FINDER,
INVESTMENT BANKER, OR SIMILAR INTERMEDIARY THAT HAS BEEN RETAINED BY, OR IS
AUTHORIZED TO ACT ON BEHALF OF, IT OR ANY OF ITS AFFILIATES (OTHER THAN
METRÓPOLIS AND PROSER, WITH RESPECT TO WHICH SECTION 4.4 WILL APPLY, AND WITH
RESPECT TO UNO, NOT INCLUDING UGC OR ANY OF ITS SUBSIDIARIES) OR ANY OF THEIR
RESPECTIVE OFFICERS OR DIRECTORS WHO WILL BE ENTITLED TO ANY FEE OR COMMISSION
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR UPON
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY AND WHICH FEE OR
COMMISSION COULD REASONABLY BE EXPECTED TO BE OR BECOME A LIABILITY OF UGC, ANY
OF UGC’S SUBSIDIARIES, METRÓPOLIS, OR PROSER.

 

24

--------------------------------------------------------------------------------


 


(G)           OWNERSHIP OF METRÓPOLIS STOCK AND PROSER STOCK.  IT IS THE OWNER
OF, AND HAS GOOD AND VALID TITLE TO, ALL OF THE SHARES OF METRÓPOLIS STOCK AND
PROSER STOCK SET FORTH NEXT TO ITS NAME ON SCHEDULE A, FREE AND CLEAR OF ALL
LIENS AND RESTRICTIONS OTHER THAN LIENS OR RESTRICTIONS (I) CREATED BY THIS
AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, (II) IMPOSED BY THE
GOVERNING DOCUMENTS OF METRÓPOLIS OR PROSER GENERALLY ON ALL SHARES OF
METRÓPOLIS STOCK OR PROSER STOCK, AS APPLICABLE, (III) IMPOSED BY VTR OR ANY OF
ITS SUBSIDIARIES, OR (IV) PREEMPTIVE RIGHTS PURSUANT TO THE CORPORATIONS LAW,
AND SUCH SHARES OF METRÓPOLIS STOCK OR PROSER STOCK INCLUDE ALL VOTING AND
DIVIDEND RIGHTS AND INTERESTS IN RESPECT OF CAPITAL, AND CORPORATE FUNDS OF ANY
KIND, PURPOSE, OR DENOMINATION, SUCH AS RESERVE, REVALUATION, CREDIT, PROFIT,
AND DIVIDEND FUNDS, WHETHER ACCUMULATED OR NOT, THAT HAVE NOT BEEN DISTRIBUTED,
EVEN IF AGREEMENTS ARE PENDING WITH REGARD TO THEIR DISTRIBUTION OR TO WHICH
SUCH TRANSFEROR IS OTHERWISE ENTITLED AS THE OWNER THEREOF AS OF THE DATE
HEREOF, WHETHER ORIGINATING IN THE CURRENT BUSINESS YEAR OR ANY PREVIOUS
BUSINESS YEAR.  THERE ARE NO VOTING TRUSTS, PROXIES, POWERS OF ATTORNEY, OR
OTHER AGREEMENTS OR UNDERSTANDINGS WITH RESPECT TO THE VOTING OF SUCH METRÓPOLIS
STOCK OR PROSER STOCK, OTHER THAN THE AGREEMENTS LISTED IN SECTION 3.1(G) OF ITS
DISCLOSURE SCHEDULE, TRUE, CORRECT, AND COMPLETE COPIES OF WHICH HAVE BEEN
PROVIDED TO VTR.  IT DOES NOT OWN ANY OF THE SHARE CAPITAL OR ANY OTHER INTEREST
IN METRÓPOLIS OR PROSER OTHER THAN THE METRÓPOLIS STOCK AND THE PROSER STOCK
OWNED BY IT, AS FULLY SET FORTH ON SCHEDULE A.


 


(H)           INTERESTED PARTY TRANSACTIONS.  OTHER THAN TRANSACTIONS REQUIRED
OR PERMITTED BY THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS,
SECTION 3.1(H) OF ITS DISCLOSURE SCHEDULE LISTS ALL CONTRACTS BETWEEN METRÓPOLIS
OR PROSER, ON THE ONE HAND, AND, ON THE OTHER HAND, (I) IT OR ANY OF ITS
AFFILIATES (OTHER THAN METRÓPOLIS OR PROSER, AND WITH RESPECT TO UNO, NOT
INCLUDING UGC OR ANY OF ITS SUBSIDIARIES) OR (II) ANY DIRECTOR, OFFICER, OR
EMPLOYEE OF IT OR ANY OF ITS AFFILIATES (OTHER THAN METRÓPOLIS OR PROSER, AND
WITH RESPECT TO UNO, NOT INCLUDING UGC OR ANY OF ITS SUBSIDIARIES), IN EACH CASE
THAT HAS NOT YET BEEN FULLY PERFORMED.


 


(I)            INVESTMENT INTENT.  CCC IS ACQUIRING THE VTR STOCK PURSUANT TO
THIS AGREEMENT FOR INVESTMENT PURPOSES ONLY.


 

Section 3.2             VTR’s Representations and Warranties.  VTR represents
and warrants to the Transferors that the statements contained in this
Section 3.2 are correct and complete as of the date of this Agreement.

 


(A)           ORGANIZATION.  IT (I) IS A SOCIEDAD ANÓNIMA, DULY ORGANIZED,
VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
ORGANIZATION; AND (II) HAS ALL REQUISITE CORPORATE OR OTHER ENTITY POWER AND
AUTHORITY TO OWN, LEASE, AND OPERATE ITS PROPERTIES AND TO CARRY ON ITS BUSINESS
AS NOW BEING CONDUCTED.


 


(B)           POWER AND AUTHORITY.  (I) IT HAS ALL REQUISITE CORPORATE OR OTHER
ENTITY POWER AND AUTHORITY TO ENTER INTO, AND TO PERFORM ITS OBLIGATIONS UNDER,
THIS AGREEMENT AND EACH TRANSACTION DOCUMENT BEING OR TO BE EXECUTED AND
DELIVERED BY IT PURSUANT TO THIS AGREEMENT; AND (II) THE EXECUTION AND DELIVERY
BY IT OF THIS AGREEMENT AND EACH

 

25

--------------------------------------------------------------------------------


 


TRANSACTION DOCUMENT TO WHICH IT IS OR WILL BE A PARTY, AND THE PERFORMANCE BY
IT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND EACH TRANSACTION DOCUMENT TO
WHICH IT IS OR WILL BE A PARTY, HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE
CORPORATE OR OTHER ENTITY ACTION.


 


(C)           VALIDITY.  EACH OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS BEING OR TO BE EXECUTED AND DELIVERED BY IT HAS BEEN, OR WILL BE, DULY
EXECUTED AND DELIVERED BY IT, AND ASSUMING THE DUE EXECUTION AND DELIVERY BY
EACH OTHER PARTY HERETO AND THERETO, THIS AGREEMENT CONSTITUTES, AND WHEN
EXECUTED AND DELIVERED BY IT PURSUANT TO THIS AGREEMENT, EACH TRANSACTION
DOCUMENT BEING OR TO BE EXECUTED AND DELIVERED BY IT WILL CONSTITUTE, THE LEGAL,
VALID, AND BINDING OBLIGATION OF IT, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE AFFECTED BY APPLICABLE
BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM, OR SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY.


 


(D)           CONSENTS.  EXCEPT FOR ANY REQUIRED NOTICES, FILINGS, CONSENTS,
APPROVALS, OR WAIVERS SET FORTH IN SECTION 3.2(D) OF ITS DISCLOSURE SCHEDULE OR
THAT HAVE BEEN OBTAINED OR MADE, NO CONSENT, APPROVAL, OR WAIVER OF, NOTICE TO,
OR FILING WITH, ANY OTHER PERSON IS REQUIRED, ON BEHALF OF IT IN CONNECTION WITH
THE EXECUTION, DELIVERY, OR PERFORMANCE BY IT OF THIS AGREEMENT OR ANY OF THE
OTHER TRANSACTION DOCUMENTS BEING OR TO BE EXECUTED AND DELIVERED BY IT, OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


 


(E)           NO CONFLICTS.  THE EXECUTION AND DELIVERY BY IT OF THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS BEING OR TO BE EXECUTED AND DELIVERED BY IT
DO NOT, AND THE PERFORMANCE BY IT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS BEING OR TO BE EXECUTED AND DELIVERED BY IT AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY DO NOT AND
WILL NOT, (I) VIOLATE OR CONFLICT WITH ANY PROVISION OF ITS GOVERNING DOCUMENTS;
(II) VIOLATE ANY OF THE TERMS, CONDITIONS, OR PROVISIONS OF ANY LAW IN EFFECT ON
THE DATE OF THIS AGREEMENT OR LICENSE TO WHICH IT IS SUBJECT OR BY WHICH IT OR
ANY OF ITS ASSETS IS BOUND, EXCEPT THAT NO REPRESENTATION IS MADE WITH RESPECT
TO ANY LAW OF ANY JURISDICTION IN WHICH IT DOES NOT, DIRECTLY OR THROUGH A
SUBSIDIARY, OWN ASSETS OR ENGAGE IN BUSINESS; (III) RESULT IN A VIOLATION OR
BREACH OF, OR (WITH OR WITHOUT THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH)
CONSTITUTE A DEFAULT (OR GIVE RISE TO ANY RIGHT OF TERMINATION, CANCELLATION,
ACCELERATION, REPURCHASE, PREPAYMENT, REPAYMENT, OR INCREASED PAYMENTS) UNDER,
OR GIVE RISE TO OR ACCELERATE ANY MATERIAL OBLIGATION (INCLUDING ANY OBLIGATION
TO, OR TO OFFER TO, REPURCHASE, PREPAY, REPAY, OR MAKE INCREASED PAYMENTS), OR
RESULT IN THE LOSS OR MODIFICATION OF ANY MATERIAL BENEFIT UNDER, OR PURSUANT
TO, ANY CONTRACT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS ASSETS IS
BOUND; OR (IV) RESULT IN A LIEN OR RESTRICTION (OTHER THAN ANY LIEN OR
RESTRICTION CREATED BY THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS)
ON THE DPP OBLIGATION OR ON ANY OF THE VTR STOCK BEING ACQUIRED BY CCC PURSUANT
TO THIS AGREEMENT.


 


(F)            BROKERS’ AND FINDERS’ FEES.  THERE IS NO BROKER, FINDER,
INVESTMENT BANKER, OR SIMILAR INTERMEDIARY THAT HAS BEEN RETAINED BY, OR IS
AUTHORIZED TO ACT ON BEHALF OF, IT OR UGC OR ANY OF UGC’S SUBSIDIARIES OR ANY OF
THEIR RESPECTIVE OFFICERS OR DIRECTORS WHO WILL BE ENTITLED TO ANY FEE OR
COMMISSION IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER

 

26

--------------------------------------------------------------------------------


 


TRANSACTION DOCUMENT OR UPON CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY AND WHICH FEE OR COMMISSION COULD REASONABLY BE EXPECTED TO BE
OR BECOME A LIABILITY OF ANY TRANSFEROR OR ANY OF ITS AFFILIATES (WITH RESPECT
TO UNO, OTHER THAN UGC OR ANY OF ITS SUBSIDIARIES).


 


(G)           INTERESTED PARTY TRANSACTIONS.  OTHER THAN TRANSACTIONS REQUIRED
OR PERMITTED BY THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS,
SECTION 3.2(G) OF ITS DISCLOSURE SCHEDULE LISTS ALL CONTRACTS BETWEEN IT OR ANY
OF ITS SUBSIDIARIES, ON THE ONE HAND, AND, ON THE OTHER HAND, (I) UGC OR ANY OF
UGC’S SUBSIDIARIES (OTHER THAN VTR OR ANY OF ITS SUBSIDIARIES) OR (II) ANY
DIRECTOR, OFFICER, OR EMPLOYEE OF UGC OR ANY OF UGC’S SUBSIDIARIES (OTHER THAN
VTR OR ANY OF ITS SUBSIDIARIES), IN EACH CASE THAT HAS NOT YET BEEN FULLY
PERFORMED.


 


(H)           INVESTMENT INTENT.  VTR IS ACQUIRING THE METRÓPOLIS STOCK PURSUANT
TO THIS AGREEMENT FOR INVESTMENT PURPOSES ONLY.


 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES
REGARDING METRÓPOLIS AND PROSER


 

Each Transferor represents and warrants to VTR that the statements contained in
this Article IV are correct and complete as of the date of this Agreement.

 

Section 4.1             Organization, Good Standing, and Authority.  Each of
Metrópolis and Proser (a) is a sociedad anónima, duly organized, validly
existing, and in good standing under Chilean Law, (b) has all requisite
corporate or other Entity power and authority to own, lease, and operate its
properties and to carry on its business as now being conducted, and (c) is duly
qualified or licensed and in good standing to do business in each jurisdiction
in which the property owned, leased or operated by it or the nature of the
business conducted by it makes such qualification necessary, except where the
failure to be so qualified or licensed and in good standing has not had and is
not reasonably likely to have a Metrópolis Material Adverse Effect.

 

Section 4.2             Capitalization.  As of the date hereof, the share
capital of Metrópolis is $115,691,111,254 Chilean Pesos, divided into 88,970,214
registered shares, all in a single series, with no preference, all of which are
issued and outstanding.  All of the issued and outstanding shares of Metrópolis
Stock are set forth on Schedule A, and the information set forth therein is
true, correct, and complete.  All of such issued and outstanding shares are duly
authorized, validly issued, and fully paid.  Except as set forth in Section 4.2
of the Metrópolis Disclosure Schedule, there are no other issued or outstanding
share capital, subscriptions, options, warrants, puts, calls, trusts (voting or
otherwise), rights, exchangeable or convertible securities, or other commitments
or agreements of any nature relating to the share capital or other securities of
or ownership interests in Metrópolis or obligating Metrópolis, at any time or
upon the happening of any event, to issue, transfer, deliver, sell, repurchase,
redeem, or otherwise acquire, or cause to be issued, transferred, delivered,
sold, repurchased, redeemed, or otherwise acquired, any of its share capital,
other securities, or ownership interests or any phantom shares, phantom equity
interests, or stock or equity appreciation rights, or other ownership interests
in Metrópolis or

 

27

--------------------------------------------------------------------------------


 

obligating Metrópolis to grant, extend, or enter into any such subscription,
option, warrant, put, call, trust, right, exchangeable or convertible security,
commitment, or agreement.

 

Section 4.3             Consents; No Conflicts.

 


(A)           CONSENTS.  EXCEPT FOR ANY REQUIRED NOTICES, FILINGS, CONSENTS,
APPROVALS, OR WAIVERS SET FORTH IN SECTION 4.3(A) OF THE METRÓPOLIS DISCLOSURE
SCHEDULE, NO CONSENT, APPROVAL, OR WAIVER OF, NOTICE TO, OR FILING WITH, ANY
OTHER PERSON IS REQUIRED, ON BEHALF OF METRÓPOLIS IN CONNECTION WITH ANY OF THE
TRANSACTION DOCUMENTS BEING OR TO BE EXECUTED AND DELIVERED BY METRÓPOLIS, OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


 


(B)           NO CONFLICTS.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS BEING OR TO BE EXECUTED AND DELIVERED BY THE
TRANSFERORS DO NOT, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY DO NOT AND WILL NOT, (I) VIOLATE OR CONFLICT WITH ANY PROVISION OF
THE GOVERNING DOCUMENTS OF METRÓPOLIS OR PROSER; (II) VIOLATE ANY OF THE TERMS,
CONDITIONS, OR PROVISIONS OF ANY LAW IN EFFECT ON THE DATE OF THIS AGREEMENT OR
LICENSE TO WHICH METRÓPOLIS OR PROSER IS SUBJECT OR BY WHICH METRÓPOLIS, PROSER,
OR ANY OF THEIR RESPECTIVE ASSETS IS BOUND, EXCEPT THAT NO REPRESENTATION IS
MADE WITH RESPECT TO ANY LAW OF ANY FOREIGN JURISDICTION IN WHICH METRÓPOLIS OR
PROSER DOES NOT OWN ASSETS OR ENGAGE IN BUSINESS, (III) EXCEPT AS SET FORTH IN
SECTION 4.3(B)(III) OF THE METRÓPOLIS DISCLOSURE SCHEDULE, RESULT IN A VIOLATION
OR BREACH OF, OR (WITH OR WITHOUT THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH)
CONSTITUTE A DEFAULT (OR GIVE RISE TO ANY RIGHT OF TERMINATION, CANCELLATION,
ACCELERATION, REPURCHASE, PREPAYMENT, REPAYMENT, OR INCREASED PAYMENTS) UNDER,
OR GIVE RISE TO OR ACCELERATE ANY MATERIAL OBLIGATION (INCLUDING ANY OBLIGATION
TO, OR TO OFFER TO, REPURCHASE, PREPAY, REPAY, OR MAKE INCREASED PAYMENTS), OR
RESULT IN THE LOSS OR MODIFICATION OF ANY MATERIAL BENEFIT UNDER, OR PURSUANT
TO, ANY CONTRACT TO WHICH METRÓPOLIS OR PROSER IS A PARTY OR BY WHICH
METRÓPOLIS, PROSER, OR ANY OF THEIR RESPECTIVE ASSETS IS BOUND, OR (IV) RESULT
IN ANY LIEN OR RESTRICTION (OTHER THAN ANY LIENS OR RESTRICTIONS CREATED BY THIS
AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS) ON ANY OF THE METRÓPOLIS
STOCK BEING ACQUIRED BY VTR OR VTR NET S.A. PURSUANT TO THIS AGREEMENT, OR ON
ANY OF THE PROSER STOCK BEING ACQUIRED BY METRÓPOLIS OR VTR NET S.A. PURSUANT TO
THIS AGREEMENT, OR ON ANY OF THE ASSETS OF METRÓPOLIS OR PROSER.


 

Section 4.4             Brokers’ and Finders’ Fees.  There is no broker, finder,
investment banker, or similar intermediary that has been retained by, or is
authorized to act on behalf of, Metrópolis or Proser or any of their respective
officers or directors who will be entitled to any fee or commission in
connection with this Agreement or any other Transaction Document or upon
consummation of the transactions contemplated hereby or thereby and which fee or
commission could reasonably be expected to be or become a liability of UGC, any
of UGC’s Subsidiaries, Metrópolis, or Proser.

 

28

--------------------------------------------------------------------------------


 

Section 4.5             Subsidiaries.

 


(A)           SECTION 4.5(A) OF THE METRÓPOLIS DISCLOSURE SCHEDULE (I) LISTS THE
NAME AND JURISDICTION OF ORGANIZATION OF EACH SUBSIDIARY OF METRÓPOLIS AND EACH
ENTITY (A) IN WHICH METRÓPOLIS THROUGH ONE OR MORE SUBSIDIARIES OWNS AN
INVESTMENT ACCOUNTED FOR BY THE EQUITY METHOD (A “METRÓPOLIS EQUITY AFFILIATE”),
OR (B) THAT HAS ISSUED AND SOLD ANY DEBT SECURITIES THAT ARE OWNED BY METRÓPOLIS
OR PROSER, OR OTHERWISE OWES ANY MATERIAL INDEBTEDNESS TO METRÓPOLIS OR PROSER,
(II) DESCRIBES THE NUMBER AND KIND OF (A) AUTHORIZED AND ISSUED AND OUTSTANDING
EQUITY INTERESTS OR SECURITIES, INCLUDING INTERESTS OR SECURITIES CONVERTIBLE
INTO OR EXCHANGEABLE OR EXERCISABLE FOR ANY EQUITY INTEREST OR SECURITY, IN EACH
SUBSIDIARY AND METRÓPOLIS EQUITY AFFILIATE, AND (B) DEBT SECURITIES OWNED BY
METRÓPOLIS OR PROSER (AS WELL AS THE DEBTORS AND AMOUNTS WITH RESPECT TO TO ANY
MATERIAL INDEBTEDNESS OTHERWISE OWED TO METRÓPOLIS OR PROSER), IN EACH CASE
OWNED DIRECTLY OR INDIRECTLY BY METRÓPOLIS (EACH OF CLAUSES (A) AND (B), A
“METRÓPOLIS INVESTMENT”), AND (III) LISTS ALL MATERIAL CONTRACTS TO WHICH
METRÓPOLIS OR ANY OF ITS SUBSIDIARIES ARE PARTIES EVIDENCING SUCH METRÓPOLIS
INVESTMENTS, PURSUANT TO WHICH SUCH METRÓPOLIS INVESTMENTS ARE HELD, EVIDENCING
RESTRICTIONS AFFECTING SUCH METRÓPOLIS INVESTMENTS OR ENTERED INTO IN CONNECTION
WITH THE ACQUISITION OF SUCH METRÓPOLIS INVESTMENTS (UNLESS ALL LIABILITIES,
OBLIGATIONS, AND COMMITMENTS THEREUNDER HAVE BEEN PERFORMED IN FULL AND THERE
ARE NO REMAINING LIABILITIES, OBLIGATIONS, OR COMMITMENTS (ACTUAL, CONTINGENT,
OR OTHERWISE) THEREUNDER) (THE “METRÓPOLIS INVESTMENT AGREEMENTS”).  EXCEPT FOR
PROSER, METRÓPOLIS DOES NOT HAVE AND HAS NEVER HAD ANY SUBSIDIARY, AND EXCEPT
FOR METRÓPOLIS INVESTMENTS, METRÓPOLIS DOES NOT HAVE AND HAS NEVER HAD ANY
DIRECT OR INDIRECT INVESTMENT ACCOUNTED FOR BY THE EQUITY METHOD IN ANY ENTITY,
AND EXCEPT FOR METRÓPOLIS INVESTMENTS, NEITHER METRÓPOLIS NOR PROSER OWNS ANY
DEBT SECURITIES OR ANY OTHER MATERIAL INDEBTEDNESS OWED TO METRÓPOLIS OR PROSER.


 


(B)           ALL METRÓPOLIS INVESTMENTS THAT ARE EQUITY INTERESTS OR
SECURITIES, INCLUDING INTERESTS OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE
OR EXERCISABLE FOR ANY EQUITY INTEREST OR SECURITY, ARE DULY AUTHORIZED, VALIDLY
ISSUED, AND FULLY PAID.  METRÓPOLIS OR THE APPLICABLE SUBSIDIARY THEREOF HAS
GOOD AND VALID TITLE TO THE METRÓPOLIS INVESTMENTS, FREE AND CLEAR OF ALL LIENS
AND RESTRICTIONS, OTHER THAN LIENS OR RESTRICTIONS (I) SET FORTH IN
SECTION 4.5(B) OF THE METRÓPOLIS DISCLOSURE SCHEDULE, (II) AS CREATED BY THIS
AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, (III) AS IMPOSED BY THE
GOVERNING DOCUMENTS OF THE APPLICABLE SUBSIDIARY OR METRÓPOLIS EQUITY AFFILIATE
GENERALLY ON ALL EQUITY INTERESTS OR SECURITIES, INCLUDING INTERESTS OR
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR ANY EQUITY
INTEREST OR SECURITY, OF SUCH SUBSIDIARY OR METRÓPOLIS EQUITY AFFILIATE,
(IV) IMPOSED BY VTR OR ANY OF ITS SUBSIDIARIES, OR (V) PREEMPTIVE RIGHTS
PURSUANT TO THE CORPORATIONS LAW.  EXCEPT AS SET FORTH IN SECTION 4.5(B) OF THE
METRÓPOLIS DISCLOSURE SCHEDULE, THERE ARE NO OTHER ISSUED OR OUTSTANDING EQUITY
INTERESTS OR SECURITIES OF ANY SUBSIDIARY OF METRÓPOLIS OR ANY METRÓPOLIS EQUITY
AFFILIATE, SUBSCRIPTIONS, OPTIONS, WARRANTS, PUTS, CALLS, TRUSTS (VOTING OR
OTHERWISE), RIGHTS, EXCHANGEABLE OR CONVERTIBLE SECURITIES, OR OTHER COMMITMENTS
OR AGREEMENTS OF ANY NATURE RELATING TO THE SHARE CAPITAL OR OTHER SECURITIES OR
OWNERSHIP INTERESTS OF ANY SUCH SUBSIDIARY OR METRÓPOLIS EQUITY AFFILIATE OR
OBLIGATING ANY SUCH SUBSIDIARY OR METRÓPOLIS EQUITY AFFILIATE, AT ANY TIME OR
UPON THE HAPPENING OF ANY EVENT, TO ISSUE, TRANSFER, DELIVER, SELL,

 

29

--------------------------------------------------------------------------------


 


REPURCHASE, REDEEM, OR OTHERWISE ACQUIRE, OR CAUSE TO BE ISSUED, TRANSFERRED,
DELIVERED, SOLD, REPURCHASED, REDEEMED, OR OTHERWISE ACQUIRED, ANY SHARE CAPITAL
OR OTHER SECURITIES OR OWNERSHIP INTERESTS OF ANY SUCH SUBSIDIARY OR METRÓPOLIS
EQUITY AFFILIATE, OR ANY PHANTOM SHARES, PHANTOM EQUITY INTERESTS, OR STOCK OR
EQUITY APPRECIATION RIGHTS, OR OTHER OWNERSHIP INTERESTS OF ANY SUCH SUBSIDIARY
OR METRÓPOLIS EQUITY AFFILIATE OR OBLIGATING ANY SUCH SUBSIDIARY OR METRÓPOLIS
EQUITY AFFILIATE TO GRANT, EXTEND, OR ENTER INTO ANY SUCH SUBSCRIPTION, OPTION,
WARRANT, PUT, CALL, TRUST, RIGHT, EXCHANGEABLE OR CONVERTIBLE SECURITY,
COMMITMENT, OR AGREEMENT.  EXCEPT AS SET FORTH IN SECTION 4.5(B) OF THE
METRÓPOLIS DISCLOSURE SCHEDULE, NEITHER METRÓPOLIS NOR ANY OF ITS SUBSIDIARIES
OR METRÓPOLIS EQUITY AFFILIATES OWNS OR HAS ANY RIGHT TO ACQUIRE, DIRECTLY OR
INDIRECTLY, ANY OUTSTANDING SHARE CAPITAL OF, OR OTHER EQUITY INTERESTS OR
SECURITIES IN, ANY ENTITY OTHER THAN METRÓPOLIS INVESTMENTS.


 


(C)           TRUE, CORRECT, AND COMPLETE COPIES OF THE METRÓPOLIS INVESTMENT
AGREEMENTS ARE INCLUDED AS SECTION 4.5(C) OF THE METRÓPOLIS DISCLOSURE BUNDLE. 
EXCEPT AS SET FORTH IN SECTION 4.5(C) OF THE METRÓPOLIS DISCLOSURE SCHEDULE,
ASSUMING THE DUE EXECUTION AND DELIVERY BY EACH OF THE OTHER PARTIES THERETO,
THE METRÓPOLIS INVESTMENT AGREEMENTS CONSTITUTE LEGAL, VALID, AND BINDING
OBLIGATIONS OF THE OTHER PARTIES THERETO, ENFORCEABLE BY METRÓPOLIS OR THE
APPLICABLE SUBSIDIARY THAT IS A PARTY TO SUCH METRÓPOLIS INVESTMENT AGREEMENT IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE AFFECTED BY
APPLICABLE BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM, OR SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY (AND SUCH TRANSFEROR HAS NO KNOWLEDGE OF
ANY FACT OR CIRCUMSTANCE THAT HAS OCCURRED THAT WOULD MAKE ANY SUCH LAWS
APPLICABLE).  EXCEPT AS SET FORTH IN SECTION 4.5(C) OF THE METRÓPOLIS DISCLOSURE
SCHEDULE, THERE IS NO LEGAL PROCEEDING PENDING, OR TO THE KNOWLEDGE OF SUCH
TRANSFEROR, THREATENED IN WRITING RELATING TO ANY OF SUCH METRÓPOLIS INVESTMENTS
OR METRÓPOLIS INVESTMENT AGREEMENTS.


 


(D)           EACH OF PROSER AND, TO THE KNOWLEDGE OF SUCH TRANSFEROR, EACH
METRÓPOLIS EQUITY AFFILIATE, (I) IS DULY ORGANIZED, VALIDLY EXISTING, AND IN
GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, (II) HAS
ALL REQUISITE CORPORATE OR OTHER ENTITY POWER AND AUTHORITY TO OWN, LEASE, AND
OPERATE ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS IT IS NOW BEING
CONDUCTED, AND (III) IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN
EACH JURISDICTION IN WHICH THE PROPERTIES OWNED, LEASED, OR OPERATED BY IT, OR
THE NATURE OF ITS ACTIVITIES MAKE SUCH QUALIFICATION NECESSARY.


 

Section 4.6             Financial Statements; Absence of Certain Developments;
No Undisclosed Liabilities; Net Debt.

 


(A)           METRÓPOLIS HAS DELIVERED TO VTR (I) THE AUDITED CONSOLIDATED
BALANCE SHEETS (THE “METRÓPOLIS AUDITED CONSOLIDATED BALANCE SHEETS”) OF
METRÓPOLIS AND PROSER AS OF DECEMBER 31, 2003 AND 2004 (THE LATTER DATE, THE
“METRÓPOLIS AUDITED BALANCE SHEET DATE”), (II) THE UNAUDITED CONSOLIDATED
BALANCE SHEET (THE “METRÓPOLIS UNAUDITED CONSOLIDATED BALANCE SHEET”) OF
METRÓPOLIS AND PROSER AS OF THE END DATE OF THE MOST RECENT MONTH AVAILABLE (THE
“METRÓPOLIS UNAUDITED BALANCE SHEET DATE”), BUT NOT EARLIER THAN FEBRUARY 28,
2005, (III) THE AUDITED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF
METRÓPOLIS AND PROSER FOR THE FISCAL YEARS ENDED ON DECEMBER 31, 2003 AND

 

30

--------------------------------------------------------------------------------


 


2004, (IV) THE UNAUDITED CONSOLIDATED STATEMENT OF INCOME AND CASH FLOWS OF
METRÓPOLIS AND PROSER FOR THE PERIOD (THE “METRÓPOLIS STUB PERIOD”) BEGINNING ON
THE FIRST DAY OF THE FISCAL YEAR IN WHICH THE METRÓPOLIS UNAUDITED BALANCE SHEET
DATE FALLS AND ENDING ON THE METRÓPOLIS UNAUDITED BALANCE SHEET DATE, (V) THE
AUDITED SEPARATE COMPANY BALANCE SHEET OF METRÓPOLIS AND THE UNAUDITED SEPARATE
COMPANY BALANCE SHEET OF PROSER AS OF DECEMBER 31, 2003 AND 2004, (VI) THE
UNAUDITED SEPARATE COMPANY BALANCE SHEETS OF METRÓPOLIS AND PROSER AS OF THE
METRÓPOLIS UNAUDITED BALANCE SHEET DATE, (VII) THE AUDITED SEPARATE COMPANY
STATEMENTS OF INCOME AND CASH FLOWS OF METRÓPOLIS AND THE UNAUDITED SEPARATE
COMPANY STATEMENTS OF INCOME AND CASH FLOWS OF PROSER FOR THE FISCAL YEARS ENDED
ON DECEMBER 31, 2003 AND 2004, AND (VIII) THE UNAUDITED SEPARATE COMPANY
STATEMENTS OF INCOME AND CASH FLOWS OF METRÓPOLIS AND PROSER FOR THE METRÓPOLIS
STUB PERIOD (THE FOREGOING FINANCIAL STATEMENTS, COLLECTIVELY, THE “METRÓPOLIS
FINANCIAL STATEMENTS,” TRUE, CORRECT, AND COMPLETE COPIES OF ALL OF WHICH ARE
INCLUDED AS SECTION 4.6(A) OF THE METRÓPOLIS DISCLOSURE BUNDLE).


 


(B)           EXCEPT (I) AS SET FORTH IN SECTION 4.6(B) OF THE METRÓPOLIS
DISCLOSURE SCHEDULE, (II) AS DESCRIBED IN THE NOTES TO THE METRÓPOLIS FINANCIAL
STATEMENTS THAT ARE AUDITED, (III) TO THE EXTENT THAT THE UNAUDITED INTERIM
STATEMENTS DO NOT INCLUDE FOOTNOTES AND OTHER PRESENTATION ITEMS AS REQUIRED BY
GAAP, AND (IV) IN THE CASE OF THE UNAUDITED STATEMENTS, FOR NORMAL, YEAR-END
ADJUSTMENTS (WHICH WILL NOT BE MATERIAL INDIVIDUALLY OR IN THE AGGREGATE), THE
METRÓPOLIS FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP
APPLIED ON A CONSISTENT BASIS AND FAIRLY PRESENT THE FINANCIAL CONDITION AND
RESULTS OF OPERATIONS AND CASH FLOWS OF METRÓPOLIS AND PROSER AS OF THE
RESPECTIVE DATES THEREOF AND FOR THE RESPECTIVE PERIODS INDICATED THEREIN.


 


(C)           EXCEPT AS SET FORTH IN SECTION 4.6(C) OF THE METRÓPOLIS DISCLOSURE
SCHEDULE, SINCE THE METRÓPOLIS AUDITED BALANCE SHEET DATE, (I) METRÓPOLIS AND
PROSER HAVE PAID THEIR RESPECTIVE ACCOUNTS PAYABLE IN A CONSISTENT AND TIMELY
MANNER AND NEITHER METRÓPOLIS NOR PROSER HAS ALTERED ANY OF ITS PRACTICES,
POLICIES, OR PROCEDURES IN PAYING ITS ACCOUNTS PAYABLE, AND (II) NO INSTANCE HAS
OCCURRED WHERE METRÓPOLIS OR PROSER TOOK ANY ACTION WITH REGARD TO ANY ACCOUNT
PAYABLE OUTSIDE OF THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE.


 


(D)           WITHOUT LIMITING THE GENERALITY OF SECTION 4.6(F), SINCE THE
METRÓPOLIS AUDITED BALANCE SHEET DATE, EXCEPT AS SET FORTH IN SECTION 4.6(D) OF
THE METRÓPOLIS DISCLOSURE SCHEDULE AND AS OTHERWISE PERMITTED OR REQUIRED BY
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS:


 

(I)            THERE HAS NOT BEEN ANY LOSS, DAMAGE, OR DESTRUCTION TO, OR ANY
INTERRUPTION IN THE USE OF, ANY ASSET OF METRÓPOLIS OR PROSER (WHETHER OR NOT
COVERED BY INSURANCE) HAVING A NET BOOK VALUE IN EXCESS OF US$50,000 (OR ITS
EQUIVALENT IN CHILEAN PESOS AS OF THE DATE THAT IS TWO BUSINESS DAYS PRIOR TO
THE DATE HEREOF);

 

(II)           THE BUSINESS OF METRÓPOLIS AND PROSER HAS BEEN OPERATED ONLY IN
THE ORDINARY COURSE CONSISTENT WITH PAST PRACTICE,

 

31

--------------------------------------------------------------------------------


 

(III)          NEITHER METRÓPOLIS NOR PROSER HAS SOLD, LEASED, TRANSFERRED,
ASSIGNED, OR GRANTED ANY LICENSE OR SUBLICENSE WITH RESPECT TO ANY MATERIAL
ASSETS, TANGIBLE OR INTANGIBLE, OTHER THAN IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE;

 

(IV)          NEITHER METRÓPOLIS NOR PROSER HAS IMPOSED ANY LIEN UPON ANY OF ITS
TANGIBLE OR INTANGIBLE ASSETS;

 

(V)           NEITHER METRÓPOLIS NOR PROSER HAS MADE ANY CAPITAL EXPENDITURES
OUTSIDE THE ORDINARY COURSE OF BUSINESS;

 

(VI)          NEITHER METRÓPOLIS NOR PROSER HAS (A) DECLARED, APPROVED, ACCRUED,
SET ASIDE, OR PAID ANY DIVIDEND OR MADE ANY OTHER DISTRIBUTION IN RESPECT OF ANY
SHARE CAPITAL OR OTHER SECURITIES, OR (B) REPURCHASED, REDEEMED, OR OTHERWISE
REACQUIRED ANY SHARE CAPITAL OR OTHER SECURITIES;

 

(VII)         NEITHER METRÓPOLIS NOR PROSER HAS PURCHASED OR OTHERWISE ACQUIRED
(IN A SINGLE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS) ANY ASSET (A) FROM
ANY TRANSFEROR OR ANY OF THEIR RESPECTIVE AFFILIATES (WITH RESPECT TO UNO, NOT
INCLUDING UGC OR ANY OF ITS SUBSIDIARIES) FOR ANY AMOUNT OF CONSIDERATION, OR
(B) EXCEPT FOR SUPPLIES ACQUIRED BY METRÓPOLIS AND PROSER IN THE ORDINARY COURSE
OF BUSINESS CONSISTENT WITH PAST PRACTICE, FROM ONE OR MORE OTHER PERSONS FOR
CONSIDERATION IN EXCESS OF US$50,000 (OR ITS EQUIVALENT IN CHILEAN PESOS AS OF
THE DATE THAT IS TWO BUSINESS DAYS PRIOR TO THE DATE HEREOF);

 

(VIII)        NEITHER METRÓPOLIS NOR PROSER HAS WRITTEN OFF AS UNCOLLECTIBLE, OR
ESTABLISHED ANY EXTRAORDINARY RESERVE WITH RESPECT TO, ANY ACCOUNT RECEIVABLE OR
OTHER INDEBTEDNESS IN EXCESS OF US$50,000 (OR ITS EQUIVALENT IN CHILEAN PESOS AS
OF THE DATE THAT IS TWO BUSINESS DAYS PRIOR TO THE DATE HEREOF);

 

(IX)           NEITHER METRÓPOLIS NOR PROSER HAS INCURRED, ASSUMED, OR OTHERWISE
BECOME SUBJECT TO ANY LIABILITY (IN A SINGLE TRANSACTION OR A SERIES OF RELATED
TRANSACTIONS) (A) TO ANY TRANSFEROR OR ANY OF THEIR RESPECTIVE AFFILIATES (WITH
RESPECT TO UNO, NOT INCLUDING UGC OR ANY OF ITS SUBSIDIARIES) IN ANY AMOUNT, OR
(B) TO ANY OTHER PERSON IN EXCESS OF US$50,000 (OR ITS EQUIVALENT IN CHILEAN
PESOS AS OF THE DATE THAT IS TWO BUSINESS DAYS PRIOR TO THE DATE HEREOF);

 

(X)            THERE HAS BEEN NO MATERIAL CHANGE IN THE ACCOUNTING METHODS,
PRACTICES, OR POLICIES OF METRÓPOLIS OR PROSER EXCEPT AS REQUIRED BY CHANGES IN
GAAP; AND

 

32

--------------------------------------------------------------------------------


 

(XI)           NEITHER METRÓPOLIS NOR PROSER HAS AGREED, COMMITTED, OR OFFERED
(IN WRITING OR OTHERWISE) TO TAKE ANY OF THE ACTIONS REFERRED TO IN CLAUSES
(III) THROUGH (X) ABOVE.

 


(E)           EXCEPT FOR (I) ANY LIABILITIES SET FORTH IN SECTION 4.6(E) OF THE
METRÓPOLIS DISCLOSURE SCHEDULE, (II) LIABILITIES SET FORTH OR PROVIDED FOR ON
THE METRÓPOLIS AUDITED CONSOLIDATED BALANCE SHEET (INCLUDING LIABILITIES THE
AMOUNTS OF WHICH ARE SET FORTH NUMERICALLY IN THE NOTES THERETO),
(III) LIABILITIES THAT HAVE ARISEN AFTER THE METRÓPOLIS AUDITED BALANCE SHEET
DATE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, AND
(IV) LIABILITIES UNDER THE CONTRACTS LISTED IN SECTION 4.10(A) OF THE METRÓPOLIS
DISCLOSURE SCHEDULE AND TRUE, CORRECT, AND COMPLETE COPIES OF WHICH ARE INCLUDED
AS SECTION 4.10(C) OF THE METRÓPOLIS DISCLOSURE BUNDLE, TO THE EXTENT THAT THE
EXISTENCE OF SUCH LIABILITIES IS REASONABLY ASCERTAINABLE SOLELY BY REFERENCE TO
SUCH CONTRACTS, NEITHER METRÓPOLIS NOR PROSER HAS ANY MATERIAL LIABILITY
(WHETHER KNOWN OR UNKNOWN, WHETHER ASSERTED OR UNASSERTED, WHETHER ABSOLUTE OR
CONTINGENT, WHETHER ACCRUED OR UNACCRUED, WHETHER LIQUIDATED OR UNLIQUIDATED,
AND WHETHER DUE OR TO BECOME DUE, INCLUDING ANY LIABILITY FOR TAXES).


 


(F)            SINCE THE METRÓPOLIS AUDITED BALANCE SHEET DATE, NO EVENT HAS
OCCURRED AND NO CONDITION EXISTS THAT, INDIVIDUALLY OR TOGETHER WITH OTHER
EVENTS AND CONDITIONS, HAS HAD OR, INSOFAR AS EITHER TRANSFEROR CAN REASONABLY
FORESEE, IS REASONABLY LIKELY TO HAVE, A METRÓPOLIS MATERIAL ADVERSE EFFECT.


 


(G)           THE NET DEBT OF METRÓPOLIS AND PROSER ON A CONSOLIDATED BASIS DOES
NOT EXCEED US$100,000,000.00 (OR ITS EQUIVALENT IN CHILEAN PESOS AS OF THE DATE
THAT IS TWO BUSINESS DAYS PRIOR TO THE DATE HEREOF).  WITHOUT LIMITING THE
GENERALITY OF THE PRECEDING SENTENCE, SECTION 4.6(G) OF THE METRÓPOLIS
DISCLOSURE SCHEDULE SETS FORTH THE AGGREGATE AMOUNTS OF INDEBTEDNESS (INCLUDING
A BREAKDOWN AND DESCRIPTION OF THE ITEMS UNDER CLAUSES (A) THROUGH (G) OF THE
DEFINITION THEREOF), CASH, AND CASH EQUIVALENTS USED BY THE TRANSFERORS IN
CALCULATING SUCH NET DEBT.


 

Section 4.7             Real Property.

 


(A)           SECTION 4.7(A) OF THE METRÓPOLIS DISCLOSURE SCHEDULE SETS FORTH A
TRUE, CORRECT, AND COMPLETE LIST OF ALL METRÓPOLIS OWNED REAL PROPERTY, WHICH
LIST INCLUDES THE ADDRESS AND DESCRIPTION OF EACH PARCEL OF METRÓPOLIS OWNED
REAL PROPERTY.  SECTION 4.7(A) OF THE METRÓPOLIS DISCLOSURE SCHEDULE ALSO SETS
FORTH A TRUE, CORRECT, AND COMPLETE LIST OF ALL METRÓPOLIS LEASED REAL PROPERTY,
WHICH LIST INCLUDES THE ADDRESS AND DESCRIPTION OF EACH PARCEL OF METRÓPOLIS
LEASED REAL PROPERTY.  ALL OF THE PARCELS OF METRÓPOLIS OWNED REAL PROPERTY AND
METRÓPOLIS LEASED REAL PROPERTY ARE SUITABLE AND ADEQUATE FOR THE CONDUCT OF
THEIR RESPECTIVE BUSINESSES AS CONDUCTED THEREON.  METRÓPOLIS OR PROSER VALIDLY
OWNS AND HAS GOOD AND MARKETABLE TITLE TO ALL METRÓPOLIS OWNED REAL PROPERTY AND
THE RIGHT, ENFORCEABLE AGAINST THE RELEVANT OWNERS, TO USE ALL METRÓPOLIS LEASED
REAL PROPERTY AS SUCH METRÓPOLIS LEASED REAL PROPERTY IS CURRENTLY BEING USED,
IN EACH CASE FREE AND CLEAR OF ALL LIENS, EXCEPT (I) PERMITTED LIENS, (II) SUCH
LIENS AS ARE SET

 

33

--------------------------------------------------------------------------------


 


FORTH IN SECTION 4.7(A) OF THE METRÓPOLIS DISCLOSURE SCHEDULE, OR
(III) CONTRACTS SET FORTH IN SECTION 4.7(A) OF THE METRÓPOLIS DISCLOSURE
SCHEDULE.


 


(B)           SECTION 4.7(B) OF THE METRÓPOLIS DISCLOSURE BUNDLE INCLUDES TRUE,
CORRECT, AND COMPLETE COPIES OF (I) ALL DEEDS AND TITLES COVERING THE PERIOD OF
10 YEARS PREVIOUS TO THE DATE HEREOF OF OR PERTAINING TO ALL METRÓPOLIS OWNED
REAL PROPERTY, AND (II) ALL CONTRACTS RELATING TO ALL METRÓPOLIS LEASED REAL
PROPERTY.  TO THE KNOWLEDGE OF SUCH TRANSFEROR, NO SURVEY EXISTS WITH RESPECT TO
ANY METRÓPOLIS OWNED REAL PROPERTY.


 


(C)           ALL BUILDINGS, STRUCTURES, FIXTURES, BUILDING SYSTEMS AND
EQUIPMENT, AND ALL COMPONENTS THEREOF (COLLECTIVELY, “IMPROVEMENTS”), INCLUDED
IN THE METRÓPOLIS OWNED REAL PROPERTY AND THE METRÓPOLIS LEASED REAL PROPERTY
ARE IN GOOD CONDITION AND REPAIR AND SUFFICIENT FOR THE OPERATION OF THE
BUSINESS OF METRÓPOLIS AND PROSER.  THERE ARE NO FACTS OR CONDITIONS AFFECTING
ANY OF SUCH IMPROVEMENTS THAT WOULD, INDIVIDUALLY OR IN THE AGGREGATE, INTERFERE
IN ANY MATERIAL RESPECT WITH THE USE OR OCCUPANCY OF SUCH IMPROVEMENTS OR ANY
PORTION THEREOF IN THE OPERATION OF THE BUSINESS OF METRÓPOLIS AND PROSER AS
CURRENTLY CONDUCTED THEREON.


 


(D)           EXCEPT AS SET FORTH IN SECTION 4.7(D) OF THE METRÓPOLIS DISCLOSURE
SCHEDULE, NEITHER METRÓPOLIS NOR PROSER HAS RECEIVED WRITTEN NOTICE OF ANY
CONDEMNATION, EXPROPRIATION OR OTHER PROCEEDING IN EMINENT DOMAIN AFFECTING ANY
METRÓPOLIS OWNED REAL PROPERTY OR METRÓPOLIS LEASED REAL PROPERTY OR ANY PORTION
OF OR INTEREST IN ANY OF THE FOREGOING.  THERE IS NO JUDGMENT OUTSTANDING, NOR
ANY LEGAL PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF SUCH TRANSFEROR,
THREATENED, RELATING TO THE OWNERSHIP, LEASE, USE, OR OCCUPANCY OF ANY
METRÓPOLIS OWNED REAL PROPERTY OR METRÓPOLIS LEASED REAL PROPERTY OR ANY PORTION
OF ANY OF THE FOREGOING, OR THE OPERATION OF THE BUSINESS OF METRÓPOLIS AND
PROSER AS CURRENTLY CONDUCTED THEREON AS SUCH OPERATION AFFECTS OR RELATES TO
SUCH OWNERSHIP, LEASE, USE, OR OCCUPANCY.


 


(E)           THE CURRENT USE AND OCCUPANCY OF THE METRÓPOLIS OWNED REAL
PROPERTY AND THE METRÓPOLIS LEASED REAL PROPERTY, AND THE OPERATION OF THE
BUSINESS OF METRÓPOLIS AND PROSER AS CURRENTLY CONDUCTED THEREON, DOES NOT
VIOLATE IN ANY MATERIAL RESPECT ANY EASEMENT, COVENANT, CONDITION, RESTRICTION
OR SIMILAR PROVISION IN ANY INSTRUMENT OF RECORD OR OTHER UNRECORDED AGREEMENT
AFFECTING SUCH METRÓPOLIS OWNED REAL PROPERTY AND METRÓPOLIS LEASED REAL
PROPERTY.


 

Section 4.8             Assets.  Except as set forth in Section 4.8 of the
Metrópolis Disclosure Schedule, the assets (including buildings, equipment and
other tangible assets, but for purposes of this Section 4.8 excluding all
Metrópolis Owned Real Property, Metrópolis Leased Real Property, Metrópolis
Owned Intellectual Property, and Metrópolis Licensed Intellectual Property)
owned or leased by Metrópolis and Proser are suitable and adequate for the
conduct of their respective businesses and Metrópolis or Proser has good and
valid title to or valid leasehold or other contractual interests in all such
assets that are material to its business, free and clear of all Liens (other
than Permitted Liens) and Restrictions (other than Restrictions created by this
Agreement or any of the other Transaction Documents).

 

34

--------------------------------------------------------------------------------


 

Section 4.9             Intangible Property.  Section 4.9 of the Metrópolis
Disclosure Schedule sets forth a true, correct, and complete list of all
Intellectual Property that is material to the business of Metrópolis and Proser
as currently conducted.  Except as set forth in Section 4.9 of the Metrópolis
Disclosure Schedule, (a) either Metrópolis or Proser owns, and possesses legally
enforceable rights to use, execute, reproduce, display, perform, modify,
enhance, distribute, prepare derivative works of, and sublicense, without
payment to any other Person, all such Intellectual Property that is owned by
Metrópolis or Proser (“Metrópolis Owned Intellectual Property”), and the
consummation of the Acquisition and the other transactions contemplated hereby
does not and will not conflict with, alter, or impair any such rights;
(b) either Metrópolis or Proser is licensed or otherwise possesses legally
enforceable rights to use all such Intellectual Property that is not owned by
Metrópolis or Proser (“Metrópolis Licensed Intellectual Property”), and the
consummation of the Acquisition and the other transactions contemplated hereby
does not and will not conflict with, alter, or impair any such rights; (c) all
trademarks and domain names that comprise Metrópolis Owned Intellectual Property
have been duly registered in, filed in, or issued by the appropriate
Governmental Authority where such registration, filing, or issuance is necessary
or appropriate for the conduct of the business of Metrópolis and Proser as
currently conducted; (d) during the past two years, neither Metrópolis nor
Proser has received any written communication from any Person asserting any
ownership interest in any Metrópolis Owned Intellectual Property or claiming any
infringement by any Metrópolis Owned Intellectual Property or Metrópolis
Licensed Intellectual Property; (e) neither Metrópolis nor Proser has received
notice of any claim of infringement of the rights of others with respect to any
Metrópolis Owned Intellectual Property or Metrópolis Licensed Intellectual
Property; (f) neither Metrópolis nor Proser is infringing upon or otherwise
violating, or has infringed upon or otherwise violated, the rights of any third
party with respect to any Intellectual Property; (g) no current or former
employee of Metrópolis or Proser is or was a party to any confidentiality
agreement and/or agreement not to compete with a party other than Metrópolis or
Proser that restricts or forbids such employee’s performance of any activity
that such employee was hired to perform; (h) neither Metrópolis nor Proser is
currently using or has in the past used without appropriate authorization, any
confidential information or trade secrets of any third party, and neither
Metrópolis nor Proser has received any notice alleging such conduct; (i) all of
the Metrópolis Owned Intellectual Property and Metrópolis Licensed Intellectual
Property is suitable and adequate for the conduct of the respective businesses
of Metrópolis and Proser as currently conducted therewith; and (j) all
Metrópolis Owned Intellectual Property or Metrópolis Licensed Intellectual
Property is free and clear of all Liens, except (i) Permitted Liens, (ii) such
Liens as are set forth in Section 4.9 of the Metrópolis Disclosure Schedule, or
(iii) Contracts set forth in Section 4.9 of the Metrópolis Disclosure Schedule.

 

Section 4.10           Contracts.

 


(A)           EXCEPT AS SET FORTH IN SECTION 4.10(A) OF THE METRÓPOLIS
DISCLOSURE SCHEDULE, THERE IS NO CONTRACT OR JUDGMENT (EXCEPT FOR THE ANTITRUST
RESOLUTION) BINDING UPON METRÓPOLIS OR PROSER:


 

(I)            THAT LIMITS THE CONDUCT OF THE BUSINESS OF METRÓPOLIS OR PROSER
AS PRESENTLY CONDUCTED;

 

35

--------------------------------------------------------------------------------


 

(II)           THAT RELATES TO ANY METRÓPOLIS LEASED REAL PROPERTY OR THAT IS A
LEASE, SUBLEASE, OR SIMILAR CONTRACT WITH ANY PERSON UNDER WHICH METRÓPOLIS OR
PROSER IS A LESSOR OR SUBLESSOR OF, OR MAKES AVAILABLE FOR USE TO ANY PERSON,
(A) ANY METRÓPOLIS OWNED REAL PROPERTY OR METRÓPOLIS LEASED REAL PROPERTY OR
(B) ANY PORTION OF ANY PREMISES OTHERWISE OCCUPIED BY METRÓPOLIS OR PROSER;

 

(III)          THAT RELATES IN WHOLE OR IN PART TO ANY METRÓPOLIS OWNED
INTELLECTUAL PROPERTY OR ANY METRÓPOLIS LICENSED INTELLECTUAL PROPERTY
(INCLUDING UNDER WHICH METRÓPOLIS OR PROSER IS LICENSEE OR LICENSOR OF ANY
INTELLECTUAL PROPERTY);

 

(IV)          UNDER WHICH METRÓPOLIS OR PROSER HAS BORROWED ANY MONEY FROM, OR
ISSUED ANY NOTE, BOND, OR DEBENTURE TO, OR INCURRED INDEBTEDNESS TO, ANY PERSON,
OR ANY OTHER NOTE, BOND, DEBENTURE, OR OTHER INDEBTEDNESS OF METRÓPOLIS OR
PROSER;

 

(V)           UNDER WHICH (A) ANY PERSON OTHER THAN METRÓPOLIS OR PROSER HAS
DIRECTLY OR INDIRECTLY GUARANTEED INDEBTEDNESS OR LIABILITIES OF METRÓPOLIS OR
PROSER; (B) METRÓPOLIS OR PROSER HAS DIRECTLY OR INDIRECTLY GUARANTEED
INDEBTEDNESS OR LIABILITIES OF ANY PERSON OTHER THAN METRÓPOLIS OR PROSER (IN
EACH CASE OTHER THAN ENDORSEMENTS FOR THE PURPOSE OF COLLECTION IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE); OR (C) METRÓPOLIS OR PROSER
HAS AGREED TO INDEMNIFY ANY THIRD PARTY; IN EACH CASE INCLUDING ANY SO CALLED
TAKE-OR-PAY OR KEEPWELL AGREEMENTS;

 

(VI)          UNDER WHICH METRÓPOLIS OR PROSER HAS, DIRECTLY OR INDIRECTLY, MADE
ANY ADVANCE, LOAN, EXTENSION OF CREDIT, OR CAPITAL CONTRIBUTION TO, OR OTHER
INVESTMENT IN, A PERSON;

 

(VII)         GRANTING A LIEN (OTHER THAN A PERMITTED LIEN) UPON ANY METRÓPOLIS
OWNED REAL PROPERTY, ANY METRÓPOLIS LEASED REAL PROPERTY, OR ANY OTHER ASSET
OWNED BY METRÓPOLIS OR PROSER;

 

(VIII)        FOR THE SALE OF ANY ASSET OF METRÓPOLIS OR PROSER WITH A BOOK
VALUE IN EXCESS OF US$25,000 (OR ITS EQUIVALENT IN CHILEAN PESOS AS OF THE DATE
THAT IS TWO BUSINESS DAYS PRIOR TO THE DATE HEREOF) OR THE GRANT OF ANY
PREFERENTIAL RIGHTS TO PURCHASE ANY SUCH ASSET OR REQUIRING THE CONSENT OF ANY
PARTY TO THE TRANSFER THEREOF;

 

(IX)           THAT IS WITH OR FROM ANY GOVERNMENTAL AUTHORITY;

 

(X)            FOR ANY JOINT VENTURE, PARTNERSHIP, OR SIMILAR ARRANGEMENT;

 

(XI)           PROVIDING FOR THE SERVICES OF ANY DEALER, DISTRIBUTOR, SALES
REPRESENTATIVE, FRANCHISEE, OR SIMILAR REPRESENTATIVE INVOLVING THE

 

36

--------------------------------------------------------------------------------


 

PAYMENT OR RECEIPT OVER THE LIFE OF SUCH CONTRACT IN EXCESS OF US$50,000 (OR ITS
EQUIVALENT IN CHILEAN PESOS AS OF THE DATE THAT IS TWO BUSINESS DAYS PRIOR TO
THE DATE HEREOF) BY METRÓPOLIS OR PROSER;

 

(XII)          THAT CREATES AN AGGREGATE FUTURE LIABILITY TO ANY PERSON
(INCLUDING METRÓPOLIS OR PROSER) IN EXCESS OF US$50,000 (OR ITS EQUIVALENT IN
CHILEAN PESOS AS OF THE DATE THAT IS TWO BUSINESS DAYS PRIOR TO THE DATE HEREOF)
AND IS NOT TERMINABLE BY METRÓPOLIS OR PROSER BY NOTICE OF NOT MORE THAN 90 DAYS
FOR A COST OF LESS THAN US$10,000 (OR ITS EQUIVALENT IN CHILEAN PESOS AS OF THE
DATE THAT IS TWO BUSINESS DAYS PRIOR TO THE DATE HEREOF) (INCLUDING PURCHASE
ORDERS AND SALES ORDERS;

 

(XIII)         THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO LIMIT THE RIGHT
OF UGC OR ANY OF ITS SUBSIDIARIES (EXCEPT METRÓPOLIS AND PROSER) TO COMPETE IN
ANY LINE OF BUSINESS;

 

(XIV)        THAT PURPORTS TO OR WOULD BIND VTR OR ANY OF ITS SUBSIDIARIES
(EXCEPT METRÓPOLIS AND PROSER) AFTER GIVING EFFECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY;

 

(XV)         THAT PURPORTS TO BIND ANY AFFILIATE OF METRÓPOLIS AND PROSER
(EXCEPT METRÓPOLIS AND PROSER) IN SUCH A MANNER THAT AFTER THE CLOSING AN ACT OR
OMISSION OF UGC OR ANY OF ITS SUBSIDIARIES (EXCEPT METRÓPOLIS AND PROSER) COULD
RESULT IN A VIOLATION OR BREACH THEREOF, OR CONSTITUTE (WITH OR WITHOUT THE
GIVING OF NOTICE OR LAPSE OF TIME OR BOTH), OR PERMIT ANY PERSON TO DECLARE, A
DEFAULT OR EVENT OF DEFAULT THEREUNDER, OR GIVE RISE TO ANY RIGHT OF
TERMINATION, CANCELLATION, AMENDMENT, ACCELERATION, REPURCHASE, PREPAYMENT,
REPAYMENT, OR INCREASED PAYMENTS THEREUNDER, OR GIVE RISE TO OR ACCELERATE ANY
OBLIGATION (INCLUDING ANY OBLIGATION TO, OR TO OFFER TO, REPURCHASE, PREPAY,
REPAY, OR MAKE INCREASED PAYMENTS) OR RESULT IN THE LOSS OR MODIFICATION OF ANY
RIGHTS OR BENEFITS THEREUNDER, OR RESULT IN ANY LIEN (OTHER THAN PERMITTED
LIENS) OR RESTRICTION (OTHER THAN RESTRICTIONS CREATED BY THIS AGREEMENT OR ANY
OF THE OTHER TRANSACTION DOCUMENTS) ON ANY OF THE ASSETS OF, UGC OR ANY OF ITS
SUBSIDIARIES; OR

 

(XVI)        OTHER THAN AS SET FORTH ABOVE, TO WHICH METRÓPOLIS OR PROSER IS A
PARTY OR BY WHICH IT OR ANY OF ITS ASSETS OR BUSINESSES IS BOUND OR SUBJECT THAT
IS MATERIAL TO THE BUSINESS OF METRÓPOLIS OR PROSER OR THE USE OR OPERATION OF
THEIR RESPECTIVE ASSETS, INCLUDING ALL PROGRAMMING CONTRACTS, ALL STRATEGIC
CONTRACTS, AND ALL OTHER CONTRACTS BETWEEN METRÓPOLIS OR PROSER, ON THE ONE
HAND, AND

 

37

--------------------------------------------------------------------------------


 

COMPAÑÍA DE TELECOMUNICACIONES DE CHILE S.A. OR ANY OF ITS AFFILIATES, ON THE
OTHER HAND.

 


(B)           EXCEPT AS SET FORTH IN SECTION 4.10(B) OF THE METRÓPOLIS
DISCLOSURE SCHEDULE, (I) ALL CONTRACTS LISTED IN SECTION 4.10(A),
SECTION 4.11(A), AND SECTION 4.12(A) OF THE METRÓPOLIS DISCLOSURE SCHEDULE,
SECTION 3.1(H) OF THE UNO DISCLOSURE SCHEDULE, AND SECTION 3.1(H) OF THE CCC
DISCLOSURE SCHEDULE ARE VALID, BINDING, AND IN FULL FORCE AND EFFECT AND ARE
ENFORCEABLE BY METRÓPOLIS OR PROSER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS,
EXCEPT AS SUCH ENFORCEABILITY MAY BE AFFECTED BY APPLICABLE BANKRUPTCY,
REORGANIZATION, INSOLVENCY, MORATORIUM, OR SIMILAR LAWS AFFECTING CREDITORS’
RIGHTS GENERALLY (AND SUCH TRANSFEROR HAS NO KNOWLEDGE OF ANY FACT OR
CIRCUMSTANCE THAT HAS OCCURRED THAT WOULD MAKE ANY SUCH LAWS APPLICABLE);
(II) METRÓPOLIS OR PROSER, AS THE CASE MAY BE, HAS PERFORMED ALL MATERIAL
OBLIGATIONS REQUIRED TO BE PERFORMED BY IT TO DATE UNDER SUCH CONTRACTS, AND IS
NOT (WITH OR WITHOUT THE LAPSE OF TIME OR THE GIVING OF NOTICE, OR BOTH) IN
BREACH OR DEFAULT IN ANY MATERIAL RESPECT THEREUNDER AND, TO THE KNOWLEDGE OF
SUCH TRANSFEROR, NO OTHER PARTY TO ANY SUCH CONTRACT IS (WITH OR WITHOUT THE
LAPSE OF TIME OR THE GIVING OF NOTICE, OR BOTH) IN BREACH OR DEFAULT IN ANY
MATERIAL RESPECT THEREUNDER; (III) NEITHER OF THE TRANSFERORS NOR METRÓPOLIS HAS
RECEIVED ANY NOTICE OF THE INTENTION OF ANY PARTY TO TERMINATE ANY SUCH
CONTRACT; (IV) NONE OF SUCH CONTRACTS HAS BEEN AMENDED, MODIFIED, OR
SUPPLEMENTED, WHETHER ORALLY OR IN WRITING; AND (V) EACH SUCH WRITTEN CONTRACT
HAS BEEN PERFORMED BY THE PARTIES THERETO IN ACCORDANCE WITH THE TERMS INCLUDED
IN THE COPIES THEREOF INCLUDED IN SECTION 4.10(C) OF THE METRÓPOLIS DISCLOSURE
BUNDLE, AND EACH SUCH ORAL CONTRACT HAS BEEN PERFORMED BY THE PARTIES THERETO IN
ACCORDANCE WITH THE TERMS INCLUDED IN THE WRITTEN SUMMARY THEREOF INCLUDED IN
SECTION 4.10(C) OF THE METRÓPOLIS DISCLOSURE BUNDLE.


 


(C)           SECTION 4.10(C) OF THE METRÓPOLIS DISCLOSURE BUNDLE INCLUDES TRUE,
CORRECT, AND COMPLETE COPIES OF ALL CONTRACTS, INCLUDING A WRITTEN SUMMARY
SETTING FORTH THE MATERIAL TERMS AND CONDITIONS OF EACH ORAL CONTRACT, LISTED IN
SECTION 4.10(A), SECTION 4.11(A), AND SECTION 4.12(A) (EXCEPT FOR REGULAR
CONTRACTS WITH EMPLOYEES OF METRÓPOLIS, NONE OF WHICH IS INDIVIDUALLY MATERIAL
TO THE BUSINESS OF METRÓPOLIS OR PROSER OR THE USE OR OPERATION OF THEIR
RESPECTIVE ASSETS AND TRUE, CORRECT, AND COMPLETE COPIES OF WHICH HAVE BEEN MADE
AVAILABLE TO VTR AND ARE LOCATED IN THE METRÓPOLIS OFFICE WHERE THE APPLICABLE
EMPLOYEE WORKS) OF THE METRÓPOLIS DISCLOSURE SCHEDULE, SECTION 3.1(H) OF THE UNO
DISCLOSURE SCHEDULE, AND SECTION 3.1(H) OF THE CCC DISCLOSURE SCHEDULE.


 

Section 4.11           Employee Benefit Plans.

 


(A)           SECTION 4.11(A) OF THE METRÓPOLIS DISCLOSURE SCHEDULE SETS FORTH A
TRUE, CORRECT, AND COMPLETE LIST OF EACH MATERIAL COMPENSATION, BONUS, PENSION,
PROFIT SHARING, DEFERRED COMPENSATION, INCENTIVE COMPENSATION, STOCK OWNERSHIP,
STOCK PURCHASE, STOCK OPTION, PHANTOM STOCK, RETIREMENT, EMPLOYMENT, CHANGE IN
CONTROL, “GOLDEN PARACHUTE”, WELFARE, COLLECTIVE BARGAINING, SEVERANCE,
DISABILITY, DEATH BENEFIT, HOSPITALIZATION, AND MEDICAL PLAN, PROGRAM, POLICY,
AND ARRANGEMENT MAINTAINED OR CONTRIBUTED TO (OR REQUIRED TO BE CONTRIBUTED TO)
FOR THE BENEFIT OF ANY CURRENT OR FORMER EMPLOYEE, OFFICER, OR DIRECTOR

 

38

--------------------------------------------------------------------------------


 


OF METRÓPOLIS OR PROSER AND WITH RESPECT TO WHICH METRÓPOLIS OR PROSER WOULD
REASONABLY BE EXPECTED TO HAVE DIRECT OR CONTINGENT LIABILITY.


 


(B)           EXCEPT AS SET FORTH IN SECTION 4.11(B) OF THE METRÓPOLIS
DISCLOSURE SCHEDULE, (I) EACH OF THE ITEMS LISTED IN SECTION 4.11(A) OF THE
METRÓPOLIS DISCLOSURE SCHEDULE HAS, TO THE EXTENT APPLICABLE, BEEN ADMINISTERED
IN COMPLIANCE WITH ITS TERMS AND THE APPLICABLE PROVISIONS OF ALL APPLICABLE
LAWS; (II) AS OF THE DATE HEREOF, THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF
SUCH TRANSFEROR, THREATENED INVESTIGATIONS, CLAIMS, OR LAWSUITS IN RESPECT OF
ANY SUCH ITEM; (III) NO CURRENT OR FORMER EMPLOYEE, OFFICER, OR DIRECTOR OF
METRÓPOLIS OR PROSER WILL BECOME ENTITLED TO ANY MATERIAL PAYMENT, BENEFIT, OR
RIGHT, OR ANY MATERIALLY INCREASED AND/OR ACCELERATED PAYMENT, BENEFIT, OR
RIGHT, AS A RESULT OF THE EXECUTION OF THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 

Section 4.12           Employees.

 


(A)           SECTION 4.12(A) OF THE METRÓPOLIS DISCLOSURE SCHEDULE CONTAINS
(I) A TRUE, CORRECT, AND COMPLETE LIST OF ALL EMPLOYEES OF METRÓPOLIS AND
PROSER, WHICH LIST INCLUDES, FOR EACH EMPLOYEE, THE DATE SUCH EMPLOYEE JOINED
THE RELEVANT COMPANY, AND SUCH EMPLOYEE’S FULL NAME, POSITION, DATE OF
EMPLOYMENT CONTRACT, ACTUAL SALARY, BONUSES AND ANY OTHER COMPENSATION, VACATION
DAYS PENDING AND THE CORRESPONDING AMOUNT DUE, AND ANY SPECIAL SEVERANCE
AGREEMENTS OR OBLIGATIONS, IF ANY, (II) A TRUE, CORRECT, AND COMPLETE LIST OF
ALL EMPLOYMENT OR EMPLOYMENT-RELATED CONTRACTS WITH ANY CURRENT OFFICER,
DIRECTOR, EMPLOYEE, OR CONSULTANT OF METRÓPOLIS OR PROSER, (III) A TRUE,
CORRECT, AND COMPLETE LIST OF ALL PERSONS PROVIDING SERVICES TO METRÓPOLIS UNDER
SERVICES CONTRACTS (CONTRATOS A HONORARIOS), AND (IV) A TRUE, CORRECT, AND
COMPLETE LIST OF ALL EMPLOYMENT OR EMPLOYMENT-RELATED CONTRACTS WITH ANY FORMER
OFFICER, DIRECTOR, EMPLOYEE, OR CONSULTANT THAT INVOLVE AN UNSATISFIED LIABILITY
OF METRÓPOLIS OR PROSER IN EXCESS OF US$25,000 (OR ITS EQUIVALENT IN CHILEAN
PESOS AS OF THE DATE THAT IS TWO BUSINESS DAYS PRIOR TO THE DATE HEREOF).


 


(B)           EXCEPT AS SET FORTH IN SECTION 4.12(B) OF THE METRÓPOLIS
DISCLOSURE SCHEDULE OR APPLICABLE LAW, NEITHER VTR, ANY OF ITS SUBSIDIARIES,
METRÓPOLIS, NOR PROSER WILL BE REQUIRED TO CONTINUE ANY PERSON IN THE EMPLOY (OR
RETAIN ANY PERSON AS A CONSULTANT OR SERVICE PROVIDER) OF METRÓPOLIS OR PROSER
FROM AND AFTER THE CLOSING.


 


(C)           SECTION 4.12(C) OF THE METRÓPOLIS DISCLOSURE BUNDLE INCLUDES A
TRUE, CORRECT, AND COMPLETE COPY OF EACH COLLECTIVE BARGAINING AGREEMENT
RELATING TO OR AFFECTING METRÓPOLIS OR PROSER OR ANY EMPLOYEE OF METRÓPOLIS OR
PROSER.  SECTION 4.12(C) OF THE METRÓPOLIS DISCLOSURE SCHEDULE SETS FORTH A
TRUE, CORRECT, AND COMPLETE DESCRIPTION OF EACH LABOR ORGANIZATION RELATING TO
OR AFFECTING METRÓPOLIS OR PROSER OR ANY EMPLOYEE OF METRÓPOLIS OR PROSER; AND
EXCEPT AS SET FORTH IN SECTION 4.12(C) OF THE METRÓPOLIS DISCLOSURE SCHEDULE AND
EXCEPT FOR SUCH EXCEPTIONS AS HAVE NOT HAD, AND INSOFAR AS THE TRANSFERORS CAN
REASONABLY FORESEE ARE NOT LIKELY TO HAVE, A METRÓPOLIS MATERIAL ADVERSE EFFECT,
(I) THERE IS NOT OCCURRING, AND THERE HAS NOT OCCURRED DURING THE PREVIOUS FIVE
YEARS, OR, TO THE KNOWLEDGE OF SUCH TRANSFEROR, BEEN THREATENED, ANY STRIKE,
SLOW-DOWN, PICKET, WORK STOPPAGE, OR OTHER CONCERTED ACTION BY ANY UNION OR
OTHER GROUP OF

 

39

--------------------------------------------------------------------------------


 


EMPLOYEES OR OTHER PERSONS AGAINST EITHER METRÓPOLIS OR PROSER OR THEIR
RESPECTIVE PREMISES OR PRODUCTS; (II) THERE ARE, AND DURING THE PREVIOUS FIVE
YEARS HAVE BEEN, NO COMPLAINTS OR GRIEVANCES KNOWN TO EITHER TRANSFEROR, BY ANY
UNION, OTHER GROUP, OR CLASS OF EMPLOYEES OR OTHER PERSONS WHICH ARE UNSETTLED
OR UNRESOLVED; AND (III) TO THE KNOWLEDGE OF SUCH TRANSFEROR, NO OTHER UNION OR
LABOR ORGANIZATION HAS ATTEMPTED TO ORGANIZE ANY OF THE EMPLOYEES OF METRÓPOLIS
OR PROSER.


 


(D)           EXCEPT AS SET FORTH IN SECTION 4.12(D) OF THE METRÓPOLIS
DISCLOSURE SCHEDULE AND EXCEPT FOR SUCH EXCEPTIONS AS HAVE NOT HAD, AND INSOFAR
AS THE TRANSFERORS CAN REASONABLY FORESEE ARE NOT LIKELY TO HAVE, A METRÓPOLIS
MATERIAL ADVERSE EFFECT, (I) METRÓPOLIS AND PROSER HAVE COMPLIED WITH ALL
OBLIGATIONS AND LEGAL REQUIREMENTS RELATING TO EMPLOYMENT, SOCIAL SECURITY, AND
LABOR, INCLUDING PAYMENT OF ALL DUE AND PAYABLE SOCIAL SECURITY CONTRIBUTIONS,
PENSION FUND CONTRIBUTIONS, MANDATORY HEALTH CARE CONTRIBUTIONS AND SEVERANCE
BENEFITS FOR WHICH METRÓPOLIS AND PROSER MIGHT BE LIABLE; (II) THERE ARE, AND
SINCE THE FORMATION OF METRÓPOLIS OR PROSER HAVE BEEN, NO COMPLAINTS OR
GRIEVANCES THAT HAVE BEEN FORMALLY FILED WITH METRÓPOLIS OR PROSER OR ANY
GOVERNMENTAL AUTHORITY (OR TO THE KNOWLEDGE OF SUCH TRANSFEROR, THREATENED) BY
ANY EMPLOYEE, CONSULTANT, SERVICE PROVIDER, CUSTOMER, SOCIAL SECURITY
INSTITUTION, GOVERNMENTAL AUTHORITY WITH JURISDICTION TO ENFORCE LABOR AND
SOCIAL SECURITY LAWS, OR VENDOR OF METRÓPOLIS OR PROSER OR FORMER EMPLOYEE,
CONSULTANT, SERVICE PROVIDER, VENDOR, OR CUSTOMER OF METRÓPOLIS OR PROSER WHICH
ARE UNSETTLED OR UNRESOLVED; AND (III) TO THE KNOWLEDGE OF SUCH TRANSFEROR, NO
FACTS OR CIRCUMSTANCES EXIST THAT WOULD REASONABLY BE EXPECTED TO RESULT IN A
CLAIM OF WRONGFUL TERMINATION, EMPLOYMENT DISCRIMINATION, OR OTHER RELATED CLAIM
BY ANY CURRENT OR FORMER EMPLOYEE OF METRÓPOLIS OR PROSER, OR ANY SOCIAL
SECURITY INSTITUTION OR GOVERNMENTAL AUTHORITY WITH JURISDICTION TO ENFORCE
LABOR AND SOCIAL SECURITY LAWS, AGAINST METRÓPOLIS OR PROSER OR ANY DIRECTOR OR
OFFICER OF METRÓPOLIS OR PROSER IN THEIR CAPACITY AS A DIRECTOR OR OFFICER.


 


(E)           EXCEPT AS SET FORTH IN SECTION 4.12(E) OF THE METRÓPOLIS
DISCLOSURE SCHEDULE, METRÓPOLIS AND PROSER HAVE ACCURATELY ACCRUED IN THE
METRÓPOLIS FINANCIAL STATEMENTS FOR ALL EMPLOYEE AND MANAGEMENT BONUSES,
APPLICABLE PENSION, APPLICABLE HEALTH CARE, VACATION, AND OTHER EXPENSES RELATED
TO EMPLOYMENT.  SECTION 4.12(E) OF THE METRÓPOLIS DISCLOSURE SCHEDULE SETS FORTH
A TRUE, CORRECT, AND COMPLETE ACCRUAL OF ALL BONUSES OWED TO CURRENT AND FORMER
EMPLOYEES AND MANAGEMENT AS OF THE DATE OF THIS AGREEMENT.


 

Section 4.13           Legal Compliance.  Except as set forth in Section 4.13 of
the Metrópolis Disclosure Schedule, Metrópolis and Proser (a) are in compliance
with, and have conducted their respective businesses so as to comply with, the
terms of their respective Licenses and all applicable Laws, (b) have all
Licenses that are required to operate their respective businesses, and (c) no
Legal Proceeding, claim, demand, or notice has been filed or commenced against
Metrópolis or Proser alleging any failure to so comply.  Without limiting the
generality of the preceding sentence, neither Metrópolis, nor Proser, nor any of
their respective directors, officers, employees, or agents, has made, offered to
make, or directed others to make or offer or make, any payment, or has given,
offered to give, or directed others to give or offer or give, anything of value,
directly or indirectly, to any official or representative of any Governmental
Authority or

 

40

--------------------------------------------------------------------------------


 

political party or political campaign, for the purpose of influencing a decision
to secure or maintain business for any Person.

 

Section 4.14           Taxes.  The representations and warranties set forth in
Schedule B are true and correct in all respects.

 

Section 4.15           Accounts Receivable.  Except as set forth in Section 4.15
of the Metrópolis Disclosure Schedule, (a) all accounts receivable of Metrópolis
and Proser reflected on the Metrópolis Audited Balance Sheet and all accounts
receivable of Metrópolis and Proser that have arisen since the Metrópolis
Audited Balance Sheet Date (except such accounts receivable as have been
collected since such date) arose in the ordinary course of business and are
valid and enforceable claims; (b) the goods and services sold and delivered that
gave rise to such accounts receivable were sold and delivered in material
conformity with all applicable express and implied warranties, purchase orders,
agreements, and specifications; and (c) such accounts receivable of Metrópolis
and Proser are subject to no valid defense, offset, or counterclaim and can be
collected in the full amount thereof; provided, however, that neither Transferor
guarantees payment or collection of such accounts receivable.  Section 4.15 of
the Metrópolis Disclosure Schedule contains a true, correct, and complete aging
of the accounts receivable of Metrópolis and Proser as of the date which is no
more than 30 days prior to the date of this Agreement.

 

Section 4.16           Books and Records.  Metrópolis and Proser have delivered
to VTR true, correct, and complete copies of (a) their respective estatutos
sociales, and (b) their respective minute books, share registers, and other
corporate books and registers.  Except as set forth in Section 4.16 of the
Metrópolis Disclosure Schedule, (1) all actions taken by Metrópolis and Proser,
including those taken by its officers, directors, and employees, of the type
required to be reflected in its minute books are reflected in Metrópolis’ or
Proser’s minute books; and (2) no material action of a type which would normally
appear in a company’s minute books has been taken by Metrópolis or Proser that
has not been otherwise disclosed to VTR.  The minute books of Metrópolis and
Proser are true, correct, and complete.

 

Section 4.17           Systems.

 


(A)           RGUS.  AS OF THE DATE HEREOF, METRÓPOLIS OWNS AND OPERATES SYSTEMS
THAT HAD, IN THE AGGREGATE, AT LEAST 261,200 RGUS AS OF MARCH 31, 2005;
PROVIDED, HOWEVER, THAT NEITHER TRANSFEROR GUARANTEES THAT THE AFOREMENTIONED
RGUS HAVE CONTINUED TO BE CUSTOMERS OF METRÓPOLIS AFTER SUCH DATE OR WILL
CONTINUE TO BE CUSTOMERS OF METRÓPOLIS AFTER THE EXECUTION OF THIS AGREEMENT. 
WITH RESPECT TO SUCH SYSTEMS, SECTION 4.17(A) OF THE METRÓPOLIS DISCLOSURE
SCHEDULE SETS FORTH (I) THE GEOGRAPHIC AREA COVERED BY EACH SYSTEM, (II) THE
TOTAL NUMBER OF RGUS OF EACH SYSTEM, AS WELL AS A BREAK-DOWN SHOWING THE
SEPARATE NUMBERS OF VIDEO CABLE SUBSCRIBERS, VIDEO MMDS SUBSCRIBERS, INTERNET
SUBSCRIBERS, AND TELEPHONE SUBSCRIBERS OF EACH SYSTEM, AND (III) THE NUMBER OF
PERSONS TO WHOM ANY SERVICE IS PROVIDED FOR NO CHARGE OR AT A REDUCED CHARGE
(OTHER THAN NORMAL AND CUSTOMARY DISCOUNTS OFFERED BY METRÓPOLIS TO ITS
CUSTOMERS IN THE ORDINARY COURSE OF ITS BUSINESS CONSISTENT WITH PAST PRACTICE)
BY EACH SYSTEM.

 

41

--------------------------------------------------------------------------------


 


(B)           PLANT.  AS OF THE DATE HEREOF, AND AS FURTHER DESCRIBED IN
SECTION 4.17(B) OF THE METRÓPOLIS DISCLOSURE SCHEDULE, METRÓPOLIS OWNS AND
OPERATES SYSTEMS THAT HAD, IN THE AGGREGATE, AS OF MARCH 31, 2005, (I) FULLY
COMPLETED AND OPERATIONAL PLANT OF 750 MHZ REACHING NO FEWER THAN 927,703 HOMES
PASSED AND (II) PLANT OF 750 MHZ REACHING NO FEWER THAN 223,989 TWO-WAY HOMES
PASSED.


 


(C)           COMPLETION OF CONSTRUCTION.  THE CONSTRUCTION OF EACH SYSTEM
REQUIRED BY THE LICENSES HELD BY METRÓPOLIS AND PROSER, INCLUDING THE MAKE-READY
OF EACH SYSTEM, HAS BEEN COMPLETED IN ACCORDANCE WITH THE TERMS THEREOF.  EXCEPT
AS SET FORTH IN SECTION 4.17(C) OF THE METRÓPOLIS DISCLOSURE SCHEDULE, (I) NO
MATERIAL RESTORATION, REPAVING, REPAIR, OR OTHER WORK IS REQUIRED TO BE MADE TO
THE BUILDINGS, STREETS, SIDEWALKS, OR ADJACENT AREAS UNDER ANY APPLICABLE LAW,
CONTRACT OR OTHERWISE WITH RESPECT TO ANY INSTALLATION OF CABLE PLANT, CABLE
CONDUITS, CURB-CUTS, OR OTHER CONSTRUCTION OF CABLE PLANT; (II) ALL INVOICES,
BILLS, AND OTHER STATEMENTS THAT HAVE BEEN SUBMITTED IN CONNECTION WITH THE
CONSTRUCTION OF ANY OF THE SYSTEMS THROUGH THE DATE HEREOF HAVE BEEN PAID IN
FULL; AND (III) THERE ARE NO MATERIAL CONTRACTUAL OBLIGATIONS FOR ADDITIONAL
CONSTRUCTION OF ANY OF THE SYSTEMS.


 


(D)           EQUIPMENT.  EXCEPT AS SET FORTH IN SECTION 4.17(D) OF THE
METRÓPOLIS DISCLOSURE SCHEDULE, ALL OF THE ASSETS, INCLUDING EQUIPMENT, OWNED
AND LEASED BY METRÓPOLIS OR PROSER AND FORMING PART OF EACH SYSTEM OWNED AND
OPERATED BY METRÓPOLIS OR PROSER ARE FREE FROM MATERIAL DEFECTS, HAVE BEEN
MAINTAINED IN ACCORDANCE WITH NORMAL INDUSTRY PRACTICE, AND ARE IN GOOD
OPERATING CONDITION AND REPAIR (SUBJECT TO NORMAL WEAR AND TEAR).


 

Section 4.18           Legal Proceedings.  Except as set forth in Section 4.18
of the Metrópolis Disclosure Schedule:

 


(A)           THERE IS NO LEGAL PROCEEDING PENDING, OR TO THE KNOWLEDGE OF SUCH
TRANSFEROR, THREATENED IN WRITING RELATING TO METRÓPOLIS OR PROSER, AND


 


(B)           WITHOUT LIMITING THE GENERALITY OF THE PRECEDING CLAUSE (A),


 

(I)            NEITHER METRÓPOLIS NOR PROSER HAS (A) APPLIED FOR OR CONSENTED TO
THE APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A RECEIVER, CUSTODIAN,
TRUSTEE, EXAMINER OR LIQUIDATOR OF ITSELF OR OF ALL OR A SUBSTANTIAL PART OF ITS
ASSETS, (B) MADE A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS,
(C) COMMENCED A VOLUNTARY CASE UNDER ANY APPLICABLE LAW RELATING TO BANKRUPTCY
OR INSOLVENCY, (D) FILED A PETITION SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW
RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, LIQUIDATION, DISSOLUTION,
ARRANGEMENT OR WINDING-UP, OR COMPOSITION OR READJUSTMENT OF DEBTS, (E) FAILED
TO CONTROVERT IN A TIMELY AND APPROPRIATE MANNER, OR ACQUIESCED IN WRITING TO,
ANY PETITION FILED AGAINST IT IN AN INVOLUNTARY CASE UNDER ANY APPLICABLE LAW
RELATING TO BANKRUPTCY

 

42

--------------------------------------------------------------------------------


 

OR INSOLVENCY, OR (F) TAKEN ANY CORPORATE ACTION FOR THE PURPOSE OF EFFECTING
ANY OF THE FOREGOING,

 

(II)           NO PROCEEDING OR CASE HAS BEEN COMMENCED, WITHOUT THE APPLICATION
OR CONSENT OF METRÓPOLIS OR PROSER, IN ANY COURT OF COMPETENT JURISDICTION,
SEEKING (A) ITS REORGANIZATION, LIQUIDATION, DISSOLUTION, ARRANGEMENT OR
WINDING-UP, OR THE COMPOSITION OR READJUSTMENT OF ITS DEBTS, (B) THE APPOINTMENT
OF A RECEIVER, CUSTODIAN, TRUSTEE, EXAMINER, LIQUIDATOR OR THE LIKE OF
METRÓPOLIS OR PROSER OR OF ALL OR ANY SUBSTANTIAL PART OF THEIR RESPECTIVE
ASSETS, OR (C) SIMILAR RELIEF IN RESPECT OF METRÓPOLIS OR PROSER UNDER ANY LAW
RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, WINDING-UP, OR COMPOSITION
OR ADJUSTMENT OF DEBTS, AND

 

(III)          NO JUDGMENT FOR RELIEF AGAINST METRÓPOLIS OR PROSER HAS BEEN
ENTERED IN AN INVOLUNTARY CASE UNDER ANY APPLICABLE LAW RELATING TO BANKRUPTCY
OR INSOLVENCY.

 

Section 4.19           Environmental Matters.  Each of Metrópolis and Proser has
obtained all environmental, health and safety permits, licenses and other
authorizations required under all applicable Environmental Laws to carry on its
business as now being conducted.  Each of such permits, licenses and
authorizations is in full force and effect and each of Metrópolis and Proser is
in compliance with the terms and conditions thereof, and is also in compliance
with all other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in any applicable
Environmental Law or in any regulation, code, plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder.

 

Section 4.20           Powers of Attorney.  Section 4.20 of the Metrópolis
Disclosure Schedule sets forth a brief description of all outstanding powers of
attorney granted by Metrópolis or Proser, which description includes with
respect to each power of attorney the identity of the grantor, the name of the
grantee, the date of grant and the date of the relevant public deed, if
applicable, and the date of expiration, if any.  Section 4.20 of the Metrópolis
Disclosure Bundle includes true, correct, and complete copies of all such powers
of attorney.

 

Section 4.21           Insurance.  Section 4.21 of the Metrópolis Disclosure
Schedule sets forth the following information with respect to each material
insurance policy (including policies providing property, casualty, liability,
and workers’ compensation coverage and bond and surety arrangements) with
respect to which Metrópolis or Proser is a party, a named insured, or otherwise
the beneficiary of coverage: (a) the name, address, and telephone number of the
agent; (b) the name of the insurer, the name of the policyholder, and the name
of each covered insured; (c) the policy number and the period of coverage;
(d) the scope and amount of coverage; and (e) a description of any retroactive
premium adjustments or other material loss-sharing arrangements.  Section 4.21
of the Metrópolis Disclosure Bundle includes true, correct, and complete copies
of all such insurance policies.  With respect to each such insurance policy:
(1) the policy is legal, valid, binding, enforceable in accordance with its
terms, and in full force

 

43

--------------------------------------------------------------------------------


 

and effect; (2) neither Metrópolis nor Proser nor any other party to the policy
is in breach or default (including with respect to the payment of premiums or
the giving of notices), and no event has occurred which, with notice or the
lapse of time, would constitute such a breach or default, or permit termination,
modification, or acceleration, under the policy; and (3) no party to the policy
has repudiated any provision thereof.

 

Section 4.22           Information Furnished.  The information, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Transferors to VTR in connection with the negotiation, preparation or delivery
of this Agreement and the other Transaction Documents or included herein or
therein or delivered pursuant hereto or thereto (including the documents
included in the Metrópolis Disclosure Bundle), are true and correct in all
material respects.

 


ARTICLE V
ADDITIONAL REPRESENTATIONS AND WARRANTIES REGARDING VTR AND ITS SUBSIDIARIES


 

VTR represents and warrants to the Transferors that the statements contained in
this Article V are correct and complete as of the date of this Agreement.

 

Section 5.1             Organization.  VTR is duly qualified or licensed and in
good standing to do business in each jurisdiction in which the property owned,
leased or operated by it or the nature of the business conducted by it makes
such qualification necessary, except where the failure to be so qualified or
licensed and in good standing has not had, and insofar as VTR can reasonably
foresee is not reasonably likely to have, a VTR Material Adverse Effect.

 

Section 5.2             Capitalization.  As of the date hereof, the share
capital of VTR is $497,827,237,703 Chilean Pesos, divided into 57,191,798
registered shares, all in a single series, with no preference, all of which are
issued and outstanding.  All of the issued and outstanding shares of VTR Stock
are set forth on Schedule A, and the information set forth therein is true,
correct, and complete.  All of such issued and outstanding shares are duly
authorized, validly issued, and, upon execution by CCC and VTR of the CCC
Subscription and Transfer Agreement, will be fully paid, and include all voting
and dividend rights and interests in respect of capital, and corporate funds of
any kind, purpose, or denomination, such as reserve, revaluation, credit,
profit, and dividend funds, whether accumulated or not, that have not been
distributed.  Except as set forth in Section 5.2 of the VTR Disclosure Schedule,
there are no other issued or outstanding share capital, subscriptions, options,
warrants, puts, calls, trusts (voting or otherwise), rights, exchangeable or
convertible securities, or other commitments or agreements of any nature
relating to the share capital or other securities of or ownership interests in
VTR or obligating VTR, at any time or upon the happening of any event, to issue,
transfer, deliver, sell, repurchase, redeem, or otherwise acquire, or cause to
be issued, transferred, delivered, sold, repurchased, redeemed, or otherwise
acquired, any of its share capital, other securities, or ownership interests or
any phantom shares, phantom equity interests, or stock or equity appreciation
rights, or other ownership interests in VTR or obligating VTR to grant, extend,
or enter into any such subscription, option, warrant, put, call, trust, right,
exchangeable or convertible security, commitment, or agreement.

 

44

--------------------------------------------------------------------------------


 

Section 5.3             Subsidiaries.

 


(A)           SECTION 5.3(A) OF THE VTR DISCLOSURE SCHEDULE (I) LISTS THE NAME
AND JURISDICTION OF ORGANIZATION OF EACH SUBSIDIARY OF VTR, AND (II) DESCRIBES
THE NUMBER AND KIND OF AUTHORIZED AND ISSUED AND OUTSTANDING EQUITY INTERESTS OR
SECURITIES, INCLUDING INTERESTS OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE
OR EXERCISABLE FOR ANY EQUITY INTEREST OR SECURITY, IN EACH SUBSIDIARY OF VTR
(EACH A “VTR INVESTMENT”).  EXCEPT AS SET FORTH IN SECTION 5.3(A) OF THE VTR
DISCLOSURE SCHEDULE, ALL VTR INVESTMENTS ARE DULY AUTHORIZED, VALIDLY ISSUED,
AND FULLY PAID.  VTR OR THE APPLICABLE SUBSIDIARY THEREOF HAS GOOD AND VALID
TITLE TO THE VTR INVESTMENTS, FREE AND CLEAR OF ALL MATERIAL LIENS AND
RESTRICTIONS, OTHER THAN (1) PERMITTED LIENS, (2) LIENS AND RESTRICTIONS IMPOSED
BY OR PURSUANT TO THE VTR CREDIT AGREEMENT, (3) AS SET FORTH IN
SECTION 5.3(A) OF THE VTR DISCLOSURE SCHEDULE, (4) AS MAY HAVE BEEN CREATED BY
THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR (5) AS IMPOSED BY
THE GOVERNING DOCUMENTS OF VTR OR THE APPLICABLE SUBSIDIARY GENERALLY ON ALL
SHARES OF VTR STOCK OR ALL SHARES OF THE APPLICABLE SUBSIDIARY.


 


(B)           EXCEPT AS SET FORTH IN SECTION 5.3(A) OF THE VTR DISCLOSURE
SCHEDULE, THERE ARE NO OTHER ISSUED OR OUTSTANDING EQUITY INTERESTS OR
SECURITIES OF ANY SUBSIDIARY OF VTR, SUBSCRIPTIONS, OPTIONS, WARRANTS, PUTS,
CALLS, TRUSTS (VOTING OR OTHERWISE), RIGHTS, EXCHANGEABLE OR CONVERTIBLE
SECURITIES, OR OTHER COMMITMENTS OR AGREEMENTS OF ANY NATURE RELATING TO THE
SHARE CAPITAL OR OTHER SECURITIES OR OWNERSHIP INTERESTS OF ANY SUBSIDIARY OF
VTR OR OBLIGATING ANY SUBSIDIARY OF VTR, AT ANY TIME OR UPON THE HAPPENING OF
ANY EVENT, TO ISSUE, TRANSFER, DELIVER, SELL, REPURCHASE, REDEEM, OR OTHERWISE
ACQUIRE, OR CAUSE TO BE ISSUED, TRANSFERRED, DELIVERED, SOLD, REPURCHASED,
REDEEMED, OR OTHERWISE ACQUIRED, ANY SHARE CAPITAL OR OTHER SECURITIES OR
OWNERSHIP INTERESTS OF ANY SUBSIDIARY OF VTR, OR ANY PHANTOM SHARES, PHANTOM
EQUITY INTERESTS, OR STOCK OR EQUITY APPRECIATION RIGHTS, OR OTHER OWNERSHIP
INTERESTS OF ANY SUBSIDIARY OF VTR OR OBLIGATING ANY SUBSIDIARY OF VTR TO GRANT,
EXTEND, OR ENTER INTO ANY SUCH SUBSCRIPTION, OPTION, WARRANT, PUT, CALL, TRUST,
RIGHT, EXCHANGEABLE OR CONVERTIBLE SECURITY, COMMITMENT, OR AGREEMENT.


 


(C)           EXCEPT AS SET FORTH IN SECTION 5.3(C) OF VTR DISCLOSURE SCHEDULE,
EACH SUBSIDIARY OF VTR (I) IS DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, (II) HAS ALL
REQUISITE CORPORATE OR OTHER ENTITY POWER AND AUTHORITY TO OWN, LEASE, AND
OPERATE ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS IT IS NOW BEING
CONDUCTED, AND (III) IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN
EACH JURISDICTION IN WHICH THE PROPERTIES OWNED, LEASED, OR OPERATED BY IT, OR
THE NATURE OF ITS ACTIVITIES MAKE SUCH QUALIFICATION NECESSARY.


 

Section 5.4             Financial Statements; No Undisclosed Liabilities; Net
Debt.

 


(A)           VTR HAS DELIVERED TO EACH TRANSFEROR (I) THE AUDITED CONSOLIDATED
BALANCE SHEETS (THE “VTR AUDITED BALANCE SHEETS”) OF VTR AND ITS SUBSIDIARIES AS
OF DECEMBER 31, 2003 AND 2004 (THE LATTER DATE, THE “VTR AUDITED BALANCE SHEET
DATE”), (II) THE UNAUDITED CONSOLIDATED BALANCE SHEET (THE “VTR UNAUDITED
BALANCE SHEET”) OF VTR AND

 

45

--------------------------------------------------------------------------------


 


ITS SUBSIDIARIES AS OF MARCH 31, 2005 (THE “VTR UNAUDITED BALANCE SHEET DATE”),
(III) THE AUDITED CONSOLIDATED STATEMENT OF INCOME AND CASH FLOWS OF VTR AND ITS
SUBSIDIARIES FOR THE FISCAL YEARS ENDED ON DECEMBER 31, 2003 AND 2004, AND
(IV) THE UNAUDITED CONSOLIDATED STATEMENT OF INCOME AND CASH FLOWS OF VTR AND
ITS SUBSIDIARIES FOR THE PERIOD BEGINNING ON THE FIRST DAY OF THE FISCAL YEAR IN
WHICH THE VTR UNAUDITED BALANCE SHEET DATE FALLS AND ENDING ON THE VTR UNAUDITED
BALANCE SHEET DATE (THE FINANCIAL STATEMENTS DESCRIBED IN THIS SENTENCE,
COLLECTIVELY, THE “VTR FINANCIAL STATEMENTS”).


 


(B)           EXCEPT (I) AS SET FORTH IN SECTION 5.4(B) OF THE VTR DISCLOSURE
SCHEDULE, (II) AS DESCRIBED IN THE NOTES TO THE VTR FINANCIAL STATEMENTS,
(III) TO THE EXTENT THAT THE UNAUDITED INTERIM STATEMENTS DO NOT INCLUDE
FOOTNOTES AND OTHER PRESENTATION ITEMS AS REQUIRED BY GAAP, AND (IV) IN THE CASE
OF THE UNAUDITED STATEMENTS, FOR NORMAL, YEAR-END ADJUSTMENTS (WHICH WILL NOT BE
MATERIAL INDIVIDUALLY OR IN THE AGGREGATE), THE VTR FINANCIAL STATEMENTS HAVE
BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS AND FAIRLY
PRESENT THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS AND CASH FLOWS OF VTR
AND ITS SUBSIDIARIES AS OF THE RESPECTIVE DATES THEREOF AND FOR THE RESPECTIVE
PERIODS INDICATED THEREIN.


 


(C)           EXCEPT FOR (I) ANY LIABILITIES SET FORTH IN SECTION 5.4(C) OF THE
VTR DISCLOSURE SCHEDULE, (II) LIABILITIES SET FORTH OR PROVIDED FOR ON THE VTR
AUDITED BALANCE SHEET (INCLUDING LIABILITIES THE AMOUNTS OF WHICH ARE SET FORTH
NUMERICALLY IN THE NOTES THERETO), (III) LIABILITIES THAT HAVE ARISEN AFTER THE
VTR AUDITED BALANCE SHEET DATE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE, AND (IV) LIABILITIES UNDER THE CONTRACTS MADE AVAILABLE TO
CCC DURING ITS DUE DILIGENCE PROCESS TO THE EXTENT THAT THE EXISTENCE OF SUCH
LIABILITIES IS REASONABLY ASCERTAINABLE SOLELY BY REFERENCE TO SUCH CONTRACTS,
NEITHER VTR NOR ANY OF ITS SUBSIDIARIES HAS ANY MATERIAL LIABILITY (WHETHER
KNOWN OR UNKNOWN, WHETHER ASSERTED OR UNASSERTED, WHETHER ABSOLUTE OR
CONTINGENT, WHETHER ACCRUED OR UNACCRUED, WHETHER LIQUIDATED OR UNLIQUIDATED,
AND WHETHER DUE OR TO BECOME DUE, INCLUDING ANY LIABILITY FOR TAXES).


 


(D)           SINCE THE VTR AUDITED BALANCE SHEET DATE, NO EVENT HAS OCCURRED
AND NO CONDITION EXISTS THAT, INDIVIDUALLY OR TOGETHER WITH OTHER EVENTS AND
CONDITIONS HAS HAD, OR INSOFAR AS VTR CAN REASONABLY FORESEE IS REASONABLY
LIKELY TO HAVE, A VTR MATERIAL ADVERSE EFFECT.


 


(E)           THE NET DEBT OF VTR AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS
(EXCLUDING ALL OBLIGATIONS OF METROPOLIS AND PROSER) IMMEDIATELY FOLLOWING THE
CLOSING (INCLUDING THE AMOUNT UNDER THE DPP OBLIGATION) WILL NOT EXCEED
US$250,000,000.00 (OR ITS EQUIVALENT IN CHILEAN PESOS AS OF THE DATE THAT IS TWO
BUSINESS DAYS PRIOR TO THE DATE HEREOF).  WITHOUT LIMITING THE GENERALITY OF THE
PRECEDING SENTENCE, SECTION 5.4(E) OF THE VTR DISCLOSURE SCHEDULE SETS FORTH THE
AGGREGATE AMOUNTS OF INDEBTEDNESS (INCLUDING A BREAKDOWN AND DESCRIPTION OF THE
ITEMS UNDER CLAUSES (A) THROUGH (G) OF THE DEFINITION THEREOF), CASH, AND CASH
EQUIVALENTS USED BY VTR IN CALCULATING SUCH NET DEBT.

 

46

--------------------------------------------------------------------------------


 

Section 5.5             Real Property.

 


(A)           VTR OR ONE OF ITS SUBSIDIARIES VALIDLY OWNS AND HAS GOOD AND
MARKETABLE TITLE TO ALL VTR OWNED REAL PROPERTY AND THE RIGHT, ENFORCEABLE
AGAINST THE RELEVANT OWNERS, TO USE ALL VTR LEASED REAL PROPERTY AS SUCH VTR
LEASED REAL PROPERTY IS CURRENTLY BEING USED, IN EACH CASE FREE AND CLEAR OF ALL
LIENS, EXCEPT (I) PERMITTED LIENS, (II) SUCH LIENS AS ARE SET FORTH IN
SECTION 5.5(A) OF THE VTR DISCLOSURE SCHEDULE, OR (III) WHERE A FAILURE TO HAVE
SUCH GOOD AND MARKETABLE TITLE OR SUCH RIGHT TO USE HAS NOT HAD, AND INSOFAR AS
VTR CAN REASONABLY FORESEE IS NOT REASONABLY LIKELY TO HAVE, A VTR MATERIAL
ADVERSE EFFECT.


 


(B)           NEITHER VTR NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED WRITTEN
NOTICE OF ANY CONDEMNATION, EXPROPRIATION OR OTHER PROCEEDING IN EMINENT DOMAIN
AFFECTING ANY VTR OWNED REAL PROPERTY OR VTR LEASED REAL PROPERTY OR ANY PORTION
OF OR INTEREST IN ANY OF THE FOREGOING THAT HAS HAD, OR INSOFAR AS VTR CAN
REASONABLY FORESEE IS REASONABLY LIKELY TO HAVE, A VTR MATERIAL ADVERSE EFFECT. 
THERE IS NO JUDGMENT OUTSTANDING, NOR ANY LEGAL PROCEEDINGS PENDING OR, TO THE
KNOWLEDGE OF VTR, THREATENED, RELATING TO THE OWNERSHIP, LEASE, USE, OR
OCCUPANCY OF ANY VTR OWNED REAL PROPERTY OR VTR LEASED REAL PROPERTY OR ANY
PORTION OF ANY OF THE FOREGOING THAT HAS HAD, OR INSOFAR AS VTR CAN REASONABLY
FORESEE IS REASONABLY LIKELY TO HAVE, A VTR MATERIAL ADVERSE EFFECT.


 

Section 5.6             Assets.  Except as set forth in Section 5.6 of the VTR
Disclosure Schedule, and except for such exceptions as have not had, and insofar
as VTR can reasonably foresee are not reasonably likely to have, a VTR Material
Adverse Effect, (a) the assets (including buildings, equipment and other
tangible assets) owned or leased by VTR and its Subsidiaries are suitable and
adequate for the conduct of their respective businesses, and (b) VTR or its
applicable Subsidiary has good and valid title to or valid leasehold or other
contractual interests in all such assets that are material to its business, free
and clear of all Liens (other than Permitted Liens) and Restrictions (other than
Restrictions created by this Agreement or any of the other Transaction
Documents).

 

Section 5.7             Intangible Property.  Except as set forth in Section 5.7
of the VTR Disclosure Schedule, and except for such exceptions as have not had,
and insofar as VTR can reasonably foresee are not reasonably likely to have, a
VTR Material Adverse Effect, (a) either VTR or one of its Subsidiaries owns, and
possesses legally enforceable rights to use, execute, reproduce, display,
perform, modify, enhance, distribute, prepare derivative works of, and
sublicense, without payment to any other Person, all such Intellectual Property
that is owned by VTR or one of its Subsidiaries (“VTR Owned Intellectual
Property”) and that is material to the business of VTR or one of its
Subsidiaries as currently conducted; (b) either VTR or one of its Subsidiaries
is licensed or otherwise possesses legally enforceable rights to use all such
Intellectual Property that is not owned by VTR or one of its Subsidiaries (“VTR
Licensed Intellectual Property”) and that is material to the business of VTR or
one of its Subsidiaries as currently conducted; and (c) during the past two
years, neither VTR nor any of its Subsidiaries has received any written
communication from any Person asserting any ownership interest in any VTR Owned
Intellectual Property or claiming any infringement by any VTR Owned Intellectual
Property or VTR Licensed Intellectual Property.

 

47

--------------------------------------------------------------------------------


 

Section 5.8             Contracts.  Except as set forth in Section 5.8 of the
VTR Disclosure Schedule, and except for such exceptions as have not had, and
insofar as VTR can reasonably foresee are not reasonably likely to have, a VTR
Material Adverse Effect, all material Contracts to which VTR or any of its
Subsidiaries is a party or by which any of their respective assets are bound are
valid, binding, and in full force and effect and are enforceable by VTR or its
applicable Subsidiary in accordance with their respective terms, except as such
enforceability may be affected by applicable bankruptcy, reorganization,
insolvency, moratorium, or similar Laws affecting creditors’ rights generally.

 

Section 5.9             Legal Compliance.  Each of VTR and its Subsidiaries is
in compliance with all Laws, regulations and orders of any Governmental
Authority applicable to it or its properties, including all applicable
Environmental Laws, and has all Licenses that are required to operate its
business as currently conducted, in each case except as set forth in Section 5.9
of the VTR Disclosure Schedule or where the failure to do so has not had, and
insofar as VTR can reasonably foresee is not reasonably likely to have, a VTR
Material Adverse Effect.

 

Section 5.10           Taxes.  Each of VTR and its Subsidiaries has timely filed
or caused to be filed all Tax Returns required to have been filed and has paid
or caused to be paid all Taxes shown as due and payable on such Tax Returns,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which VTR or such Subsidiary, as applicable, has set aside
on its books adequate reserves, (b) as set forth in Section 5.10 of the VTR
Disclosure Schedule, or (c) to the extent that the failure to do so has not had,
and insofar as VTR can reasonably foresee is not reasonably likely to have, a
VTR Material Adverse Effect.

 

Section 5.11           Systems.

 


(A)           RGUS.  AS OF THE DATE HEREOF, VTR AND ITS SUBSIDIARIES OWN AND
OPERATE SYSTEMS THAT HAD, IN THE AGGREGATE, AT LEAST 1,004,800 RGUS AS OF
DECEMBER 31, 2004; PROVIDED, HOWEVER, THAT VTR DOES NOT GUARANTEE THAT THE
AFOREMENTIONED RGUS HAVE CONTINUED TO BE CUSTOMERS OF VTR AFTER SUCH DATE OR
WILL CONTINUE TO BE CUSTOMERS OF VTR AFTER THE EXECUTION OF THIS AGREEMENT.


 


(B)           PLANT.  AS OF THE DATE HEREOF, VTR AND ITS SUBSIDIARIES OWN AND
OPERATE SYSTEMS THAT HAD, IN THE AGGREGATE, AS OF DECEMBER 31, 2004, (I) FULLY
COMPLETED AND OPERATIONAL PLANT OF 750 MHZ REACHING NO FEWER THAN 1,793,900
HOMES PASSED AND (II) PLANT OF 750 MHZ REACHING NO FEWER THAN 1,070,700 TWO-WAY
HOMES PASSED.


 

Section 5.12           Legal Proceedings.  Except as set forth in Section 5.12
of the VTR Disclosure Schedule, there is no Legal Proceeding pending, or to
VTR’s knowledge, threatened in writing against or affecting VTR or any of its
Subsidiaries that has had or that, if determined adversely to VTR or such
Subsidiary, insofar as VTR can reasonably foresee is reasonably likely to have,
a VTR Material Adverse Effect.

 

Section 5.13           Information Furnished.  The information, financial
statements, exhibits and schedules furnished in writing by or on behalf of VTR
to any of the Transferors in connection with the negotiation, preparation or
delivery of this Agreement and the other

 

48

--------------------------------------------------------------------------------


 

Transaction Documents or included herein or therein or delivered pursuant hereto
or thereto, are true and correct in all material respects.

 


ARTICLE VI
COVENANTS


 

Section 6.1             Confidentiality; Publicity.  In the Shareholders
Agreement, VTR and CCC have entered into certain agreements regarding the
subject matter of this Section 6.1.  In addition, the Parties hereby agree as
follows:

 


(A)           UNO MUST KEEP CONFIDENTIAL, MUST CAUSE ITS AFFILIATES (BUT NOT
INCLUDING UGC OR ANY OF ITS SUBSIDIARIES) TO KEEP CONFIDENTIAL, AND MUST
INSTRUCT ITS OFFICERS, DIRECTORS, EMPLOYEES, AND ADVISORS TO KEEP CONFIDENTIAL,
ALL MATERIAL INFORMATION RELATING TO VTR OR ANY OF ITS SUBSIDIARIES (INCLUDING,
AFTER THE CLOSING, METRÓPOLIS AND PROSER), EXCEPT (I) AS REQUIRED BY APPLICABLE
SECURITIES OR OTHER LAWS OR STOCK EXCHANGE RULES OR ADMINISTRATIVE PROCESS, AND
(II) FOR INFORMATION THAT IS OR BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER
THAN AS A RESULT OF A BREACH OF THIS SECTION 6.1(A) (SUCH INFORMATION, SUBJECT
TO CLAUSES (I) AND (II), “CONFIDENTIAL VTR INFORMATION”).  VTR ACKNOWLEDGES AND
AGREES THAT UNO MAY HAVE RECEIVED FROM BITRÁN AND ASOCIADOS ANY AND ALL
INFORMATION PROVIDED TO BITRÁN AND ASOCIADOS UNDER THE NONDISCLOSURE AGREEMENT
THAT IS CONFIDENTIAL VTR INFORMATION AND UNO’S OBLIGATIONS IN RESPECT TO SUCH
INFORMATION WILL BE GOVERNED BY THE PROVISIONS OF THIS AGREEMENT, WHICH WILL
CONTROL AND SUPERSEDE IN ALL RESPECTS THE PROVISIONS OF THE NONDISCLOSURE
AGREEMENT.


 


(B)           THE TRANSFERORS ACKNOWLEDGE AND AGREE, AND HAVE CAUSED METRÓPOLIS
TO ACKNOWLEDGE AND AGREE ON THE DATE HEREOF, THAT VTR MAY HAVE RECEIVED FROM ULA
ANY AND ALL INFORMATION PROVIDED TO ULA UNDER THE METRÓPOLIS CONFIDENTIALITY
AGREEMENTS, AND VTR’S OBLIGATIONS IN RESPECT TO SUCH INFORMATION WILL BE
GOVERNED BY THE PROVISIONS OF THIS AGREEMENT, WHICH CONTROLS AND SUPERSEDES IN
ALL RESPECTS THE PROVISIONS OF THE METRÓPOLIS CONFIDENTIALITY AGREEMENTS.


 


(C)           UNO WILL NOT MAKE ANY PUBLIC COMMENT OR PUBLIC ANNOUNCEMENT, OR
ISSUE ANY PRESS RELEASE, WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY EXCEPT AS MAY BE MUTUALLY AGREED TO IN WRITING BY THE OTHER
PARTIES; PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE FOREGOING, UNO WILL BE
PERMITTED, UPON PRIOR WRITTEN NOTICE TO THE OTHER PARTIES, TO MAKE SUCH
DISCLOSURES AS ITS COUNSEL DEEMS NECESSARY OR ADVISABLE TO MAINTAIN COMPLIANCE
WITH, OR TO PREVENT VIOLATION OF, APPLICABLE SECURITIES OR OTHER LAWS OR STOCK
EXCHANGE RULES.  EXCEPT TO THE EXTENT DEEMED NECESSARY OR ADVISABLE BY COUNSEL
TO MAINTAIN COMPLIANCE WITH, OR TO PREVENT VIOLATION OF, APPLICABLE SECURITIES
OR OTHER LAWS OR STOCK EXCHANGE RULES, UNO MUST KEEP THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS CONFIDENTIAL AND WILL DISCLOSE
THEIR CONTENTS ONLY (I) TO THOSE LENDERS, INVESTORS, PARTNERS, SHAREHOLDERS,
DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS WHO NEED TO KNOW SUCH INFORMATION FOR
PURPOSES OF ITS BUSINESSES AND THE TRANSACTIONS CONTEMPLATED HEREBY, AND (II) TO
GOVERNMENTAL AUTHORITIES AND THIRD PARTIES FOR PURPOSES OF OBTAINING APPROVALS
FOR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

49

--------------------------------------------------------------------------------


 

Section 6.2             Expenses.  Except as otherwise specifically provided
herein, all costs and expenses incurred in connection with this Agreement, the
other Transaction Documents, and the transactions contemplated hereby and
thereby must be paid by the Party incurring such expense.

 

Section 6.3             Tax Matters.  The provisions set forth in Schedule C
(“Tax Matters”) will govern the Parties’ rights and obligations with respect to
the certain Tax matters set forth therein.  In addition, the relevant parties
(that is, in each case, the applicable obligor and obligee) currently intend to,
and will at all times after the date of this Agreement, treat (or in the case of
CCC, cause CCInversiones to treat) the DPP Obligation, the VTR Loan, the CCC
Debt DPPO, and the Uno Debt DPPO as indebtedness for applicable U.S. federal
income tax purposes.  For purposes of clarification only, to CCC’s knowledge
neither it nor CCInversiones is subject to U.S. federal income tax.  The
relevant Parties (that is, in each case, the applicable obligor and obligee)
also agree that the DPP Obligation, the VTR Loan, and the Uno Debt DPPO, will
not bear interest, except to the extent that interest may be imputed pursuant to
U.S. federal income tax rules or to the extent that interest may be charged in
the event of default.

 

Section 6.4             Litigation Support.  In the event and for so long as any
Person is contesting or defending against any Legal Proceeding in connection
with (a) any transaction contemplated by this Agreement or (b) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing involving Metrópolis or Proser, each of the other Parties must
use its commercially reasonable efforts to cooperate with it and its counsel in
such contest or defense, make available their personnel, and provide such
testimony and access to their books and records as may be necessary in
connection with such contest or defense, all at the sole cost and expense of the
contesting or defending Party (unless the contesting or defending Party is
entitled to indemnification therefor under Article VIII).

 

Section 6.5             Transition.  None of the Transferors will take any
action that is designed or intended to have the effect of discouraging any
lessor, licensor, customer, supplier, or other business associate of Metrópolis
or Proser from maintaining the same business relationships with Metrópolis and
Proser after the Closing as it maintained with Metrópolis and Proser prior to
the Closing; provided, however, that no action required by the Antitrust
Resolution will constitute a violation of this Section 6.5.

 

Section 6.6             VTR Capital Increase and Issuance of VTR Stock.  The
general shareholders meeting of VTR has approved a capital increase to permit
VTR to issue and deliver to CCC such number of new shares of VTR Stock to enable
VTR to comply with Section 2.4(c)(i) (the “VTR Capital Increase”).  The VTR
Capital Increase will comply with all applicable registration, publication and
other requirements of VTR’s Governing Documents and applicable Law, and as
promptly as practicable thereafter VTR will deliver to CCC copies of the
documents evidencing the VTR Capital Increase.  VTR has issued in the name of
CCC shares of VTR Stock equal to 20% of the outstanding share capital of VTR
immediately after the Closing (for purposes of determining such 20%, assuming
the full payment of all outstanding subscriptions, the exercise of all
outstanding options and warrants, the exercise of all outstanding rights to
acquire share capital, and the conversion of all outstanding convertible
securities, in each case if any), which shares of VTR Stock are free and clear
of all Liens and Restrictions

 

50

--------------------------------------------------------------------------------


 

other than Liens or Restrictions (a) created by this Agreement or any of the
other Transaction Documents, (b) imposed by the Governing Documents of VTR
generally on all shares of VTR Stock, or (c) Preemptive Rights pursuant to the
Corporations Law.

 

Section 6.7             VTR Loan.  As promptly as practicable following the date
hereof, VTR will borrow funds (the “VTR Loan”) from UGC, one or more of its
Subsidiaries, or any other lender that may not be a Subsidiary of UGC, and will
promptly thereafter use such funds to pay the VTR Capital Reduction Debt.  VTR’s
obligation to repay the VTR Loan will be represented by one or more promissory
notes payable in Dollars, on terms and conditions substantially similar to the
DPP Obligation, and the exchange rate used to determine the Dollar amount of the
VTR Loan will be the same as the exchange rate used to determine the amount
payable to CCInversiones pursuant to the CCC Debt DPPO and the amount payable to
Uno pursuant to the Uno Debt DPPO.

 

Section 6.8             Further Assurances.  From time to time, as and when
requested by any Party, the other Parties must execute and deliver, or cause to
be executed and delivered, all such documents and instruments, and must take, or
cause to be taken, all such further or other actions, as the requesting Party
may reasonably deem necessary or desirable to consummate the transactions
contemplated by this Agreement, including executing and delivering such
assignments, deeds, bills of sale, consents, and other instruments the
requesting Party may reasonably request as necessary or desirable for such
purpose.

 


ARTICLE VII
CONDITIONS TO CLOSING


 

On or prior to the date hereof, each of the following is occurring or has
occurred:

 

Section 7.1             Opinions of Counsel.

 


(A)           CCC HAS RECEIVED (I) THE OPINION OF CAREY Y CÍA. LTDA., COUNSEL TO
VTR, AND (II) THE OPINION OF HOLME ROBERTS & OWEN LLP, COUNSEL TO UGC, IN EACH
CASE DATED THE DATE HEREOF AND IN FORM AND SUBSTANCE SATISFACTORY TO CCC IN ITS
REASONABLE DISCRETION.


 


(B)           UNO HAS RECEIVED THE OPINION OF CAREY Y CÍA. LTDA., COUNSEL TO
VTR, DATED THE DATE HEREOF AND IN FORM AND SUBSTANCE SATISFACTORY TO UNO IN ITS
REASONABLE DISCRETION.


 


(C)           VTR HAS RECEIVED (I) THE OPINION OF CAREY Y CÍA. LTDA., COUNSEL TO
VTR, STATING THAT UGC AND ITS SUBSIDIARIES WILL BE ENTITLED TO RELY UPON SUCH
OPINION, (II) THE OPINION OF BARROS, COURT & CORREA, COUNSEL TO UNO, AND STATING
THAT UGC, UNITED CHILE, AND UNITED CHILE VENTURES WILL BE ENTITLED TO RELY UPON
SUCH OPINION, AND (III) THE OPINIONS OF CLARO Y CÍA., COUNSEL TO CCC, AND VIAL Y
PALMA, COUNSEL TO METRÓPOLIS AND PROSER, AND IN EACH CASE STATING THAT UGC,
UNITED CHILE, AND UNITED CHILE VENTURES WILL BE ENTITLED TO RELY UPON SUCH
OPINION, IN EACH CASE DATED THE DATE HEREOF AND IN FORM AND SUBSTANCE
SATISFACTORY TO VTR IN ITS REASONABLE DISCRETION.

 

Section 7.2             [Intentionally Omitted]

 

51

--------------------------------------------------------------------------------


 

Section 7.3             Certified Governing Documents.

 


(A)           VTR HAS DELIVERED TO CCC AND UNO COPIES OF EACH OF THE PUBLIC
DEEDS EVIDENCING THE GOVERNING DOCUMENTS OF VTR, DULY CERTIFIED BY A NOTARY
PUBLIC UNDER CHILEAN LAW, TOGETHER WITH CERTIFIED COPIES OF THE PUBLICATION AND
REGISTRATION OF EXTRACTS OF ALL SUCH PUBLIC DEEDS IN THE OFFICIAL GAZETTE AND
THE REGISTRY OF COMMERCE, ON OR SOON BEFORE THE DATE HEREOF.


 


(B)           EACH OF CCC AND UNO HAS DELIVERED TO VTR COPIES OF EACH OF THE
PUBLIC DEEDS EVIDENCING THE GOVERNING DOCUMENTS OF CCC AND UNO, RESPECTIVELY, IN
EACH CASE DULY CERTIFIED BY A NOTARY PUBLIC UNDER CHILEAN LAW, TOGETHER WITH
CERTIFIED COPIES OF THE PUBLICATION AND REGISTRATION OF EXTRACTS OF ALL SUCH
PUBLIC DEEDS IN THE OFFICIAL GAZETTE AND THE REGISTRY OF COMMERCE, ON OR SOON
BEFORE THE DATE HEREOF.


 


(C)           CCC HAS DELIVERED TO VTR COPIES OF EACH OF THE PUBLIC DEEDS
EVIDENCING THE GOVERNING DOCUMENTS OF EACH OF METRÓPOLIS AND PROSER, IN EACH
CASE DULY CERTIFIED BY A NOTARY PUBLIC UNDER CHILEAN LAW, TOGETHER WITH
CERTIFIED COPIES OF THE PUBLICATION AND REGISTRATION OF EXTRACTS OF ALL SUCH
PUBLIC DEEDS IN THE OFFICIAL GAZETTE AND THE REGISTRY OF COMMERCE, ON OR SOON
BEFORE THE DATE HEREOF.


 

Section 7.4             Good Standing Certificates.

 


(A)           VTR HAS DELIVERED TO CCC AND UNO A COPY OF THE REGISTRATION OF VTR
IN THE REGISTRY OF COMMERCE WITH A CERTIFICATE OF GOOD STANDING (COPIA DE
INSCRIPCIÓN CON CERTIFICADO DE VIGENCIA) ISSUED ON OR SOON BEFORE THE DATE
HEREOF BY THE CONSERVADOR DE BIENES RAÍCES Y DE COMERCIO.


 


(B)           EACH OF CCC AND UNO HAS DELIVERED TO VTR A COPY OF THE
REGISTRATION OF CCC AND UNO, RESPECTIVELY, IN THE REGISTRY OF COMMERCE WITH A
CERTIFICATE OF GOOD STANDING (COPIA DE INSCRIPCIÓN CON CERTIFICADO DE VIGENCIA)
ISSUED ON OR SOON BEFORE THE DATE HEREOF BY THE CONSERVADOR DE BIENES RAÍCES Y
DE COMERCIO.


 


(C)           CCC HAS DELIVERED TO VTR A COPY OF THE REGISTRATION OF EACH OF
METRÓPOLIS, AND PROSER IN THE REGISTRY OF COMMERCE, IN EACH CASE WITH A
CERTIFICATE OF GOOD STANDING (COPIA DE INSCRIPCIÓN CON CERTIFICADO DE VIGENCIA)
ISSUED ON OR SOON BEFORE THE DATE HEREOF BY THE CONSERVADOR DE BIENES RAÍCES Y
DE COMERCIO.


 

Section 7.5             Officer Certificates.

 


(A)           VTR HAS DELIVERED TO CCC AND UNO A CERTIFICATE OF THE CHIEF
FINANCIAL OFFICER OF VTR, DATED THE DATE HEREOF, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO CCC AND UNO, AS TO (I) NO AMENDMENTS TO THE GOVERNING
DOCUMENTS OF VTR SINCE THE DATE SPECIFIED IN SECTION 7.3(A); (II) THE
RESOLUTIONS OF THE BOARD OF DIRECTORS (OR A DULY AUTHORIZED COMMITTEE THEREOF)
OF VTR AUTHORIZING THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY; AND (III) INCUMBENCY AND SIGNATURES OF
THE OFFICERS OF VTR EXECUTING THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS
AND ANY OTHER AGREEMENTS CONTEMPLATED BY THIS AGREEMENT.

 

52

--------------------------------------------------------------------------------


 


(B)           EACH OF CCC AND UNO HAS DELIVERED TO VTR A CERTIFICATE OF AN
OFFICER OF CCC AND UNO, RESPECTIVELY, DATED THE DATE HEREOF, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO VTR, AS TO (I) NO AMENDMENTS TO THE
GOVERNING DOCUMENTS OF CCC AND UNO, RESPECTIVELY, SINCE THE RESPECTIVE DATES
SPECIFIED IN SECTION 7.3(B); (II) THE RESOLUTIONS OF THE BOARD OF DIRECTORS (OR
A DULY AUTHORIZED COMMITTEE THEREOF) OF CCC AND UNO, RESPECTIVELY, AUTHORIZING
THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY; AND (III) INCUMBENCY AND SIGNATURES OF THE OFFICERS OF CCC
AND UNO, RESPECTIVELY, EXECUTING THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS
AND ANY OTHER AGREEMENTS CONTEMPLATED BY THIS AGREEMENT.


 


(C)           CCC HAS DELIVERED TO VTR A CERTIFICATE OF AN OFFICER OF EACH OF
METRÓPOLIS AND PROSER, DATED THE DATE HEREOF, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO VTR, AS TO (I) NO AMENDMENTS TO THE GOVERNING DOCUMENTS OF
METRÓPOLIS AND PROSER, RESPECTIVELY, SINCE THE DATE SPECIFIED IN SECTION 7.3(C);
(II) ANY RESOLUTIONS OF THE BOARD OF DIRECTORS (OR A DULY AUTHORIZED COMMITTEE
THEREOF) OF METRÓPOLIS AND PROSER, RESPECTIVELY, RELATING TO THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY; AND
(III) INCUMBENCY AND SIGNATURES OF ANY OFFICERS OF METRÓPOLIS AND PROSER,
RESPECTIVELY, EXECUTING THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS AND ANY
OTHER AGREEMENTS CONTEMPLATED BY THIS AGREEMENT.


 

Section 7.6             Board Approvals.  This Agreement, the other applicable
Transaction Documents, their execution and delivery, and the transactions
contemplated hereby and thereby, have been approved by VTR’s board of directors
and the special committee of UGC’s board of directors and to the extent any of
such approvals are subject to the satisfaction or waiver of any conditions, such
conditions have been satisfied or waived.

 

Section 7.7             Fairness Opinion.  In connection with its consideration
of this Agreement, the other applicable Transaction Documents, and the
transactions contemplated hereby and thereby, the applicable special committee
of UGC’s board of directors has received a written favorable opinion as to the
fairness of such transactions to UGC from a financial point of view from an
independent investment banking firm in the U.S.A. and other appropriate comfort
letters, in form and substance satisfactory to such committee in its sole
discretion.

 

Section 7.8             Miscellaneous Closing Deliveries.

 


(A)           EACH OF THE ITEMS DESCRIBED AS BEING DELIVERED BY CCC PURSUANT TO
SECTION 2.4(A) HAS BEEN DELIVERED.


 


(B)           EACH OF THE ITEMS DESCRIBED AS BEING DELIVERED BY UNO PURSUANT TO
SECTION 2.4(B) HAS BEEN DELIVERED.


 


(C)           EACH OF THE ITEMS DESCRIBED AS BEING DELIVERED BY VTR PURSUANT TO
SECTION 2.4(C) HAS BEEN DELIVERED.


 

Section 7.9             Dissolutions and Liquidations.  CCC and Uno have caused
Cordillera Comunicaciones Holding Limitada and its Subsidiary Cordillera
Comunicaciones Limitada to be dissolved and liquidated and the shares of
Metrópolis Stock that were owned by Cordillera

 

53

--------------------------------------------------------------------------------


 

Comunicaciones Holding Limitada and its Subsidiary Cordillera Comunicaciones
Limitada to be distributed one half to CristalChile Comunicaciones S.A. and one
half to Uno, and have delivered to VTR evidence of such dissolutions,
liquidations, and distributions of shares, in each case satisfactory to VTR in
its reasonable discretion.  CCC has caused CristalChile Comunicaciones S.A. to
be dissolved and CCC succeeded it in its ownship of the share capital of
Metrópolis and Proser owned by it, and CCC has delivered to VTR evidence of such
dissolution and succession, in each case satisfactory to VTR in its reasonable
discretion.

 

Section 7.10           [Intentionally Omitted]

 

Section 7.11           Metrópolis/CCC Shareholder Debt.  Simultaneously with the
execution and delivery of this Agreement by the Parties, CCC and CCInversiones
are entering into an agreement pursuant to which the Metrópolis/CCC Shareholder
Debt is being assigned by CCC to CCInversiones, and (b) CCInversiones and VTR
are entering into the CCC Debt DPPO.  CCC is delivering to VTR evidence that all
of the foregoing have occurred, in each case satisfactory to VTR in its
reasonable discretion.

 

Section 7.12           Metrópolis/Uno Shareholder Debt.  Simultaneously with the
execution and delivery of this Agreement by the Parties, Uno and VTR are
entering into the Uno Debt DPPO.  Uno is delivering to VTR evidence that all of
the foregoing have occurred, in each case satisfactory to VTR in its reasonable
discretion.

 

Section 7.13           VTR Credit Agreement.  On or prior to the date hereof,
VTR has entered into the VTR Credit Agreement and drawn funds thereunder, a
portion of which funds are being paid to the lenders under the Metrópolis Credit
Agreement in connection with such lenders’ assignment, to the lenders under the
VTR Credit Agreement, of their rights under the Metrópolis Credit Agreement to
receive the principal of and interest on, and all other amounts owing in respect
of, the Indebtedness under the Metrópolis Credit Agreement.

 

Section 7.14           Metrópolis Credit Agreement.  Simultaneously with the
execution and delivery of this Agreement by the Parties, (a) all of the rights
of the lenders under the Metrópolis Credit Agreement to receive the principal of
and interest on, and all other amounts owing in respect of, the Indebtedness
under the Metrópolis Credit Agreement are being assigned by such lenders to the
lenders under the VTR Credit Agreement, and such Indebtedness is then being
novated pursuant to the VTR Credit Agreement in favor of the lenders under the
VTR Credit Agreement; (b) the terms of the Metrópolis Credit Agreement are being
amended and restated pursuant to the VTR Credit Agreement; and (c) all
guarantees, Liens, and Restrictions affecting Metrópolis, Proser, or any of
their respective assets pursuant to or in connection with the Metrópolis Credit
Agreement are being assigned by the lenders under the Metrópolis Credit
Agreement to the lenders under the VTR Credit Agreement.

 

Section 7.15           Consents, Approvals, Waivers, Notices, and Filings.  One
or more of Uno, CCC, VTR, and Metrópolis, as the case may be, have obtained all
consents, approvals, and waivers of, given all notices to, and made all Filings
with each Governmental Authority and other third parties identified on a
Disclosure Schedule or otherwise required in connection with the consummation of
the transactions contemplated hereby and by the other Transaction

 

54

--------------------------------------------------------------------------------


 

Documents, the failure of which to be obtained, given, or made would reasonably
be expected to have an Uno Material Adverse Effect, a CCC Material Adverse
Effect, a Metrópolis Material Adverse Effect, or a VTR Material Adverse Effect,
and all such consents, approvals, waivers, notices, and Filings are in full
force and effect.

 


ARTICLE VIII
INDEMNIFICATION


 

Section 8.1             Survival of Representations, Warranties, and Covenants. 
All representations and warranties contained in this Agreement will survive the
execution and delivery hereof and the Closing hereunder and continue in full
force and effect for 18 months after the date hereof; provided, however, that
all of the representations and warranties contained in Article III (“Transaction
Representations and Warranties”), Section 4.2 (“Capitalization”), Section 4.11
(“Employee Benefit Plans”), Section 4.12 (“Employees”), Section 4.14 (“Taxes”),
Schedule B (“Metrópolis Taxes”), Section 5.2 (“Capitalization”), and
Section 5.10 (“Taxes”) will survive the execution and delivery hereof and the
Closing hereunder and continue in full force and effect until the expiration of
the applicable statutes of limitations.  The covenants and agreements made by
each Party in this Agreement will survive the Closing without limitation (except
pursuant to their terms).  Any representation, warranty, or covenant that is the
subject of a claim or dispute asserted in writing prior to the expiration of the
applicable of the above-stated periods will survive with respect to such claim
or dispute until the final resolution thereof.

 

Section 8.2             Indemnification by Uno.

 


(A)           SUBJECT TO VTR (ON ITS OWN BEHALF OR ON BEHALF OF ANY OTHER VTR
INDEMNIFIED PARTY) MAKING A WRITTEN CLAIM FOR INDEMNIFICATION AGAINST UNO
PURSUANT TO SECTION 9.5 WITHIN THE SURVIVAL PERIOD (IF THERE IS AN APPLICABLE
SURVIVAL PERIOD PURSUANT TO SECTION 8.1), AND SUBJECT TO THE LIMITATIONS SET
FORTH IN SECTION 8.6, UNO MUST INDEMNIFY AND HOLD VTR, AND ITS DIRECTORS,
OFFICERS, EMPLOYEES, AFFILIATES (BUT INCLUDING ONLY THOSE AFFILIATES CONSISTING
OF UGC AND ITS SUBSIDIARIES), SUCCESSORS, AND ASSIGNS (COLLECTIVELY, “VTR
INDEMNIFIED PARTIES,” AND INDIVIDUALLY, A “VTR INDEMNIFIED PARTY”) HARMLESS FROM
AND AGAINST ANY AND ALL LOSSES ANY VTR INDEMNIFIED PARTY MAY SUFFER (INCLUDING
LOSSES A VTR INDEMNIFIED PARTY MAY SUFFER AFTER THE END OF ANY APPLICABLE
SURVIVAL PERIOD) ARISING OUT OF, IN THE NATURE OF, INCIDENT OR RELATING TO,
RESULTING FROM, OR CAUSED BY ANY INACCURACY IN OR ANY BREACH OF ANY
REPRESENTATION OR WARRANTY OF UNO IN THIS AGREEMENT OR IN ANY CERTIFICATE
DELIVERED BY OR ON BEHALF OF UNO PURSUANT TO THIS AGREEMENT (EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES IN SECTION 3.1 (“TRANSFEROR REPRESENTATIONS AND
WARRANTIES”), SECTION 4.2 (“CAPITALIZATION”), SECTION 4.14 (“TAXES”), AND
SCHEDULE B (“METRÓPOLIS TAXES”), WHICH ARE COVERED BY SECTION 8.2(B)).


 


(B)           SUBJECT TO VTR (ON ITS OWN BEHALF OR ON BEHALF OF ANY OTHER VTR
INDEMNIFIED PARTY) MAKING A WRITTEN CLAIM FOR INDEMNIFICATION AGAINST UNO
PURSUANT TO SECTION 9.5 WITHIN THE SURVIVAL PERIOD (IF THERE IS AN APPLICABLE
SURVIVAL PERIOD PURSUANT TO SECTION 8.1), UNO MUST INDEMNIFY AND HOLD ANY AND
ALL OF THE VTR INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST ANY AND ALL LOSSES
ANY VTR INDEMNIFIED PARTY MAY SUFFER (INCLUDING LOSSES A VTR INDEMNIFIED PARTY
MAY SUFFER AFTER THE END OF ANY APPLICABLE

 

55

--------------------------------------------------------------------------------


 


SURVIVAL PERIOD) ARISING OUT OF, IN THE NATURE OF, INCIDENT OR RELATING TO,
RESULTING FROM, OR CAUSED BY:

 

(I)            ANY INACCURACY IN OR ANY BREACH OF ANY REPRESENTATION OR WARRANTY
OF UNO, BUT NOT OF CCC, CONTAINED IN SECTION 3.1;

 

(II)           ANY INACCURACY IN OR ANY BREACH OF ANY REPRESENTATION OR WARRANTY
CONTAINED IN SECTION 4.2 (“CAPITALIZATION”) OR SECTION 4.14 (“TAXES”) OR
SCHEDULE B (“METRÓPOLIS TAXES”), BUT ONLY 50% OF SUCH LOSSES THEREFROM;
PROVIDED, HOWEVER, THAT SUCH “50% OF SUCH LOSSES” LIMITATION WILL NOT APPLY IF
(A) THE LOSSES CLAIMED THEREUNDER AROSE OUT OF, WERE IN THE NATURE OF, WERE
INCIDENT OR RELATED TO, RESULTED FROM, OR WERE CAUSED BY THE INACCURACY IN OR
BREACH OF ANY SUCH REPRESENTATION OR WARRANTY THAT IS QUALIFIED AS TO KNOWLEDGE
OR BY SUCH TERMS AS “KNOWLEDGE,” “KNOW,” “AWARENESS,” OR “AWARE,” AND (B) UNO
DID IN FACT KNOW ABOUT THE INACCURACY OR BREACH AT ANY TIME THE REPRESENTATION
OR WARRANTY WAS GIVEN OR DEEMED GIVEN UNDER THIS AGREEMENT; AND

 

(III)          ANY NONPERFORMANCE OR BREACH OF ANY COVENANT OR AGREEMENT OF UNO
CONTAINED IN THIS AGREEMENT.

 

Section 8.3             Indemnification by CCC.

 


(A)           SUBJECT TO VTR (ON ITS OWN BEHALF OR ON BEHALF OF ANY OTHER VTR
INDEMNIFIED PARTY) MAKING A WRITTEN CLAIM FOR INDEMNIFICATION AGAINST CCC
PURSUANT TO SECTION 9.5 WITHIN THE SURVIVAL PERIOD (IF THERE IS AN APPLICABLE
SURVIVAL PERIOD PURSUANT TO SECTION 8.1), AND SUBJECT TO THE LIMITATIONS SET
FORTH IN SECTION 8.6, CCC MUST INDEMNIFY AND HOLD ANY AND ALL OF THE VTR
INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST ANY AND ALL LOSSES ANY VTR
INDEMNIFIED PARTY MAY SUFFER (INCLUDING LOSSES A VTR INDEMNIFIED PARTY MAY
SUFFER AFTER THE END OF ANY APPLICABLE SURVIVAL PERIOD) ARISING OUT OF, IN THE
NATURE OF, INCIDENT OR RELATING TO, RESULTING FROM, OR CAUSED BY ANY INACCURACY
IN OR ANY BREACH OF ANY REPRESENTATION OR WARRANTY OF CCC CONTAINED IN THIS
AGREEMENT OR IN ANY CERTIFICATE DELIVERED BY OR ON BEHALF OF CCC PURSUANT TO
THIS AGREEMENT (EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES IN SECTION 3.1
(“TRANSFEROR REPRESENTATIONS AND WARRANTIES”), SECTION 4.2 (“CAPITALIZATION”),
SECTION 4.14 (“TAXES”), AND SCHEDULE B (“METRÓPOLIS TAXES”), WHICH ARE COVERED
BY SECTION 8.3(B)).


 


(B)           SUBJECT TO VTR (ON ITS OWN BEHALF OR ON BEHALF OF ANY OTHER VTR
INDEMNIFIED PARTY) MAKING A WRITTEN CLAIM FOR INDEMNIFICATION AGAINST CCC
PURSUANT TO SECTION 9.5 WITHIN THE SURVIVAL PERIOD (IF THERE IS AN APPLICABLE
SURVIVAL PERIOD PURSUANT TO SECTION 8.1), CCC MUST INDEMNIFY AND HOLD ANY AND
ALL OF THE VTR INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST ANY AND ALL LOSSES
ANY VTR INDEMNIFIED PARTY MAY SUFFER (INCLUDING LOSSES A VTR INDEMNIFIED PARTY
MAY SUFFER AFTER THE END OF ANY APPLICABLE SURVIVAL PERIOD) ARISING OUT OF, IN
THE NATURE OF, INCIDENT OR RELATING TO, RESULTING FROM, OR CAUSED BY:

 

56

--------------------------------------------------------------------------------


 

(I)            ANY INACCURACY IN OR ANY BREACH OF ANY REPRESENTATION OR WARRANTY
OF CCC, BUT NOT OF UNO, CONTAINED IN SECTION 3.1;

 

(II)           ANY INACCURACY IN OR ANY BREACH OF ANY REPRESENTATION OR WARRANTY
CONTAINED IN SECTION 4.2 (“CAPITALIZATION”) OR SECTION 4.14 (“TAXES”) OR
SCHEDULE B (“METRÓPOLIS TAXES”), BUT ONLY 50% OF SUCH LOSSES THEREFROM;
PROVIDED, HOWEVER, THAT THE “50% OF SUCH LOSSES” LIMITATION WILL NOT APPLY IF
(A) THE LOSSES CLAIMS THEREUNDER AROSE OUT OF, WERE IN THE NATURE OF, WERE
INCIDENT OR RELATED TO, RESULTED FROM, OR WERE CAUSED BY THE INACCURACY IN OR
BREACH OF ANY SUCH REPRESENTATION OR WARRANTY THAT IS QUALIFIED AS TO KNOWLEDGE
OR BY SUCH TERMS AS “KNOWLEDGE,” “KNOW,” “AWARENESS,” OR “AWARE,” AND (B) CCC
DID IN FACT KNOW ABOUT THE INACCURACY OR BREACH AT ANY TIME THE REPRESENTATION
OR WARRANTY WAS GIVEN OR DEEMED TO BE GIVEN UNDER THIS AGREEMENT; AND

 

(III)          ANY NONPERFORMANCE OR BREACH OF ANY COVENANT OR AGREEMENT OF CCC
CONTAINED IN THIS AGREEMENT.

 

Section 8.4             Indemnification by VTR.

 


(A)           SUBJECT TO A TRANSFEROR (ON ITS OWN BEHALF OR ON BEHALF OF ANY
OTHER TRANSFEROR INDEMNIFIED PARTY) MAKING A WRITTEN CLAIM FOR INDEMNIFICATION
AGAINST VTR PURSUANT TO SECTION 9.5 WITHIN THE SURVIVAL PERIOD (IF THERE IS AN
APPLICABLE SURVIVAL PERIOD PURSUANT TO SECTION 8.1), AND SUBJECT TO THE
LIMITATIONS SET FORTH IN SECTION 8.6, VTR MUST INDEMNIFY AND HOLD SUCH
TRANSFEROR, AND ITS DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES (BUT WITH RESPECT
TO UNO, INCLUDING LMI, LMINT, AND THEIR RESPECTIVE AFFILIATES, EVEN IF ANY OF
THEM CEASES TO BE AFFILIATES OF UNO), SUCCESSORS, AND ASSIGNS (COLLECTIVELY,
“TRANSFEROR INDEMNIFIED PARTIES,” AND INDIVIDUALLY, A “TRANSFEROR INDEMNIFIED
PARTY”) HARMLESS FROM AND AGAINST ANY AND ALL LOSSES ANY TRANSFEROR INDEMNIFIED
PARTY MAY SUFFER (INCLUDING LOSSES A TRANSFEROR INDEMNIFIED PARTY MAY SUFFER
AFTER THE END OF ANY APPLICABLE SURVIVAL PERIOD) ARISING OUT OF, IN THE NATURE
OF, INCIDENT OR RELATING TO, RESULTING FROM, OR CAUSED BY ANY INACCURACY IN OR
ANY BREACH OF ANY REPRESENTATION OR WARRANTY OF VTR CONTAINED IN THIS AGREEMENT
OR IN ANY CERTIFICATE DELIVERED BY OR ON BEHALF OF VTR PURSUANT TO THIS
AGREEMENT (EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES IN SECTION 3.2 (“VTR’S
REPRESENTATIONS AND WARRANTIES”), SECTION 5.2 (“CAPITALIZATION”), AND
SECTION 5.10 (“TAXES”), WHICH ARE COVERED BY SECTION 8.4(B)).


 


(B)           SUBJECT TO A TRANSFEROR (ON ITS OWN BEHALF OR ON BEHALF OF ANY
OTHER OF ITS TRANSFEROR INDEMNIFIED PARTIES) MAKING A WRITTEN CLAIM FOR
INDEMNIFICATION AGAINST VTR PURSUANT TO SECTION 9.5 WITHIN THE SURVIVAL PERIOD
(IF THERE IS AN APPLICABLE SURVIVAL PERIOD PURSUANT TO SECTION 8.1), VTR MUST
INDEMNIFY AND HOLD ANY AND ALL OF THE TRANSFEROR INDEMNIFIED PARTIES HARMLESS
FROM AND AGAINST ANY AND ALL LOSSES ANY TRANSFEROR INDEMNIFIED PARTY MAY SUFFER
(INCLUDING LOSSES A TRANSFEROR INDEMNIFIED PARTY MAY SUFFER AFTER THE END OF ANY
APPLICABLE SURVIVAL PERIOD) ARISING OUT OF, IN THE NATURE OF, INCIDENT OR
RELATING TO, RESULTING FROM, OR CAUSED BY:

 

57

--------------------------------------------------------------------------------


 

(I)            ANY INACCURACY IN OR ANY BREACH OF ANY REPRESENTATION OR WARRANTY
CONTAINED IN SECTION 3.2 (“VTR’S REPRESENTATIONS AND WARRANTIES”), SECTION 5.2
(“CAPITALIZATION”), OR SECTION 5.10 (“TAXES”); AND

 

(II)           ANY NONPERFORMANCE OR BREACH OF ANY COVENANT OR AGREEMENT OF VTR
CONTAINED IN THIS AGREEMENT.

 

Section 8.5             Defense of Action.

 


(A)           IF ANY THIRD PARTY NOTIFIES ANY PARTY SEEKING INDEMNIFICATION
UNDER SECTION 8.2, SECTION 8.3, OR SECTION 8.4 (THE “INDEMNIFIED PARTY”) WITH
RESPECT TO ANY MATTER, CLAIM, INVESTIGATION, ACTION, SUIT, CHARGE, COMPLAINT,
DEMAND, OR OTHER PROCEEDING, WHETHER PENDING OR THREATENED (AN “ACTION”), THAT
MAY GIVE RISE TO A CLAIM FOR INDEMNIFICATION UNDER THIS ARTICLE VIII, THEN THE
INDEMNIFIED PARTY MUST PROMPTLY GIVE NOTICE OF THE ACTION TO THE PARTY FROM
WHICH SUCH INDEMNIFICATION IS SOUGHT (THE “INDEMNIFYING PARTY”) PURSUANT TO
SECTION 9.5; PROVIDED, HOWEVER, THAT THE INDEMNIFIED PARTY’S FAILURE TO SO
NOTIFY THE INDEMNIFYING PARTY OF ANY ACTION WILL NOT RELEASE THE INDEMNIFYING
PARTY, IN WHOLE OR IN PART, FROM ITS OBLIGATIONS UNDER THIS ARTICLE VIII, EXCEPT
TO THE EXTENT (AND SOLELY TO THE EXTENT) THAT THE INDEMNIFIED PARTY’S FAILURE TO
SO NOTIFY ACTUALLY PREJUDICES THE INDEMNIFYING PARTY’S ABILITY TO DEFEND AGAINST
SUCH ACTION.


 


(B)           THE INDEMNIFIED PARTY MAY, AT THE SOLE EXPENSE AND LIABILITY OF
THE INDEMNIFYING PARTY, EXERCISE FULL CONTROL OF THE DEFENSE, COMPROMISE, OR
SETTLEMENT OF ANY SUCH ACTION, UNLESS, AT ANY TIME WITHIN 30 DAYS AFTER THE
INDEMNIFIED PARTY HAS GIVEN NOTICE TO THE INDEMNIFYING PARTY OF THE ACTION, THE
INDEMNIFYING PARTY (I) DELIVERS A WRITTEN CONFIRMATION TO SUCH INDEMNIFIED PARTY
THAT THE INDEMNIFICATION PROVISIONS OF SECTION 8.2, SECTION 8.3, OR SECTION 8.4
(AS APPLICABLE) ARE APPLICABLE TO SUCH ACTION AND THAT, SUBJECT TO THE OTHER
PROVISIONS OF THIS ARTICLE VIII, THE INDEMNIFYING PARTY MUST INDEMNIFY SUCH
INDEMNIFIED PARTY IN RESPECT OF SUCH ACTION PURSUANT TO THE TERMS OF
SECTION 8.2, SECTION 8.3, OR SECTION 8.4 (AS APPLICABLE), (II) NOTIFIES SUCH
INDEMNIFIED PARTY IN WRITING OF THE INDEMNIFYING PARTY’S INTENTION TO ASSUME THE
DEFENSE THEREOF AND THEREAFTER CONDUCTS THE DEFENSE ACTIVELY AND DILIGENTLY, AND
(III) RETAINS LEGAL COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY TO
CONDUCT THE DEFENSE OF SUCH ACTION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THE IMMEDIATELY PRECEDING SENTENCE, THE INDEMNIFYING PARTY WILL NOT HAVE ANY
RIGHT TO ASSUME THE DEFENSE OF SUCH ACTION, IF (1) SUCH ACTION SEEKS AN
INJUNCTION OR OTHER EQUITABLE RELIEF AND NOT MONEY DAMAGES ONLY, OR (2) THE
SETTLEMENT OR COMPROMISE OF, OR AN ADVERSE JUDGMENT WITH RESPECT TO, SUCH ACTION
IS, IN THE GOOD FAITH JUDGMENT OF THE INDEMNIFIED PARTY, LIKELY TO ESTABLISH A
PRECEDENT, CUSTOM OR PRACTICE MATERIALLY ADVERSE TO THE CONTINUING BUSINESS
INTERESTS OR THE REPUTATION OF THE INDEMNIFIED PARTY.


 


(C)           THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY MUST USE THEIR
COMMERCIALLY REASONABLE EFFORTS TO COOPERATE WITH THE PARTY ASSUMING THE
DEFENSE, COMPROMISE, OR SETTLEMENT OF ANY SUCH ACTION IN ACCORDANCE HEREWITH IN
ANY MANNER THAT SUCH PARTY REASONABLY MAY REQUEST.  IF THE INDEMNIFYING PARTY
ASSUMES THE DEFENSE OF ANY

 

58

--------------------------------------------------------------------------------


 


SUCH ACTION, THE INDEMNIFIED PARTY WILL HAVE THE RIGHT TO EMPLOY SEPARATE
COUNSEL AND TO PARTICIPATE IN (BUT NOT CONTROL) THE DEFENSE, COMPROMISE, OR
SETTLEMENT THEREOF, BUT THE FEES AND EXPENSES OF SUCH COUNSEL WILL BE THE
EXPENSE OF SUCH INDEMNIFIED PARTY UNLESS (I) THE INDEMNIFYING PARTY HAS
SPECIFICALLY AGREED TO PAY SUCH FEES AND EXPENSES OR (II) THE INDEMNIFIED PARTY
HAS BEEN ADVISED BY ITS COUNSEL THAT THERE MAY BE ONE OR MORE LEGAL DEFENSES
FROM CLAIMS AVAILABLE TO IT THAT ARE DIFFERENT FROM OR ADDITIONAL TO THOSE
AVAILABLE TO THE INDEMNIFYING PARTY OR THAT THERE MAY BE A CONFLICT OF INTEREST
BETWEEN THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY IN THE CONDUCT OF THE
DEFENSE OF SUCH ACTION (IN EITHER OF WHICH CASES THE INDEMNIFYING PARTY WILL NOT
HAVE THE RIGHT TO DIRECT THE DEFENSE, COMPROMISE, OR SETTLEMENT OF SUCH ACTION
ON BEHALF OF THE INDEMNIFIED PARTY), AND IN ANY SUCH CASE THE REASONABLE FEES
AND EXPENSES OF SUCH SEPARATE COUNSEL MUST BE BORNE BY THE INDEMNIFYING PARTY,
IT BEING UNDERSTOOD AND AGREED, HOWEVER, THAT THE INDEMNIFYING PARTY WILL NOT BE
LIABLE FOR THE FEES AND EXPENSES OF MORE THAN ONE SEPARATE FIRM OF ATTORNEYS AT
ANY TIME FOR THE INDEMNIFIED PARTY TOGETHER WITH ITS APPLICABLE AFFILIATES (WITH
RESPECT TO UNO, NOT INCLUDING UGC OR ANY OF ITS SUBSIDIARIES, AND WITH RESPECT
TO VTR, NOT INCLUDING LMI OR ANY OF ITS AFFILIATES OTHER THAN UGC AND ITS
SUBSIDIARIES), UNLESS THERE IS A CONFLICT OF INTEREST BETWEEN THE INDEMNIFIED
PARTY AND AN APPLICABLE AFFILIATE THEREOF (WITH RESPECT TO UNO, NOT INCLUDING
UGC OR ANY OF ITS SUBSIDIARIES, AND WITH RESPECT TO VTR, NOT INCLUDING LMI OR
ANY OF ITS AFFILIATES OTHER THAN UGC AND ITS SUBSIDIARIES), IN WHICH CASE THE
INDEMNIFYING PARTY WILL NOT BE LIABLE FOR THE FEES AND EXPENSES OF MORE THAN AN
AGGREGATE OF TWO SEPARATE FIRMS OF ATTORNEYS AT ANY TIME FOR THE INDEMNIFIED
PARTY AND ITS APPLICABLE AFFILIATES (WITH RESPECT TO UNO, NOT INCLUDING UGC OR
ANY OF ITS SUBSIDIARIES, AND WITH RESPECT TO VTR, NOT INCLUDING LMI OR ANY OF
ITS AFFILIATES OTHER THAN UGC AND ITS SUBSIDIARIES).  NO INDEMNIFIED PARTY WILL
SETTLE OR COMPROMISE OR CONSENT TO ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY
SUCH ACTION FOR WHICH IT IS ENTITLED TO INDEMNIFICATION HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF THE INDEMNIFYING PARTY, UNLESS THE INDEMNIFYING PARTY
FAILS TO ASSUME CONTROL OF SUCH ACTION IN THE MANNER PROVIDED IN
SECTION 8.5(B).  THE INDEMNIFYING PARTY MUST NOT, WITHOUT THE WRITTEN CONSENT OF
THE INDEMNIFIED PARTY, SETTLE OR COMPROMISE OR CONSENT TO ENTRY OF ANY JUDGMENT
WITH RESPECT TO ANY SUCH ACTION (1) IN WHICH ANY RELIEF OTHER THAN THE PAYMENT
OF MONEY DAMAGES IS OR MAY BE SOUGHT AGAINST ANY INDEMNIFIED PARTY, OR (2) THAT
DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE CLAIMANT,
PARTY CONDUCTING SUCH INVESTIGATION, PLAINTIFF OR PETITIONER TO SUCH INDEMNIFIED
PARTY OF A RELEASE FROM ALL LIABILITY WITH RESPECT TO SUCH ACTION.


 


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 8.5(A),
SECTION 8.5(B), OR SECTION 8.5(C), THE PROVISIONS UNDER THE “TAX CONTROVERSIES”
SECTION OF SCHEDULE C (“TAX MATTERS”) WILL GOVERN THE RIGHTS AND OBLIGATIONS OF
THE PARTIES IN RESPECT OF THE CERTAIN TAX MATTERS SPECIFIED THEREIN.


 

Section 8.6             Limitations on Indemnification.

 


(A)           BASKET; BASKET EXCEPTIONS.  NO INDEMNIFICATION BY UNO PURSUANT TO
SECTION 8.2(A), CCC PURSUANT TO SECTION 8.3(A), OR VTR PURSUANT TO
SECTION 8.4(A) (OTHER THAN, IN EACH CASE, THE BASKET EXCEPTIONS, AS DEFINED
BELOW), WILL BE DUE AND PAYABLE UNLESS THE AGGREGATE AMOUNT OF ALL SUCH CLAIMS
ASSERTED BY THE INDEMNIFIED PARTY AGAINST

 

59

--------------------------------------------------------------------------------


 


THE INDEMNIFYING PARTY EXCEEDS US$1,000,000.00 (OR ITS EQUIVALENT IN CHILEAN
PESOS AS OF THE DATE OF SUCH CALCULATION) (THE “BASKET AMOUNT”), WHEREUPON THE
APPLICABLE INDEMNIFYING PARTY WILL BE OBLIGATED TO PAY ONLY THE EXCESS OF THE
AGGREGATE AMOUNT OF SUCH CLAIMS FOR INDEMNIFICATION OVER THE BASKET AMOUNT.  THE
INDEMNIFICATION OBLIGATIONS OF UNO PURSUANT TO SECTION 8.2(A), CCC PURSUANT TO
SECTION 8.3(A), OR VTR PURSUANT TO SECTION 8.4(A), IN EACH CASE IN RESPECT OF AN
INACCURACY IN OR BREACH OF ANY OF THE REPRESENTATIONS OR WARRANTIES SET FORTH IN
THE FOLLOWING SECTIONS (COLLECTIVELY, THE “BASKET EXCEPTIONS”) WILL NOT BE
SUBJECT TO THE BASKET AMOUNT LIMITATION IN THE PRECEDING SENTENCE: 
SECTION 4.6(D), SECTION 4.6(E), AND SECTION 4.6(G) (“FINANCIAL STATEMENTS;
ABSENCE OF CERTAIN DEVELOPMENTS; NO UNDISCLOSED LIABILITIES; NET DEBT”);
SECTION 4.13 (“LEGAL COMPLIANCE”); AND SECTION 5.4(C) AND
SECTION 5.4(E) (“FINANCIAL STATEMENTS; NO UNDISCLOSED LIABILITIES; NET DEBT”).


 


(B)           CAPS.


 

(I)            THE INDEMNIFICATION OBLIGATION OF UNO PURSUANT TO
SECTION 8.2(A) IN RESPECT OF EACH LOSS CLAIMED THEREUNDER IS LIMITED TO 50% OF
THE AMOUNT OF SUCH LOSS; PROVIDED, HOWEVER, THAT SUCH LIMITATION WILL NOT APPLY
IF UNO DID IN FACT KNOW ABOUT THE INACCURACY OR BREACH AT ANY TIME THE
REPRESENTATION OR WARRANTY WAS GIVEN OR DEEMED GIVEN UNDER THIS AGREEMENT.  THE
MAXIMUM AGGREGATE INDEMNIFICATION OBLIGATIONS OF UNO ARE LIMITED TO
US$12,500,000 (OR ITS EQUIVALENT IN CHILEAN PESOS AS OF THE DATE OF SUCH
CALCULATION) IF SUCH INDEMNIFICATION OBLIGATIONS ARISE PURSUANT TO
SECTION 8.2(A), IN RESPECT OF ALL LOSSES CLAIMED THEREUNDER, AND PURSUANT TO
SECTION 8.2(B), BUT, IN THE LATTER CASE, ONLY IN RESPECT OF LOSSES CLAIMED FOR
THE INACCURACY IN OR BREACH OF ANY REPRESENTATION OR WARRANTY OF UNO OR THE
TRANSFERORS, AS APPLICABLE, CONTAINED IN SECTION 3.1(H) (“INTERESTED PARTY
TRANSACTIONS”), SECTION 4.14 (“TAXES”), OR SCHEDULE B (“METRÓPOLIS TAXES”);
PROVIDED, HOWEVER, THAT SUCH LIMITATION WILL NOT APPLY IF UNO DID IN FACT KNOW
ABOUT THE INACCURACY OR BREACH AT ANY TIME THE REPRESENTATION OR WARRANTY WAS
GIVEN OR DEEMED GIVEN UNDER THIS AGREEMENT.

 

(II)           THE INDEMNIFICATION OBLIGATION OF CCC PURSUANT TO
SECTION 8.3(A) IN RESPECT OF EACH LOSS CLAIMED THEREUNDER IS LIMITED TO 50% OF
THE AMOUNT OF SUCH LOSS; PROVIDED, HOWEVER, THAT SUCH LIMITATION WILL NOT APPLY
IF CCC DID IN FACT KNOW ABOUT THE INACCURACY OR BREACH AT ANY TIME THE
REPRESENTATION OR WARRANTY WAS GIVEN OR DEEMED GIVEN UNDER THIS AGREEMENT.  THE
MAXIMUM AGGREGATE INDEMNIFICATION OBLIGATIONS OF CCC ARE LIMITED TO
US$12,500,000 (OR ITS EQUIVALENT IN CHILEAN PESOS AS OF THE DATE OF SUCH
CALCULATION) IF SUCH INDEMNIFICATION OBLIGATIONS ARISE PURSUANT TO
SECTION 8.3(A), IN RESPECT OF ALL LOSSES CLAIMED THEREUNDER, AND PURSUANT TO
SECTION 8.3(B), BUT, IN THE LATER CASE, ONLY IN RESPECT OF LOSSES CLAIMED FOR
THE INACCURACY IN OR BREACH OF ANY

 

60

--------------------------------------------------------------------------------


 

REPRESENTATION OR WARRANTY OF CCC OR THE TRANSFERORS, AS APPLICABLE, CONTAINED
IN SECTION 3.1(H) (“INTERESTED PARTY TRANSACTIONS”), SECTION 4.14 (“TAXES”), OR
SCHEDULE B (“METRÓPOLIS TAXES”); PROVIDED, HOWEVER THAT SUCH LIMITATION WILL NOT
APPLY IF CCC DID IN FACT KNOW ABOUT THE INACCURACY OR BREACH AT ANY TIME THE
REPRESENTATION OR WARRANTY WAS GIVEN OR DEEMED GIVEN UNDER THIS AGREEMENT.

 

(III)          THE MAXIMUM AGGREGATE INDEMNIFICATION OBLIGATIONS OF VTR ARE
LIMITED TO US$12,500,000 (OR ITS EQUIVALENT IN CHILEAN PESOS AS OF THE DATE OF
SUCH CALCULATION) TO EACH TRANSFEROR IF SUCH INDEMNIFICATION OBLIGATIONS ARISE
PURSUANT TO SECTION 8.4(A), IN RESPECT OF ALL LOSSES CLAIMED THEREUNDER, AND
PURSUANT TO SECTION 8.4(B), BUT, IN THE LATTER CASE, ONLY IN RESPECT OF LOSSES
CLAIMED FOR THE INACCURACY IN OR BREACH OF ANY REPRESENTATION OR WARRANTY OF VTR
CONTAINED IN SECTION 3.2(G) (“INTERESTED PARTY TRANSACTIONS”) OR SECTION 5.10
(“TAXES”); PROVIDED, HOWEVER, THAT SUCH LIMITATION WITH RESPECT TO
SECTION 8.4(B) WILL NOT APPLY IF VTR DID IN FACT KNOW ABOUT THE INACCURACY OR
BREACH AT ANY TIME THE REPRESENTATION OR WARRANTY WAS GIVEN OR DEEMED GIVEN
UNDER THIS AGREEMENT.

 


(C)           BENEFIT OF UNO AND CCC REPRESENTATIONS AND WARRANTIES.  UNO AND
CCC ACKNOWLEDGE AND AGREE THAT THE REPRESENTATIONS AND WARRANTIES MADE BY THEM
IN THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS ARE SOLELY FOR THE BENEFIT
OF VTR AND THAT UNO AND CCC WILL HAVE NO CLAIM, RIGHT OR CAUSE OF ACTION AGAINST
EACH OTHER ARISING DIRECTLY OR INDIRECTLY OUT OF THEIR RESPECTIVE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT OR IN ANY OF THE
OTHER TRANSACTION DOCUMENTS.  EACH OF UNO AND CCC, FOR ITSELF AND ON BEHALF OF
ITS AFFILIATES (BUT WITH RESPECT TO UNO, NOT INCLUDING UGC OR ANY OF ITS
SUBSIDIARIES) HEREBY AGREES NOT TO BRING ANY SUCH CLAIM OR CAUSE OF ACTION OR TO
ATTEMPT TO ENFORCE ANY SUCH RIGHT, AND IRREVOCABLY WAIVES ANY RIGHT IT AND SUCH
AFFILIATES MAY HAVE NOW OR IN THE FUTURE TO ANY SUCH RIGHT OR TO BRING ANY SUCH
CLAIM OR CAUSE OF ACTION.


 

Section 8.7             Insurance Proceeds.  Notwithstanding anything to the
contrary in the other provisions of this Article VIII, the amount that any
Indemnifying Party may be required to pay to an Indemnified Party pursuant to
this Article VIII will be reduced (retroactively, if necessary) by any insurance
proceeds or refunds actually recovered by or on behalf of the applicable
Indemnified Party in reduction of the related Losses (on an after-Tax basis). 
If an Indemnified Party receives the payment required by this Article VIII from
the Indemnifying Party in respect of Losses and subsequently receives insurance
proceeds in respect of such Losses, then the Indemnified Party must promptly
repay to the Indemnifying Party a sum equal to the amount of such insurance
proceeds or refunds actually received, net of costs and expenses and on an
after-Tax basis, but not exceeding the amount paid by the Indemnifying Party to
such Indemnified Party in respect of such Losses.  No representation, warranty,
covenant, or agreement contained in this Agreement is for the benefit of any
insurer.

 

61

--------------------------------------------------------------------------------


 

Section 8.8             Exclusive Monetary Remedy; No Consequential Damages. 
The Parties hereby acknowledge and agree that their sole and exclusive monetary
remedy with respect to this Agreement, regardless of whether the relief demanded
or sought is found in contract or tort, will be pursuant to the indemnification
provisions set forth in this Article VIII.  Notwithstanding anything in the
immediately preceding sentence to the contrary, nothing in this Section 8.8 will
limit in any way (a) the availability of specific performance, injunctive
relief, rescission, or other non-monetary remedies to which a Party may
otherwise be entitled, or (b) the exercise by Uno of its rights or remedies
under the terms and conditions of the DPP Obligation.  In no event will any
Party be liable to any other Person for such other Person’s lost profits, loss
of use, lost revenues, or other indirect, incidental, special, or consequential
Losses.  Each Party waives and relinquishes claims for such lost profits, loss
of use, lost revenues, or other indirect, incidental, special, or consequential
Losses.  In addition, Uno hereby waives the acción resolutoria to which it would
otherwise be entitled according to Chilean Law in connection with the
fulfillment of the DPP Obligation.

 


ARTICLE IX
MISCELLANEOUS


 

Section 9.1             Entire Agreement.  This Agreement (together with the
Disclosure Schedules, other Schedules and Exhibits annexed hereto) and the other
Transaction Documents contain, and are intended as, a complete statement of all
of the terms of the agreements among the Parties with respect to the matters
provided for herein and therein, and supersede and discharge any previous
agreements and understandings between the Parties with respect to those matters;
provided, however, that the VTR Confidentiality Agreement will survive the
execution and delivery hereof and the Closing hereunder and continue in full
force and effect in accordance with its terms.

 

Section 9.2             Governing Law; Governing Language.  This Agreement will
be governed by and construed in accordance with the Laws of Chile, without
regard to principles governing conflicts of Law.  Certain Schedules and/or
Exhibits to this Agreement are being executed in both English and Spanish.  If
any doubt, misunderstanding or dispute arises in their interpretation, the
English version will govern.

 

Section 9.3             Dispute Resolution.  Any controversy, claim, or dispute
between the Parties that arises out of or relates to this Agreement, including
any claim or controversy relating to the interpretation, breach, termination, or
invalidity of any provision hereof, will be exclusively and finally settled
pursuant to and in accordance with the Dispute Resolution Agreement.

 

Section 9.4             Headings.  The article and section headings of this
Agreement are for reference purposes only and are to be given no effect in the
construction or interpretation of this Agreement.

 

Section 9.5             Notices.  All notices and other communications hereunder
must be in writing and must be delivered personally, telecopied (if receipt of
which is confirmed by the Person to whom sent), sent by internationally
recognized overnight delivery service or mailed by

 

62

--------------------------------------------------------------------------------


 

registered or certified mail (return receipt requested) to the Parties at the
following addresses (or to such other Person or address for a Party as specified
by such Party by like notice) (notice will be deemed given and received upon
receipt, if delivered personally, by overnight delivery service or by telecopy,
or on the third Business Day following mailing, if mailed, except that notice of
a change of address will not be deemed given and received until actually
received):

 


(A)           IF TO UNO, TO IT AT:


 

c/o Liberty Media International, Inc.
12300 Liberty Boulevard
Englewood, Colorado 80112  U.S.A.
Attention:  Elizabeth M. Markowski
Telephone: 720 875-6209
Telecopier: 720 875-5858

 

and, prior to the consummation of the transactions contemplated by the UGC/LMI
Merger Agreement or if such agreement is terminated without such consummation
occurring, with a copy to:

 

Sherman & Howard L.L.C.
633 Seventeenth Street
Suite 3000
Denver, Colorado 80202
Attention:  Amy L. Hirter
Telephone: 303 299-8102
Telecopier: 303 298-0940

 

and, following the consummation of the transactions contemplated by the UGC/LMI
Merger Agreement, with a copy to:

 

Holme Roberts & Owen LLP
1700 Lincoln Street
Suite 4100
Denver, Colorado 80203  U.S.A.
Attention:  W. Dean Salter

Paul G. Thompson

Telephone: 303 861-7000
Telecopier: 303 861-0200

 

63

--------------------------------------------------------------------------------


 


(B)           IF TO CCC, TO IT AT:


 

Hendaya 60
Piso 14, Las Condes
Santiago, Chile
Attention:  Juan Antonio Alvarez
Telephone: 562 330-7218
Telecopier: 562 331-5153

 

with a copy to:

 

Attention:  Baltazar Sánchez
Telephone: 562 441-3702
Telecopier: 562 441-3701

 


(C)           IF TO VTR, TO IT AT:


 

Reyes Lavalle 3340
9th Floor
Las Condes, Santiago
Chile
Attention:  Vicepresidente de Asuntos Legales
Telephone: 562 310-1419
Telecopier: 562 310-1561

 

with copies to:

 

c/o UnitedGlobalCom, Inc.
4643 South Ulster Street, #1300
Denver, Colorado 80237  U.S.A.
Attention:  General Counsel
Telephone: 303 770-4001
Telecopier: 303 220-3117

 

and to:

 

Holme Roberts & Owen LLP
1700 Lincoln Street
Suite 4100
Denver, Colorado 80203  U.S.A.
Attention:  W. Dean Salter

Paul G. Thompson

Telephone: 303 861-7000
Telecopier: 303 861-0200

 

Section 9.6             Severability.  If at any time any covenant or provision
contained herein is deemed in a final ruling of a court or other body of
competent jurisdiction (including an arbitral

 

64

--------------------------------------------------------------------------------


 

tribunal convened in accordance with the Dispute Resolution Agreement) to be
invalid or unenforceable, such covenant or provision will be considered
divisible and such covenant or provision will be deemed immediately amended and
reformed to include only such portion of such covenant or provision as such
court or other body has held to be valid and enforceable; and the Parties agree
that such covenant or provision, as so amended and reformed, will be valid and
binding as though the invalid or unenforceable portion had not been included
herein.

 

Section 9.7             Amendment; Waiver.  No provision of this Agreement may
be amended or modified except by an instrument or instruments in writing signed
by the Parties and designated as an amendment or modification.  No waiver by any
Party of any provision of this Agreement will be valid unless in writing and
signed by the Party making such waiver and designated as a waiver.  No failure
or delay by any Party in exercising any right, power, or remedy hereunder will
operate as a waiver thereof, nor will any single or partial exercise thereof or
the exercise of any other right, power, or remedy preclude any further exercise
thereof or the exercise of any other right, power, or remedy.  No waiver of any
provision hereof will be construed as a waiver of any other provision.

 

Section 9.8             Assignment and Binding Effect.  No Party may assign any
of its rights or delegate any of its obligations under this Agreement without
(a) the prior written consent of the other Parties, and (b) the complete written
assumption by the assignee of all of the obligations of the assignor under this
Agreement.  All of the terms and provisions of this Agreement will be binding
on, and will inure to the benefit of, the respective successors and permitted
assigns of the Parties.

 

Section 9.9             No Benefit to Others.  Except as expressly set forth
herein, the representations, warranties, covenants, and agreements contained in
this Agreement are for the sole benefit of the Parties and their respective
successors and permitted assigns, and they will not be construed as conferring
and are not intended to confer any rights, remedies, obligations, or liabilities
on any other Person, unless such Person is expressly stated herein to be
entitled to any such right, remedy, obligation, or liability.

 

Section 9.10           Counterparts.  This Agreement may be executed by the
Parties in separate counterparts, each of which when so executed and delivered
will be an original, but all such counterparts will together constitute one and
the same instrument.

 

Section 9.11           Interpretation.

 


(A)           AS USED HEREIN, EXCEPT AS OTHERWISE INDICATED HEREIN OR AS THE
CONTEXT MAY OTHERWISE REQUIRE: (I) THE WORDS “INCLUDE,” “INCLUDES,” AND
“INCLUDING” ARE DEEMED TO BE FOLLOWED BY “WITHOUT LIMITATION” WHETHER OR NOT
THEY ARE IN FACT FOLLOWED BY SUCH WORDS OR WORDS OF LIKE IMPORT; (II) THE WORDS
“HEREOF,” “HEREIN,” “HEREUNDER,” AND COMPARABLE TERMS REFER TO THE ENTIRETY OF
THIS AGREEMENT, INCLUDING THE EXHIBITS, DISCLOSURE SCHEDULES, AND OTHER
SCHEDULES HERETO, AND NOT TO ANY PARTICULAR ARTICLE, SECTION, OR OTHER
SUBDIVISION HEREOF OR EXHIBIT, DISCLOSURE SCHEDULE, OR SCHEDULE HERETO;
(III) ANY PRONOUN WILL INCLUDE THE CORRESPONDING MASCULINE, FEMININE, AND NEUTER
FORMS; (IV) THE SINGULAR INCLUDES THE PLURAL AND VICE VERSA; (V) REFERENCES TO
ANY AGREEMENT OR OTHER DOCUMENT ARE

 

65

--------------------------------------------------------------------------------


 


TO SUCH AGREEMENT OR DOCUMENT AS AMENDED, MODIFIED, SUPPLEMENTED, AND RESTATED
NOW OR HEREAFTER FROM TIME TO TIME; (VI) REFERENCES TO ANY STATUTE OR REGULATION
ARE TO IT AS AMENDED, MODIFIED, SUPPLEMENTED, AND RESTATED NOW OR HEREAFTER FROM
TIME TO TIME, AND TO ANY CORRESPONDING PROVISIONS OF SUCCESSOR STATUTES OR
REGULATIONS; (VII) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
REFERENCES TO “ARTICLE,” “SECTION,” “PREAMBLE,” “RECITAL,” OR ANOTHER
SUBDIVISION OR TO AN “EXHIBIT,” “DISCLOSURE SCHEDULE,” OR “SCHEDULE” ARE TO AN
ARTICLE, SECTION, PREAMBLE, RECITAL OR SUBDIVISION HEREOF OR AN “EXHIBIT,”
“DISCLOSURE SCHEDULE,” OR “ SCHEDULE” HERETO; AND (VIII) REFERENCES TO ANY
PERSON OR ENTITY INCLUDE SUCH PERSON’S OR ENTITY’S RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.


 


(B)           IN THIS AGREEMENT, ANY REFERENCE TO A PARTY’S “KNOWLEDGE,” AND
COMPARABLE TERMS INCLUDING “KNOW,” “KNOWN,” “AWARE,” OR “AWARENESS,” MEANS SUCH
PARTY’S ACTUAL KNOWLEDGE AFTER DUE INQUIRY OF OFFICERS, DIRECTORS AND OTHER KEY
EMPLOYEES OF SUCH PARTY REASONABLY BELIEVED TO HAVE KNOWLEDGE OF SUCH MATTERS.


 


(C)           ANY REFERENCE HEREIN TO A “DAY” OR NUMBER OF “DAYS” (WITHOUT THE
EXPLICIT QUALIFICATION OF “BUSINESS”) WILL BE DEEMED TO REFER TO A CALENDAR DAY
OR NUMBER OF CALENDAR DAYS.  IF ANY ACTION OR NOTICE IS TO BE TAKEN OR GIVEN ON
OR BY A PARTICULAR CALENDAR DAY, AND SUCH CALENDAR DAY IS NOT A BUSINESS DAY,
THEN SUCH ACTION OR NOTICE MAY BE TAKEN OR GIVEN ON THE NEXT SUCCEEDING BUSINESS
DAY.


 


(D)           ANY FINANCIAL OR ACCOUNTING TERMS THAT ARE NOT OTHERWISE DEFINED
HEREIN WILL HAVE THE MEANINGS GIVEN THERETO UNDER GAAP.  FOR PURPOSES OF EACH
REFERENCE HEREIN TO AN AMOUNT IN DOLLARS OR ITS EQUIVALENT IN CHILEAN PESOS AS
OF A CERTAIN DATE, SUCH EQUIVALENT AMOUNT WILL BE DETERMINED USING THE OBSERVADO
EXCHANGE RATE PUBLISHED ON SUCH DATE.


 

Section 9.12           Rules of Construction.  The Parties agree that they have
been represented by counsel during the negotiation, preparation, and execution
of this Agreement and, therefore, waive the application of any Law or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the Party drafting such agreement or document.

 

[Remainder of page intentionally left blank]

 

66

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

 

VTR GLOBALCOM S.A.

 

 

 

 

 

By:

/s/ RODRIGO CASTILLO MURILLO

 

 

 

Rodrigo Castillo Murillo

 

Its:

Vice President

 

--------------------------------------------------------------------------------


 

 

Solely for purposes of Section 6.3 and the relevant definitions set forth in
Article I hereof:

 

 

 

UNITED CHILE, INC.

 

 

 

 

 

By:

/s/ MAURICIO RAMOS

 

 

 

Mauricio Ramos

 

Its:

Vice President

 

 

 

 

AND

 

 

 

UNITED CHILE VENTURES INC.

 

 

 

 

 

By:

/s/ JOHN P. BABB

 

 

 

John P. Babb

 

Its:

Vice President

 

 

 

 

Solely for purposes of Section 2.7 and the relevant definitions set forth in
Article I hereof:

 

 

 

 

UNITED LATIN AMERICA, INC.

 

 

 

 

 

 

 

By:

/s/ JOHN P. BABB

 

 

 

John P. Babb

 

Its:

Vice President

 

--------------------------------------------------------------------------------


 

 

LIBERTY COMUNICACIONES DE CHILE UNO LTDA.

 

 

 

 

 

 

 

By:

/s/ MAX LETELIER BOMCHIL

 

 

 

Max Letelier Bomchil

 

Its:

Attorney-in-Fact

 

 

 

 

Solely for purposes of Section 2.5 and the relevant definitions set forth in
Article I hereof:

 

 

 

 

LIBERTY MEDIA INTERNATIONAL HOLDINGS, LLC

 

 

 

 

 

By:

/s/ ELIZABETH M. MARKOWSKI

 

 

 

Elizabeth M. Markowski

 

Its:

Senior Vice President

 

 

 

 

Solely for purposes of Section 2.5, Section 2.6, and the relevant definitions
set forth in Article I hereof:

 

 

 

 

LIBERTY MEDIA CORPORATION

 

 

 

 

 

By:

/s/ CHARLES Y. TANABE

 

 

 

Charles Y. Tanabe

 

Its:

Senior Vice President

 

 

 

 

Solely for purposes of Section 2.8 and the relevant definitions set forth in
Article I hereof:

 

 

 

 

LIBERTY MEDIA INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ ELIZABETH M. MARKOWSKI

 

 

 

Elizabeth M. Markowski

 

Its:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CRISTALERÍAS DE CHILE S.A.

 

 

 

 

 

By:

/s/ BALTAZAR SÁNCHEZ GUZMÁN

 

 

 

Baltazar Sánchez Guzmán

 

Its:

Director

 

 

 

 

 

 

 

By:

/s/  CIRILO ELTON GONZÁLEZ

 

 

 

Cirilo Elton González

 

Its:

General Manager

 

--------------------------------------------------------------------------------


 

 

Solely for purposes of Section 2.7, Section 6.1(b), and the relevant definitions
set forth in Article I hereof:

 

 

 

METRÓPOLIS-INTERCOM S.A.

 

 

 

 

 

By:

/s/ ANDRÉS KULKA KUPERMAN

 

 

 

Andrés Kulka Kuperman

 

Its:

General Manager

 

 

 

 

 

 

 

By:

/s/ MAX LETELIER BOMCHIL

 

 

 

Max Letelier Bomchil

 

Its:

Director

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

OWNERSHIP OF STOCK OF METRÓPOLIS AND PROSER

 

Metrópolis Stock

 

Holder

 

Class or Series
of Shares

 

Number of Shares

 

% of Class or Series

 

Uno

 

Registered

 

44,485,107

 

50

%

CCC

 

Registered

 

44,485,107

 

50

%

 

Proser Stock

 

Holder

 

Class or Series
of Shares

 

Number of Shares

 

% of Class or Series

 

Uno

 

Registered

 

1

 

0.01

%

CCC

 

Registered

 

1

 

0.01

%

Metrópolis

 

Registered

 

9,998

 

99.98

%

 

SA - 1

--------------------------------------------------------------------------------


 

SCHEDULE B

 

METRÓPOLIS TAXES

 

Except as set forth in Section 4.14 of the Metrópolis Disclosure Schedule, the
following representations and warranties are true and correct in all respects:

 


(A)           ALL TAX RETURNS REQUIRED TO BE FILED BY OR ON BEHALF OF METRÓPOLIS
OR PROSER HAVE BEEN DULY FILED ON A TIMELY BASIS AND SUCH TAX RETURNS (INCLUDING
ALL ATTACHED STATEMENTS AND SCHEDULES) ARE TRUE, CORRECT, AND COMPLETE IN ALL
MATERIAL RESPECTS.  ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SUCH TAX RETURNS OR
ON SUBSEQUENT ASSESSMENTS WITH RESPECT THERETO HAVE BEEN PAID IN FULL ON A
TIMELY BASIS, AND NO OTHER TAXES ARE DUE AND PAYABLE BY METRÓPOLIS OR PROSER
WITH RESPECT TO ITEMS OR PERIODS COVERED BY SUCH TAX RETURNS (WHETHER OR NOT
SHOWN ON OR REPORTABLE ON SUCH TAX RETURNS) OR WITH RESPECT TO ANY PRE-CLOSING
PERIOD.  NO CLAIM HAS BEEN MADE OR THREATENED BY ANY JURISDICTION WHERE
METRÓPOLIS OR PROSER DOES NOT FILE RETURNS THAT METRÓPOLIS OR PROSER IS OR MAY
BE SUBJECT TO TAXES IN THAT JURISDICTION AND THERE IS NO LEGITIMATE BASIS FOR
SUCH A CLAIM.


 


(B)           THE MOST RECENT METRÓPOLIS FINANCIAL STATEMENTS REFLECT AN
ADEQUATE RESERVE (AS DETERMINED ON A GAAP BASIS AND EXCLUDING RESERVES FOR
DEFERRED TAXES) FOR ALL TAXES PAYABLE BY METRÓPOLIS AND PROSER FOR ALL TAXABLE
PERIODS AND PORTIONS THEREOF THROUGH THE DATE HEREOF.


 


(C)           THERE ARE NO LIENS OR RESTRICTIONS ON ANY OF THE ASSETS OF
METRÓPOLIS OR PROSER WITH RESPECT TO TAXES, OTHER THAN PERMITTED LIENS AND LIENS
OR RESTRICTIONS CREATED BY THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION
DOCUMENTS.


 


(D)           SUCH TRANSFEROR HAS MADE AVAILABLE TO VTR TRUE, CORRECT, AND
COMPLETE COPIES OF:


 

(I)            ALL TAX RETURNS OF METRÓPOLIS OR PROSER FOR ALL PERIODS SINCE THE
FORMATION THEREOF, AND

 

(II)           ALL TAX AUDIT REPORTS, WORK PAPERS, STATEMENTS OF DEFICIENCIES,
CLOSING OR OTHER AGREEMENTS RECEIVED BY METRÓPOLIS OR PROSER OR ON THEIR BEHALF
RELATING TO TAXES, IN EACH CASE THAT ARE IN SUCH TRANSFEROR’S POSSESSION OR
UNDER ITS CONTROL.

 


(E)           NEITHER METRÓPOLIS NOR PROSER DOES BUSINESS IN OR DERIVES INCOME
FROM ANY STATE, LOCAL, TERRITORIAL OR FOREIGN TAXING JURISDICTION OTHER THAN
THOSE FOR WHICH TAX RETURNS HAVE BEEN FURNISHED TO VTR.


 


(F)            THERE IS NO AUDIT OF ANY TAX RETURN OF METRÓPOLIS OR PROSER BY A
TAX AUTHORITY IN PROCESS, PENDING OR, TO THE BEST OF SUCH TRANSFEROR’S
KNOWLEDGE, THREATENED (FORMALLY OR INFORMALLY).

 

SB - 1

--------------------------------------------------------------------------------


 


(G)           NO DEFICIENCIES EXIST OR HAVE BEEN ASSERTED (EITHER FORMALLY OR,
TO THE BEST OF SUCH TRANSFEROR’S KNOWLEDGE, INFORMALLY) OR ARE EXPECTED TO BE
ASSERTED WITH RESPECT TO TAXES OF METRÓPOLIS OR PROSER, AND NO NOTICE (EITHER
FORMALLY OR INFORMALLY) HAS BEEN RECEIVED BY METRÓPOLIS OR PROSER THAT IT HAS
NOT FILED A TAX RETURN OR PAID TAXES REQUIRED TO BE FILED OR PAID BY IT.


 


(H)           NEITHER METRÓPOLIS NOR PROSER IS A PARTY TO ANY PENDING ACTION OR
PROCEEDING FOR ASSESSMENT OR COLLECTION OF TAXES, NOR, TO THE BEST OF SUCH
TRANSFEROR’S KNOWLEDGE, HAS SUCH ACTION OR PROCEEDING BEEN ASSERTED OR
THREATENED (EITHER FORMALLY OR INFORMALLY) AGAINST METRÓPOLIS OR PROSER OR ANY
OF THEIR RESPECTIVE ASSETS.


 


(I)            NO WAIVER OR EXTENSION OF ANY STATUTE OF LIMITATIONS IS IN EFFECT
WITH RESPECT TO TAXES OR TAX RETURNS OF METRÓPOLIS OR PROSER.


 


(J)            NO ACTION HAS BEEN TAKEN THAT WOULD HAVE THE EFFECT OF DEFERRING
ANY MATERIAL LIABILITY FOR TAXES FOR METRÓPOLIS OR PROSER FROM ANY PRE-CLOSING
PERIOD TO ANY POST-CLOSING PERIOD.


 


(K)           THERE ARE NO REQUESTS FOR RULINGS, SUBPOENAS OR REQUESTS FOR
INFORMATION PENDING WITH RESPECT TO TAXES OF METRÓPOLIS OR PROSER.


 


(L)            NO POWER OF ATTORNEY HAS BEEN GRANTED BY METRÓPOLIS OR PROSER
WITH RESPECT TO ANY MATTER RELATING TO TAXES.


 


(M)          NEITHER METRÓPOLIS NOR PROSER HAS ANY CURRENT OR POTENTIAL
LIABILITY FOR THE TAXES OF ANY OTHER PERSON.


 


(N)           METRÓPOLIS AND PROSER HAVE WITHHELD AND PAID OVER ALL TAXES
REQUIRED TO HAVE BEEN WITHHELD AND PAID OVER, AND HAVE COMPLIED WITH ALL
APPLICABLE INFORMATION REPORTING OR OTHER REQUIREMENTS, IN CONNECTION WITH ANY
AMOUNTS PAID OR OWING TO ANY THIRD PARTY.


 


(O)           TO THE BEST OF SUCH TRANSFEROR’S KNOWLEDGE, METRÓPOLIS AND PROSER
HAVE NOT TAKEN ANY POSITION ON ANY TAX RETURN THAT COULD GIVE RISE TO PENALTIES,
THAT WOULD BE LEVIED IN ADDITION TO ANY TAXES OWED, IF A TAX AUTHORITY
CHALLENGED SUCH POSITIONS AND SUCH CHALLENGE WAS SUSTAINED.


 


(P)           NEITHER METRÓPOLIS NOR PROSER HAS EVER ELECTED UNDER
SECTION 897(I) OF THE CODE TO BE TREATED AS A DOMESTIC U.S. CORPORATION.


 


(Q)           METRÓPOLIS AND PROSER ARE NOT PARTIES TO ANY JOINT VENTURE,
PARTNERSHIP, OR OTHER ARRANGEMENT THAT IS TREATED AS A PARTNERSHIP (OR OTHER
“PASS-THROUGH” ENTITY) FOR CHILEAN OR OTHER TAX PURPOSES.


 


(R)            SECTION 4.14(R) OF THE METRÓPOLIS DISCLOSURE SCHEDULE CONTAINS
ACCURATE AND COMPLETE INFORMATION WITH RESPECT TO:

 

SB - 2

--------------------------------------------------------------------------------


 

(I)            THE TAX ATTRIBUTES OF METRÓPOLIS AND PROSER (INCLUDING ANY VALUE
ADDED TAX CARRYFORWARDS, NET OPERATING LOSSES, TAX CREDITS, AND NET TAX BASIS OF
DEPRECIABLE PROPERTY AND INTANGIBLES), (A) IN THE CASE OF VALUE ADDED TAX
CARRYFORWARDS DETERMINED AS OF THE DATE OF THE LAST FILED TAX RETURN, (B) IN THE
CASE OF NET OPERATING LOSSES DETERMINED AS OF DECEMBER 31, 2004, (C) IN ALL
OTHER CASES DETERMINED AS OF A DATE THAT IS NO MORE THAN 30 DAYS PRIOR TO THE
DATE OF THIS AGREEMENT, AND (D) IN EACH CASE ESTIMATED AS OF THE DATE OF THIS
AGREEMENT;

 

(II)           ALL MATERIAL U.S., CHILEAN, OR OTHER TAX ELECTIONS MADE BY, OR IN
EFFECT WITH RESPECT TO, METRÓPOLIS OR PROSER, PROVIDED, HOWEVER, THAT WITH
RESPECT TO ANY SUCH ELECTION THAT WAS NOT AFFIRMATIVELY MADE BY OR WITH RESPECT
TO METRÓPOLIS OR PROSER BUT IS DEEMED TO HAVE BEEN MADE, SUCH ELECTION WILL BE
REQUIRED TO BE INCLUDED IN SECTION 4.14(R) OF THE METRÓPOLIS DISCLOSURE
SCHEDULE ONLY IF EITHER TRANSFEROR HAS KNOWLEDGE THEREOF; AND

 

(III)          THE TAX BASIS CURRENTLY MAINTAINED BY METRÓPOLIS IN PROSER.

 


(S)           SECTION 4.14(S) OF THE METRÓPOLIS DISCLOSURE SCHEDULE CONTAINS
ACCURATE AND COMPLETE INFORMATION WITH RESPECT TO CCC’S AND UNO’S CURRENT
CHILEAN TAX BASES IN THEIR RESPECTIVE SHARES OF METRÓPOLIS STOCK.

 

SB - 3

--------------------------------------------------------------------------------


 

SCHEDULE C

 

TAX MATTERS

 

Allocation of Taxes for Pre-Closing and Post-Closing Periods

 


(A)           EACH TRANSFEROR MUST PAY PROMPTLY AFTER THEY BECOME DUE 50% OF ANY
TAX LIABILITIES OF METRÓPOLIS OR PROSER ALLOCABLE TO ANY PRE-CLOSING PERIOD OR
PORTION THEREOF TO THE EXTENT SUCH TAX LIABILITIES WERE NOT ADEQUATELY RESERVED
FOR (EXCLUDING RESERVES FOR DEFERRED TAXES) ON THE MOST RECENT METRÓPOLIS
FINANCIAL STATEMENTS.


 


(B)           VTR MUST PROMPTLY PAY ANY TAX LIABILITIES OF METRÓPOLIS OR PROSER
ALLOCABLE TO ANY POST-CLOSING PERIOD OR PORTION THEREOF.


 


(C)           VTR MUST PROMPTLY PAY ANY TAXES RESULTING FROM TRANSACTIONS OR
ACTIONS TAKEN BY METRÓPOLIS OR PROSER THAT OCCUR ON THE DATE HEREOF BUT AFTER
THE CLOSING AND THAT ARE NOT IN THE ORDINARY COURSE OF BUSINESS.


 

Transfer Taxes

 


(A)           EACH TRANSFEROR MUST PAY ALL TRANSFER, DOCUMENTARY, SALES, USE,
STAMP, REGISTRATION AND OTHER SUCH TAXES AND FEES (INCLUDING ANY MONETARY
ADJUSTMENTS, PENALTIES AND INTEREST) INCURRED IN CONNECTION WITH THE TRANSFER BY
IT OF METRÓPOLIS STOCK CONTEMPLATED BY THIS AGREEMENT.  EACH TRANSFEROR MUST
FILE ALL NECESSARY TAX RETURNS AND OTHER DOCUMENTATION WITH RESPECT TO ALL SUCH
TAXES, AND IF REQUIRED BY APPLICABLE LAW, IT MUST, AND MUST CAUSE ITS AFFILIATES
(BUT WITH RESPECT TO UNO, NOT INCLUDING UGC OR ANY OF ITS SUBSIDIARIES) TO, JOIN
IN THE EXECUTION OF ANY SUCH TAX RETURNS AND OTHER DOCUMENTATION.  EACH
TRANSFEROR MUST PAY ALL COSTS AND EXPENSES RELATED TO THE PERFORMANCE OF ITS
OBLIGATIONS UNDER THIS CLAUSE (A).


 


(B)           EACH TRANSFEROR MUST PAY 50% OF ALL TRANSFER, DOCUMENTARY, SALES,
USE, STAMP, REGISTRATION, WITHHOLDING AND OTHER SUCH TAXES AND FEES (INCLUDING
ANY MONETARY ADJUSTMENTS, PENALTIES AND INTEREST) INCURRED BY METRÓPOLIS OR
PROSER IN CONNECTION WITH TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING
ANY REAL PROPERTY TRANSFER TAX AND ANY SIMILAR TAX).  EACH TRANSFEROR MUST PAY
50% OF THE COSTS AND EXPENSES INCURRED BY METRÓPOLIS OR PROSER IN FILING ALL
NECESSARY TAX RETURNS AND OTHER DOCUMENTATION WITH RESPECT TO ALL SUCH TAXES. 
EACH TRANSFEROR MUST PAY ALL COSTS AND EXPENSES RELATED TO THE PERFORMANCE OF
ITS OBLIGATIONS UNDER THIS CLAUSE (B).


 


(C)           VTR MUST PAY ALL TRANSFER, DOCUMENTARY, SALES, USE, STAMP,
REGISTRATION, WITHHOLDING AND OTHER SUCH TAXES AND FEES (INCLUDING ANY MONETARY
ADJUSTMENTS, PENALTIES AND INTEREST) INCURRED IN CONNECTION WITH THE ISSUANCE
AND TRANSFER BY IT OR ANY OF ITS SUBSIDIARIES PURSUANT TO THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS OF (I) VTR STOCK, AND (II) THE UNO TRANSFER
AGREEMENT, INCLUDING THE DPP OBLIGATION.  VTR MUST FILE ALL TAX RETURNS AND
OTHER DOCUMENTATION WITH RESPECT TO ALL SUCH TAXES REQUIRED TO BE FILED BY SUCH
VTR OR ANY OF ITS AFFILIATES (BUT INCLUDING ONLY UGC AND ITS

 

SC - 1

--------------------------------------------------------------------------------


 


SUBSIDIARIES), AND IF REQUIRED BY APPLICABLE LAW IT MUST, AND MUST CAUSE ITS
AFFILIATES (BUT INCLUDING ONLY UGC AND ITS SUBSIDIARIES) TO, JOIN IN THE
EXECUTION OF ANY SUCH TAX RETURNS AND OTHER DOCUMENTATION.  VTR MUST PAY ALL
COSTS AND EXPENSES RELATED TO THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS
CLAUSE (C).


 

Preparation and Filing of Tax Returns

 


(A)           VTR MUST CAUSE METRÓPOLIS AND PROSER TO (I) TIMELY FILE ALL TAX
RETURNS THAT ARE TO BE FILED AFTER THE DATE HEREOF AND (II) TIMELY PAY THE TAXES
DUE ON THOSE TAX RETURNS TO THE EXTENT SUCH TAXES ARE ALLOCABLE TO A
POST-CLOSING PERIOD OR WERE ADEQUATELY RESERVED FOR (EXCLUDING RESERVES FOR
DEFERRED TAXES) ON THE MOST RECENT METRÓPOLIS FINANCIAL STATEMENTS.


 


(B)           THE TRANSFERORS AGREE TO FURNISH OR CAUSE TO BE FURNISHED TO VTR,
UPON REQUEST, AS PROMPTLY AS PRACTICABLE, SUCH INFORMATION AND ASSISTANCE
(INCLUDING ACCESS TO BOOKS, RECORDS AND ACCOUNTING WORK PAPERS THAT ARE IN SUCH
TRANSFEROR’S POSSESSION OR UNDER ITS CONTROL) RELATING TO METRÓPOLIS AND PROSER
AS IS REASONABLY NECESSARY FOR THE PREPARATION OF ANY TAX RETURN, CLAIM FOR
REFUND OR TAX AUDIT, OR THE PROSECUTION OR DEFENSE OF ANY CLAIM, SUIT OR
PROCEEDING RELATING TO ANY PROPOSED ADJUSTMENT.


 

Tax Controversies

 


(A)           NOTIFICATION OF PROCEEDINGS.  IF VTR RECEIVES WRITTEN NOTICE OF
ANY TAX MATTER WITH RESPECT TO METRÓPOLIS OR PROSER THAT WOULD AFFECT A
TRANSFEROR, OR A TRANSFEROR RECEIVES WRITTEN NOTICE OF ANY TAX MATTER WITH
RESPECT TO METRÓPOLIS OR PROSER THAT WOULD AFFECT VTR, METRÓPOLIS OR PROSER, THE
PARTY RECEIVING SUCH WRITTEN NOTICE MUST PROMPTLY NOTIFY THE PARTY THAT COULD BE
AFFECTED BY SUCH TAX MATTER; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY PARTY TO
SO NOTIFY THE OTHER PARTY WILL NOT RELEASE, IN WHOLE OR IN PART, THE OTHER PARTY
FROM ITS OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT TO THE EXTENT (AND SOLELY TO
THE EXTENT) THAT THE FIRST PARTY’S FAILURE TO SO NOTIFY HAS MATERIALLY DAMAGED
THE OTHER PARTY IN RESPECT OF SUCH TAX MATTER.


 


(B)           COOPERATION.


 

(I)            AFTER THE CLOSING, THE PARTIES MUST USE THEIR COMMERCIALLY
REASONABLE EFFORTS TO COOPERATE WITH EACH OTHER AND WITH EACH OTHER’S AGENTS,
INCLUDING ACCOUNTING FIRMS AND LEGAL COUNSEL, IN CONNECTION WITH THE PREPARATION
OR AUDIT OF ANY TAX RETURN, REFUND CLAIM OR TAX CONTROVERSY MATTER WITH RESPECT
TO METRÓPOLIS OR PROSER OR ANY OF THEIR RESPECTIVE ACTIVITIES.  SUCH COOPERATION
MUST INCLUDE MAKING AVAILABLE ANY INFORMATION, RECORDS AND DOCUMENTS IN THEIR
POSSESSION OR UNDER THEIR CONTROL RELATED TO METRÓPOLIS OR PROSER THAT IS
RELEVANT TO THE PREPARATION OR AUDIT OF ANY TAX RETURN, REFUND CLAIM OR TAX
CONTROVERSY MATTER WITH RESPECT TO METRÓPOLIS OR PROSER OR ANY OF THEIR
RESPECTIVE ACTIVITIES.  ANY INFORMATION PROVIDED OR OBTAINED UNDER THIS
CLAUSE (B)(I) MUST BE

 

SC - 2

--------------------------------------------------------------------------------


 

KEPT CONFIDENTIAL, EXCEPT AS MAY OTHERWISE BE NECESSARY IN CONNECTION WITH THE
FILING OF A TAX RETURN, REFUND CLAIMS, TAX AUDITS, TAX CLAIMS OR TAX LITIGATION
OR AS REQUIRED BY LAW.

 

(II)           VTR WILL BE ENTITLED, AT THE SOLE EXPENSE AND LIABILITY OF THE
TRANSFERORS, TO EXERCISE FULL CONTROL OF THE DEFENSE (INCLUDING WHICH ARGUMENTS
TO MAKE AND HOW AND WHEN TO MAKE THEM), COMPROMISE, OR SETTLEMENT OF ANY TAX
CONTROVERSY WITH RESPECT TO METRÓPOLIS OR PROSER, INCLUDING ANY ADMINISTRATIVE,
JUDICIAL, OR OTHER PROCEEDING IN CONNECTION WITH ANY TAX CONTROVERSY (A “TAX
PROCEEDING”) THAT RELATES TO ANY TAX ISSUE THAT COULD GIVE RISE TO A LIABILITY
OF A TRANSFEROR TO VTR UNDER SECTION 8.2(B) OR SECTION 8.3(B) OF THE AGREEMENT
(A “TAX LIABILITY ISSUE”), UNLESS THE TRANSFERORS, AT ANY TIME WITHIN 30 DAYS
AFTER VTR HAS GIVEN NOTICE TO THE TRANSFERORS CONCERNING SUCH TAX PROCEEDING,
(A) DELIVER A WRITTEN CONFIRMATION TO VTR THAT THE INDEMNIFICATION PROVISIONS OF
SECTION 8.2(B) OR SECTION 8.3(B) OF THE AGREEMENT ARE APPLICABLE TO SUCH TAX
PROCEEDING AND SUCH TAX LIABILITY ISSUE AND THAT, SUBJECT TO THE REMAINING
PROVISIONS OF ARTICLE VIII, THE TRANSFERORS WILL INDEMNIFY VTR IN RESPECT OF
SUCH TAX PROCEEDING AND SUCH TAX LIABILITY ISSUE PURSUANT TO THE TERMS OF
SECTION 8.2(B) OR SECTION 8.3(B) OF THE AGREEMENT, (B) NOTIFY VTR IN WRITING OF
THE TRANSFERORS’ INTENTION TO ASSUME THE DEFENSE THEREOF, AND (C) RETAIN LEGAL
COUNSEL REASONABLY SATISFACTORY TO VTR TO CONDUCT THE DEFENSE OF SUCH TAX
PROCEEDING.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE IMMEDIATELY
PRECEDING SENTENCE, THE TRANSFERORS WILL NOT HAVE ANY RIGHT TO ASSUME THE
DEFENSE OF SUCH TAX PROCEEDING, IF (1) SUCH TAX PROCEEDING SEEKS AN INJUNCTION
OR OTHER EQUITABLE RELIEF AND NOT MONEY DAMAGES ONLY, OR (2) THE SETTLEMENT OR
COMPROMISE OF, OR AN ADVERSE JUDGMENT WITH RESPECT TO, SUCH TAX PROCEEDING IS,
IN THE GOOD FAITH JUDGMENT OF VTR, LIKELY TO ESTABLISH A PRECEDENT, CUSTOM OR
PRACTICE MATERIALLY ADVERSE TO THE CONTINUING BUSINESS INTERESTS OR THE
REPUTATION OF VTR.  VTR MUST FURNISH TO THE TRANSFERORS COPIES OF (1) ALL
INQUIRIES OR REQUESTS FOR INFORMATION FROM ANY TAX AUTHORITY CONCERNING ANY TAX
LIABILITY ISSUE, AND (2) ALL WRITTEN COMMUNICATIONS AND DOCUMENTS SUBMITTED TO
ANY TAX AUTHORITY WITH RESPECT TO ANY TAX LIABILITY ISSUE.  EACH PARTY MUST
FURNISH TO THE OTHER PARTIES, PROMPTLY AFTER RECEIPT, A COPY OF ALL INFORMATION
OR DOCUMENT REQUESTS, NOTICES OF PROPOSED ADJUSTMENT, REVENUE AGENT’S REPORTS OR
SIMILAR REPORTS OR NOTICES OF DEFICIENCY WITH RESPECT TO ANY TAX LIABILITY ISSUE
TOGETHER WITH ALL RELEVANT DOCUMENTS AND MEMOS RELATED TO THE FOREGOING
DOCUMENTS, NOTICES OR REPORTS.

 

(III)          IF VTR OR ANY OF ITS SUBSIDIARIES (INCLUDING METRÓPOLIS AND
PROSER) IS REQUIRED OR DEEMS IT ADVISABLE (AFTER CONSULTATION WITH COUNSEL)

 

SC - 3

--------------------------------------------------------------------------------


 

TO PAY ANY TAX, FILE ANY BOND OR PAY ANY OTHER AMOUNT IN ORDER TO UNDERTAKE A
TAX PROCEEDING WITH RESPECT TO ANY TAXES FOR WHICH A TRANSFEROR MAY BE LIABLE
UNDER SECTION 8.2(B) OR SECTION 8.3(B), VTR WILL FIRST NOTIFY THE TRANSFERORS
THEREOF.  IF ONE OR MORE OF THE TRANSFERORS AGREE TO PAY SUCH AMOUNT TO VTR OR
THE APPLICABLE SUBSIDIARY, SUCH TRANSFEROR(S) MUST ADVANCE SUCH AMOUNT TO VTR OR
THE APPLICABLE SUBSIDIARY NO LATER THAN THREE BUSINESS DAYS BEFORE SUCH PAYMENT
IS TO BE MADE.  THE TRANSFERORS WILL NOT BE ENTITLED TO INTEREST ON SUCH AMOUNT
FROM VTR OR ANY OF ITS AFFILIATES.  WITHIN THREE BUSINESS DAYS AFTER THE RECEIPT
BY VTR OR ANY OF ITS SUBSIDIARIES (INCLUDING METRÓPOLIS AND PROSER) OF A REFUND
OF ANY SUCH AMOUNT PAID BY A TRANSFEROR (INCLUDING ANY RELATED INTEREST OR
ADJUSTMENT AMOUNT RECEIVED BY VTR OR ANY OF ITS SUBSIDIARIES (INCLUDING
METRÓPOLIS AND PROSER)), VTR MUST PAY, OR CAUSE THE APPLICABLE SUBSIDIARY TO
PAY, SUCH REFUNDED AMOUNT TO THE APPLICABLE TRANSFEROR(S), NET OF ANY TAX COST
INCURRED BY VTR OR ANY ITS SUBSIDIARIES (INCLUDING METRÓPOLIS AND PROSER) AS A
RESULT OF SUCH REFUND.  IF NO TRANSFEROR AGREES TO PAY SUCH AMOUNT WITHIN THREE
BUSINESS DAYS AFTER RECEIPT OF THE NOTICE THEREOF, VTR OR THE APPLICABLE
SUBSIDIARY, AS APPLICABLE, WILL SATISFY SUCH REQUIREMENT.  UPON A FINAL
DETERMINATION THAT ANY TAX IS OWED BY ANY TRANSFEROR, SUCH TRANSFEROR WILL PAY
TO VTR OR SUCH SUBSIDIARY, AS APPLICABLE, THE AMOUNT OF THE TAX OWED PLUS
INTEREST THEREON FROM THE DATE PAID TO RECEIPT OF THE PAYMENT FROM THE
TRANSFERORS AT A RATE EQUAL TO THE MAXIMUM CONTRACTUAL RATE PERMITTED BY CHILEAN
LAW.

 

(c)           Record Retention.  The Transferors must retain and provide to VTR,
Metrópolis or Proser upon reasonable request any records or other information
(including accounting work papers) that are in their possession or readily
obtainable and that may be relevant to any Tax matter with respect to Metrópolis
or Proser or examination, proceeding, or determination with respect thereto. 
Without limiting the generality of the foregoing, the Transferors must retain,
until the applicable statutes of limitations (including any extensions) plus 90
days have expired, copies of all Tax Returns, supporting work papers, and other
records or information that may be relevant to any Tax Returns of Metrópolis or
Proser and must not destroy or otherwise dispose of any such records without
first providing VTR, Metrópolis or Proser with a reasonable opportunity to
review and copy the same.  Notwithstanding anything to the contrary contained in
this clause (c), the Transferors must retain any and all records or other
information described in the preceding sentences of this clause (c) that are in
their possession and that relate to any year in which Metrópolis or Proser had a
cumulative Tax loss, until such time as VTR delivers written notice to the
Transferors that their continued retention of such records and other information
is no longer necessary.

 

SC - 4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF UNO TRANSFER AGREEMENT

 

[omitted]

 

EA - 1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF CCC SUBSCRIPTION AND TRANSFER AGREEMENT

 

[omitted]

 

EB - 1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF SHAREHOLDERS AGREEMENT

 

[omitted]

 

EC - 1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF CCC WAIVER AND RELEASE

 

Cristalerías de Chile S.A., a Chilean sociedad anónima (“CCC”), for itself and
on behalf of its Affiliates (as defined in the Purchase and Contribution
Agreement, dated as of the date hereof, among VTR GlobalCom S.A., Liberty
Comunicaciones de Chile Uno Ltda., and CCC (the “Agreement”)), and their
respective directors, managers, partners, shareholders, officers, employees,
successors and assigns, in consideration of the mutual promises, covenants, and
agreements set forth in the Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, hereby irrevocably
and voluntarily fully releases and agrees to hold harmless Liberty Media
International Holdings, LLC, a Delaware U.S.A. limited liability company
(“LMINT”), and Liberty Media Corporation, a Delaware U.S.A. corporation (“LMC”),
and their respective Affiliates (including without limitation Uno, Liberty
Chile, Inc., and Liberty Chile Holdings, Inc.) and their respective directors,
managers, partners, shareholders, officers, employees, successors and assigns
(collectively, the “Released Persons”) from any and all claims, demands, causes
of action and liabilities they may have or incur (whether currently foreseen or
unforeseen, and whether or not previously asserted) based upon or arising out of
any and all matters relating to the ownership, governance, funding and operation
of Metrópolis-Intercom S.A., a Chilean sociedad anónima (“Metrópolis”),
Cordillera Comunicaciones Limitada and Cordillera Comunicaciones Holding
Limitada (collectively, the “Limitadas”), or the relationship between CCC and
LMINT or between CCC and LMC (or among CCC and the Released Persons) regarding
the ownership, governance, funding and operation of Metrópolis or the Limitadas
on or prior to the date hereof, and irrevocably waives any right it may have to
assert any such claim, demand, cause of action or liability; provided, however,
that the foregoing waiver and release does not extend to, and will not limit or
affect, any of the representations, warranties, covenants, or agreements set
forth in the Agreement or any of the other Transaction Documents (as defined in
the Agreement).

 

This Waiver and Release will be governed by and construed in accordance with the
laws of the Republic of Chile, without regard to principles governing conflicts
of law.

 

Any controversy, claim or dispute that arises out of or relates to this Waiver
and Release will be exclusively and finally settled pursuant to and in
accordance with the Dispute Resolution Agreement.

 

All notices and other communications hereunder must be in writing and must be
delivered pursuant to and in accordance with Section 9.5 of the Agreement.

 

If at any time any provision contained in this Waiver and Release is deemed in a
final ruling of a court or other body of competent jurisdiction (including an
arbitral tribunal convened in accordance with the Dispute Resolution Agreement)
to be invalid or unenforceable, such provision will be considered divisible and
such provision will be deemed immediately amended and reformed to include only
such portion of such provision as is enforceable by the court or other body
having jurisdiction of this Waiver and Release; and such provision, as so
amended

 

ED - 1

--------------------------------------------------------------------------------


 

and reformed, will be valid and binding as though the invalid or unenforceable
portion had not been included herein.

 

No failure or delay by any party in exercising any right, power, or remedy
hereunder will operate as a waiver thereof, nor will any single or partial
exercise thereof or the exercise of any other right, power, or remedy preclude
any further exercise thereof or the exercise of any other right, power, or
remedy.  No waiver of any provision hereof will be construed as a waiver of any
other provision.

 

Date: April 13, 2005

 

CRISTALERÍAS DE CHILE S.A.

 

 

By:

 

 

 

Baltazar Sánchez Guzmán

 

Its:

Director

 

 

 

 

 

 

 

By:

 

 

 

Cirilo Elton González

 

Its:

General Manager

 

 

 

 

 

 

 

ACCEPTED BY:

 

 

 

 

LIBERTY MEDIA INTERNATIONAL
HOLDINGS, LLC

 

 

By:

 

 

 

Its:

 

 

 

 

LIBERTY MEDIA CORPORATION

 

 

By:

 

 

 

Its:

 

 

 

ED - 2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF LMINT/LMC WAIVER AND RELEASE

 

Liberty Media International Holdings, LLC, a Delaware U.S.A. limited liability
company (“LMINT”), and Liberty Media Corporation, a Delaware U.S.A. corporation
(“LMC”), each for itself and on behalf of its Affiliates (as defined in the
Purchase and Contribution Agreement, dated as of the date hereof, among VTR
GlobalCom S.A., Liberty Comunicaciones de Chile Uno Ltda., and Cristalerías de
Chile S.A. (the “Agreement”), but for purposes of this waiver and release not
including UnitedGlobalCom, Inc. or any of its Subsidiaries (as defined in the
Agreement)) and their respective directors, managers, partners, shareholders,
officers, employees, successors and assigns, in consideration of the mutual
promises, covenants, and agreements set forth in the Agreement and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby irrevocably and voluntarily fully release and agree to hold
harmless Cristalerías de Chile S.A., a Chilean sociedad anónima (“CCC”), and its
Affiliates and their respective directors, managers, partners, shareholders,
officers, employees, successors and assigns (collectively, the “Released
Persons”) from any and all claims, demands, causes of action and liabilities
they may have or incur (whether currently foreseen or unforeseen, and whether or
not previously asserted) based upon or arising out of any and all matters
relating to the ownership, governance, funding and operation of
Metrópolis-Intercom S.A., a Chilean sociedad anónima (“Metrópolis”), Cordillera
Comunicaciones Limitada and Cordillera Comunicaciones Holding Limitada
(collectively, the “Limitadas”), or the relationship between LMINT and CCC or
between LMC and CCC (or among LMINT and the Released Persons or LMC and the
Released Persons) regarding the ownership, governance, funding and operation of
Metrópolis or the Limitadas on or prior to the date hereof, and irrevocably
waives any right it may have to assert any such claim, demand, cause of action
or liability; provided, however, that the foregoing waiver and release does not
extend to, and will not limit or affect any of the representations, warranties,
covenants, or agreements set forth in the Agreement or any of the other
Transaction Documents (as defined in the Agreement).

 

This Waiver and Release will be governed by and construed in accordance with the
laws of the Republic of Chile, without regard to principles governing conflicts
of law.

 

Any controversy, claim or dispute that arises out of or relates to this Waiver
and Release will be exclusively and finally settled pursuant to and in
accordance with the Dispute Resolution Agreement.

 

All notices and other communications hereunder must be in writing and must be
delivered pursuant to and in accordance with Section 9.5 of the Agreement.

 

If at any time any provision contained in this Waiver and Release is deemed in a
final ruling of a court or other body of competent jurisdiction (including an
arbitral tribunal convened in accordance with the Dispute Resolution Agreement)
to be invalid or unenforceable, such provision will be considered divisible and
such provision will be deemed immediately amended and reformed to include only
such portion of such provision as is enforceable by the court or

 

EE - 1

--------------------------------------------------------------------------------


 

other body having jurisdiction of this Waiver and Release; and such provision,
as so amended and reformed, will be valid and binding as though the invalid or
unenforceable portion had not been included herein.

 

No failure or delay by any party in exercising any right, power, or remedy
hereunder will operate as a waiver thereof, nor will any single or partial
exercise thereof or the exercise of any other right, power, or remedy preclude
any further exercise thereof or the exercise of any other right, power, or
remedy.  No waiver of any provision hereof will be construed as a waiver of any
other provision.

 

Date: April 13, 2005

 

 

LIBERTY MEDIA INTERNATIONAL
HOLDINGS, LLC

 

 

By:

 

 

 

Its:

 

 

 

 

LIBERTY MEDIA CORPORATION

 

 

By:

 

 

 

Its:

 

 

 

ACCEPTED BY:

 

CRISTALERÍAS DE CHILE S.A.

 

 

By:

 

 

 

Baltazar Sánchez Guzmán

 

Its:

Director

 

 

 

 

 

 

 

By:

 

 

 

Cirilo Elton González

 

Its:

General Manager

 

 

EE - 2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF PUT AGREEMENT

 

[omitted, filed as Exhibit 10.6]

 

EF - 1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF DISPUTE RESOLUTION AGREEMENT

 

[omitted, filed as Exhibit 10.7]

 

EG - 1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF GUARANTY

 

GUARANTY

 

GUARANTY (this “Guaranty”) dated as of April 13, 2005 by Liberty Media
International, Inc., a corporation organized under the laws of the State of
Delaware, U.S.A., (the “Guarantor”), in favor of Cristalerías de Chile S.A., a
sociedad anónima organized under the laws of Chile (“CCC”).

 

Preliminary Statements

 

A.                                   The Guarantor desires to have CCC enter
into a Put Agreement dated as of the date hereof (as the same may be amended,
modified or supplemented from time to time, the “Put Agreement”) with
UnitedGlobalCom, Inc., a corporation organized under the laws of the State of
Delaware, U.S.A. (the “Company”), which is an affiliate of the Guarantor.

 

B.                                     CCC is willing to enter into the Put
Agreement with the Company only on the condition, among others, that the
Company’s obligations thereunder are guaranteed by the Guarantor, on the terms
set forth in this Guaranty.

 

NOW, THEREFORE, in consideration of the premises and in order to induce CCC to
enter into the Put Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Guarantor hereby
agrees as follows:

 

1.                                      Definitions.

 

1.1           Defined Terms.  As used in this Guaranty, the terms defined in the
preamble, preliminary statements and other sections of this Guaranty shall have
the respective meanings specified therein, capitalized terms defined in the Put
Agreement used and not otherwise defined herein shall have the meanings set
forth in the Put Agreement, and:


 

“Obligations” shall mean (i) the payment of the Put Price and all other amounts
payable by the Company to CCC under the Put Agreement, whether, absolute or
contingent, due or to become due (including, without limitation, interest or
other charges as would have accrued on any portion of the payment obligations
but for the commencement of any bankruptcy or insolvency proceedings by or
affecting the Company, it being the intention of the parties that the
Obligations that are guaranteed by the Guarantor pursuant to this Guaranty
should be determined without regard to any rule of law or order that may relieve
the Company of any portion of such Obligations because of a bankruptcy or
insolvency action or proceeding); (ii) the obligation to purchase all the Equity
Interests and certain debt of VTR GlobalCom S.A. held by the CCC Control Group
for the Put Price on the terms set forth in the Put Agreement; and (iii) all
other obligations of the Company under the Put Agreement as and when required in
accordance with the terms of the Put Agreement.

 

EH - 1

--------------------------------------------------------------------------------


 

1.2                                 Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be modified by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference herein to any agreement, instrument or other document
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified in accordance
with the provisions hereof and thereof; (b) any reference herein to any person
shall be construed to include such person’s successors and permitted assigns;
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Guaranty in its entirety and not to any
particular provision of this Guaranty; and (d) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties.  Article and section headings
used herein are for convenience of reference only, are not part of this Guaranty
and shall not affect the construction of, or be taken into consideration in
interpreting, this Guaranty.

 

2.                                      Guaranty.


 

2.1                                 Irrevocable Guaranty.  The Guarantor hereby
unconditionally and irrevocably guarantees, as a primary obligor and not merely
as a surety, to CCC that all of the Obligations will be promptly paid or
performed in full when due in accordance with the provisions of the Put
Agreement.

 

If for any reason any of the Obligations, or any part thereof, shall not be paid
or performed promptly when due in accordance with the Put Agreement, then in
each such instance upon written demand of payment or performance made by CCC to
the Guarantor, the Guarantor shall pay or perform the same in accordance with
the provisions of the Put Agreement.

 

The Guarantor also agrees to pay to CCC such further amounts as shall be
sufficient to cover the costs and expense of collecting such sums, or any part
thereof, or of otherwise enforcing this Guaranty, including reasonable fees and
expenses of legal counsel for CCC.

 

2.2                                 No Subrogation.  Notwithstanding any payment
or payments made by the Guarantor hereunder or any set-off or application of
funds of the Guarantor by CCC, until all amounts owing to CCC by the Guarantor
and the Company for or on account of the Obligations are indefeasibly paid in
full, the Guarantor shall not (i) be entitled to be subrogated to any of the
rights of CCC against the Company or any other guarantor or in any collateral
security or guaranty or right of offset held by CCC for the payment of any
Obligations, or (ii) seek any reimbursement or contribution from the Company or
any other guarantor in respect of any payment, set-off or application of funds
made by the Guarantor hereunder.

 

EH - 2

--------------------------------------------------------------------------------


 

2.3                                 No Effect on Guaranty.  The obligations of
the Guarantor under this Guaranty shall not be altered, limited, impaired or
otherwise affected by:

 

(a)                                  any rescission of any demand for payment or
performance of any of the Obligations or any failure by CCC to make any such
demand on the Company (other than the proper and timely exercise by CCC of its
rights under the Put Agreement) or any other guarantor or to collect any
payments from the Company or any other guarantor or any release of the Company
or any other guarantor;


 

(b)                                 any renewal, extension, modification,
amendment, acceleration, compromise, waiver, indulgence, rescission, discharge
(other than by performance of the Obligations in full or by termination of the
Put Agreement in accordance with its terms), surrender or release, in whole or
in part, of the Put Agreement or the Obligations or any other instrument or
agreement evidencing, relating to, securing or guaranteeing any of the
Obligations, or the liability of any party to any of the foregoing or for any
part thereof or any collateral security therefor or guaranty thereof;


 

(c)                                  the validity, regularity or enforceability
of any of the Obligations or of the Put Agreement or any other instrument or
agreement evidencing, securing or guaranteeing any of the Obligations at any
time or from time to time;


 

(d)                                 any change, whether direct or indirect, in
the Guarantor’s relationship to the Company, including any such change by reason
of any merger or consolidation or any sale, transfer, issuance, spin-off,
distribution or other disposition of any stock, equity interest or other
security of the Company, the Guarantor or any other entity;


 


(E)                                  ANY FAILURE BY CCC TO PROTECT, SECURE,
PERFECT, RECORD, INSURE OR ENFORCE ANY SECURITY DOCUMENT OR COLLATERAL SUBJECT
THERETO AT ANY TIME CONSTITUTING SECURITY FOR THE OBLIGATIONS OR ANY PART
THEREOF;


 


(F)                                    ANY ACT OR OMISSION OF CCC RELATING IN
ANY WAY TO THE OBLIGATIONS, INCLUDING ANY FAILURE TO BRING AN ACTION AGAINST ANY
PARTY LIABLE ON THE OBLIGATIONS, OR ANY PARTY LIABLE ON ANY GUARANTY OF THE
OBLIGATIONS, OR ANY PARTY WHICH HAS FURNISHED SECURITY FOR THE OBLIGATIONS, OR
TO APPLY ANY FUNDS OF ANY SUCH PARTY HELD BY CCC, OR TO RESORT TO ANY COLLATERAL
HELD BY CCC;


 


(G)                                 ANY DEFENSE, SET-OFF OR COUNTERCLAIM WHICH
MAY AT ANY TIME BE AVAILABLE TO OR BE ASSERTED BY OR ON BEHALF OF THE COMPANY OR
THE GUARANTOR AGAINST CCC OR ANY CIRCUMSTANCE WHICH CONSTITUTES, OR MIGHT BE
CONSTRUED TO CONSTITUTE, AN EQUITABLE OR LEGAL DISCHARGE OF THE COMPANY OR ANY
OTHER GUARANTOR FOR ANY OF THE OBLIGATIONS, IN BANKRUPTCY OR IN ANY OTHER
INSTANCE;

 


(H)                                 ANY PROCEEDING, VOLUNTARY OR INVOLUNTARY,
INVOLVING BANKRUPTCY, INSOLVENCY, RECEIVERSHIP, REORGANIZATION, LIQUIDATION OR
ARRANGEMENT OF THE COMPANY OR ANY OTHER GUARANTOR OR ANY DEFENSE WHICH THE
COMPANY OR ANY OTHER GUARANTOR MAY HAVE

 

EH - 3

--------------------------------------------------------------------------------


 

by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding; and

 


(I)                                     ANY OTHER ACT OR OMISSION THAT MAY OR
MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK OF THE GUARANTOR OR THAT MAY
OR MIGHT OTHERWISE OPERATE AS A DISCHARGE OF THE GUARANTOR AS A MATTER OF LAW OR
EQUITY (OTHER THAN THE INDEFEASIBLE PAYMENT OR PERFORMANCE IN FULL OF ALL THE
OBLIGATIONS).

 


2.4                                 MAXIMUM LIABILITY.  NOTWITHSTANDING THE
FOREGOING, THE MAXIMUM LIABILITY OF THE GUARANTOR HEREUNDER WITH RESPECT TO THE
OBLIGATIONS SHALL IN NO EVENT EXCEED AN AMOUNT THAT WOULD RENDER THE GUARANTOR
INSOLVENT WITHIN THE MEANING OF ANY UNITED STATES FEDERAL OR STATE BANKRUPTCY,
INSOLVENCY, RECEIVERSHIP, REORGANIZATION, LIQUIDATION OR OTHER LAW FOR THE
RELIEF OF DEBTORS APPLICABLE TO THE GUARANTOR.

 


2.5                                 CONTINUING GUARANTY.  THIS GUARANTY SHALL BE
CONSTRUED AS A CONTINUING, ABSOLUTE AND UNCONDITIONAL GUARANTY OF PAYMENT AND
PERFORMANCE WHEN DUE, AND NOT OF COLLECTION ONLY, AND THE OBLIGATIONS OF THE
GUARANTOR HEREUNDER SHALL NOT BE CONDITIONED OR CONTINGENT UPON THE PURSUIT BY
CCC AT ANY TIME OF ANY RIGHT OR REMEDY AGAINST THE COMPANY (OTHER THAN THE
PROPER AND TIMELY EXERCISE BY CCC OF ITS RIGHTS UNDER THE PUT AGREEMENT) OR
AGAINST ANY OTHER PERSON WHICH MAY BE OR BECOME LIABLE IN RESPECT OF ALL OR ANY
PART OF THE OBLIGATIONS OR AGAINST ANY COLLATERAL SECURITY OR GUARANTY
THEREFOR.  THIS GUARANTY SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL THE
OBLIGATIONS SHALL HAVE BEEN SATISFIED BY INDEFEASIBLE PAYMENT OR PERFORMANCE IN
FULL OR UNTIL THE TERMINATION OF THE PUT AGREEMENT IN ACCORDANCE WITH ITS TERMS,
NOTWITHSTANDING THAT FROM TIME TO TIME DURING THE TERM OF THE PUT AGREEMENT, THE
COMPANY MAY BE FREE FROM ANY OBLIGATIONS.

 


2.6                                 REINSTATEMENT OF GUARANTY.  THIS GUARANTY
SHALL CONTINUE TO BE EFFECTIVE, OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY
TIME PAYMENT, OR ANY PART THEREOF, OF ANY OF THE OBLIGATIONS IS AVOIDED,
RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED BY CCC TO THE COMPANY OR ITS
REPRESENTATIVE OR TO ANY OTHER GUARANTOR FOR ANY REASON INCLUDING AS A RESULT OF
ANY INSOLVENCY, BANKRUPTCY OR REORGANIZATION PROCEEDING WITH RESPECT TO THE
COMPANY OR THE GUARANTOR, ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE.

 


2.7                                 PUT PERFORMANCE.  IF ANY OF THE FOLLOWING
EVENTS OCCUR OR CONDITIONS EXIST, CCC (IN ADDITION TO ANY OTHER RIGHTS OR
REMEDIES IT MAY HAVE) MAY IN ITS SOLE DISCRETION ELECT TO HAVE THE GUARANTOR PAY
AND PERFORM THE OBLIGATIONS, WITHOUT PRIOR DEMAND ON, NOTICE TO, OR ANY OTHER
ACTION BY OR IN RESPECT OF, THE COMPANY, AS FULLY AS IF THE GUARANTOR WAS NAMED
AS A PARTY TO THE PUT AGREEMENT INSTEAD OF THE COMPANY:

 


(A)                                  ANY PROCEEDING UNDER ANY BANKRUPTCY,
INSOLVENCY, LIQUIDATION, REORGANIZATION, MORATORIUM OR OTHER LAW FOR THE RELIEF
OF DEBTORS HAS BEEN INITIATED BY OR AGAINST THE COMPANY;

 

EH - 4

--------------------------------------------------------------------------------


 


(B)                                 A LIQUIDATOR, RECEIVER, TRUSTEE, CUSTODIAN
OR OTHER SIMILAR OFFICIAL HAS BEEN APPOINTED FOR THE COMPANY OR ITS PROPERTY AND
ASSETS (WHETHER PURSUANT TO ANY LAW REFERRED TO IN CLAUSE (A) OF THIS SECTION OR
OTHERWISE); OR

 


(C)                                  THE COMPANY TAKES ANY ACTION TO DISSOLVE,
LIQUIDATE, WIND-UP OR TERMINATE ITS EXISTENCE.


 

If CCC elects to exercise its right under this Section, it will give written
notice of such election to the Guarantor.

 


3.                                      REPRESENTATIONS AND WARRANTIES OF THE
GUARANTOR.  THE GUARANTOR HEREBY REPRESENTS AND WARRANTS TO CCC, AS FOLLOWS:


 


(A)                                  THE GUARANTOR IS A CORPORATION, VALIDLY
EXISTING AND IN GOOD STANDING UNDER LAWS OF THE STATE OF DELAWARE, U.S.A.


 


(B)                                 THE GUARANTOR HAS FULL CORPORATE POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS GUARANTY AND TO PERFORM ITS OBLIGATIONS
HEREUNDER.


 


(C)                                  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS GUARANTY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE
PART OF THE GUARANTOR.


 


(D)                                 THIS GUARANTY HAS BEEN DULY EXECUTED AND
DELIVERED BY THE GUARANTOR AND CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF THE GUARANTOR, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY OR
OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY OR BY GENERAL
PRINCIPLES OF EQUITY.


 


(E)                                  THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE GUARANTOR OF THIS GUARANTY AND THE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS BY THE GUARANTOR WILL NOT VIOLATE; BREACH; CONFLICT WITH; CONSTITUTE
A DEFAULT OR EVENT OF DEFAULT UNDER; CREATE ANY RIGHT ON THE PART OF ANY PERSON
FOR TERMINATION, CANCELLATION, ACCELERATION, REPURCHASE, PREPAYMENT, REPAYMENT,
INCREASED PAYMENTS, COLLATERAL SECURITY, ANY TENDER OR OFFER TO PURCHASE OR
REDEEM OR REPURCHASE, OR ANY OFFER TO PREPAY, REPAY OR MAKE INCREASED PAYMENTS;
RESULT IN THE CREATION OF ANY LIEN ON ANY MATERIAL PROPERTY OR ASSETS OF THE
GUARANTOR; RESULT IN THE CREATION OF ANY OTHER MATERIAL OBLIGATION OR LIABILITY
OR THE LOSS OF A MATERIAL RIGHT OR BENEFIT; OR RESULT IN ANY OTHER CIRCUMSTANCE,
EVENT OR CONDITION THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT ON THE GUARANTOR (IN EACH CASE WITH OR WITHOUT THE GIVING OF NOTICE OR
LAPSE OF TIME OR BOTH) UNDER OR PURSUANT TO:  (A) THE CERTIFICATE OF
INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF THE GUARANTOR;
(B) ANY LAW OF ANY JURISDICTION APPLICABLE TO THE GUARANTOR OR ITS PROPERTY OR
ASSETS AS OF THE DATE OF THIS GUARANTY; OR (C) ANY CONTRACT OR LICENSE TO WHICH
THE GUARANTOR IS A PARTY OR BY WHICH THE GUARANTOR OR ANY OF ITS PROPERTY OR
ASSETS IS BOUND, EXCEPT IN EACH CASE UNDER THIS CLAUSE C AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, MATERIALLY ADVERSELY AFFECT THE GUARANTOR’S
ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS GUARANTY.

 

EH - 5

--------------------------------------------------------------------------------


 


4.                                      ELECTION OF REMEDIES.  EACH AND EVERY
RIGHT, POWER AND REMEDY HEREIN GIVEN TO CCC, OR OTHERWISE EXISTING, SHALL BE
CUMULATIVE AND NOT EXCLUSIVE, AND BE IN ADDITION TO ALL OTHER RIGHTS, POWERS AND
REMEDIES NOW OR HEREAFTER GRANTED OR OTHERWISE EXISTING.  EACH AND EVERY RIGHT,
POWER AND REMEDY WHETHER SPECIFICALLY HEREIN GIVEN OR OTHERWISE EXISTING MAY BE
EXERCISED, FROM TIME TO TIME AND AS OFTEN AND IN SUCH ORDER AS MAY BE DEEMED
EXPEDIENT BY CCC.


 


5.                                      EFFECT OF DELAY OR OMISSION TO PURSUE
REMEDY.  NO SINGLE OR PARTIAL WAIVER BY CCC OF ANY RIGHT, POWER OR REMEDY, OR
DELAY OR OMISSION BY CCC IN THE EXERCISE OF ANY RIGHT, POWER OR REMEDY WHICH IT
MAY HAVE (EXCEPT FOR ANY DELAY OR OMISSION BY CCC TO PROPERLY AND TIMELY
EXERCISE ITS RIGHTS UNDER THE PUT AGREEMENT) SHALL IMPAIR ANY SUCH RIGHT, POWER
OR REMEDY OR OPERATE AS A WAIVER THEREOF OR OF ANY OTHER RIGHT, POWER OR REMEDY
THEN OR THEREAFTER EXISTING.  ANY WAIVER GIVEN BY CCC OF ANY RIGHT, POWER OR
REMEDY IN ANY ONE INSTANCE SHALL ONLY BE EFFECTIVE IN THAT SPECIFIC INSTANCE AND
ONLY FOR THE PURPOSE FOR WHICH GIVEN, AND WILL NOT BE CONSTRUED AS A WAIVER OF
ANY RIGHT, POWER OR REMEDY ON ANY FUTURE OCCASION.


 


6.                                      GUARANTOR’S WAIVERS.  EXCEPT FOR THE
NOTICE OF EXERCISE REQUIRED UNDER THE PUT AGREEMENT, THE GUARANTOR WAIVES ANY
AND ALL NOTICE OF THE CREATION, RENEWAL, EXTENSION OR ACCRUAL OF ANY OF THE
OBLIGATIONS AND NOTICE OF OR PROOF OF RELIANCE BY CCC UPON THIS GUARANTY OR
ACCEPTANCE OF THIS GUARANTY; THE OBLIGATIONS, AND ANY OF THEM, SHALL
CONCLUSIVELY BE DEEMED TO HAVE BEEN CREATED, CONTRACTED, INCURRED, RENEWED,
EXTENDED, AMENDED OR WAIVED IN RELIANCE UPON THIS GUARANTY.  EXCEPT FOR THE
NOTICE OF EXERCISE REQUIRED UNDER THE PUT AGREEMENT, THE GUARANTOR WAIVES
PRESENTMENT, DEMAND, NOTICE, AND PROTEST OF ALL INSTRUMENTS INCLUDED IN OR
EVIDENCING ANY OF THE OBLIGATIONS OR COLLATERAL SECURITY FOR ANY OBLIGATIONS AND
ALL OTHER DEMANDS AND NOTICES IN CONNECTION WITH THE DELIVERY, ACCEPTANCE,
PERFORMANCE, DEFAULT OR ENFORCEMENT OF ANY SUCH INSTRUMENT OR THIS GUARANTY.


 


7.                                      AMENDMENT.  THIS GUARANTY MAY NOT BE
MODIFIED, AMENDED, TERMINATED OR REVOKED, IN WHOLE OR IN PART, EXCEPT BY AN
AGREEMENT IN WRITING SIGNED BY CCC AND THE GUARANTOR.  NO WAIVER OF ANY TERM,
COVENANT OR PROVISION OF THIS GUARANTY, OR CONSENT GIVEN HEREUNDER, SHALL BE
EFFECTIVE UNLESS GIVEN IN WRITING BY CCC.


 


8.                                      NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN SUFFICIENTLY GIVEN TO ANY PARTY HERETO IF PERSONALLY
DELIVERED OR IF SENT BY TELEGRAM, TELECOPY OR TELEX, OR BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY RECOGNIZED COURIER SERVICE,
POSTAGE OR OTHER CHARGES PREPAID ADDRESSED AS FOLLOWS:

 

EH - 6

--------------------------------------------------------------------------------


 

(a)

 

If to the Guarantor:

 

 

 

 

 

Liberty Media International, Inc.
Attn: Elizabeth Markowski, Esq.
12300 Liberty Boulevard
Englewood, CO 80112
Facsimile: (720) 875-5858

 

 

 

 

 

with a copy to:

 

 

 

 

 

Amy L. Hirter
Sherman & Howard LLC
633 17th Street, Suite 3000
Denver, CO 80202
Facsimile: (303) 298-0940

 

 

 

 

 

 

(b)

 

If to CCC:

 

 

 

 

 

Cristalerías de Chile S.A.
Attn: Juan Antonio Alvarez
Hendaya 60
Piso 14, Las Condes
Santiago, Chile
Facsimile: 562 331-5153
with a copy to:

 

 

 

 

 

Attn: Baltazar Sanchez
Facsimile: 562 441-3701

 

or to such other address as may be specified from time to time by the Guarantor
or CCC in a notice to the other party given as herein provided.  Such notice or
communication will be deemed to have been given as of the date so personally
delivered, telegraphed, telecopied, telexed, mailed or sent by courier.

 


9.                                      SUCCESSORS AND ASSIGNS.  NO PARTY MAY
ASSIGN ANY OF ITS RIGHTS OR DELEGATE ANY OF ITS DUTIES UNDER THIS GUARANTY
WITHOUT (A) THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY (EXCEPT THAT CCC’S
CONSENT WILL NOT BE REQUIRED IN CASE OF (I) ANY ASSIGNMENT OR DELEGATION WHEREBY
THE GUARANTOR IS NOT RELEASED OR OTHERWISE DISCHARGED FROM ITS DUTIES UNDER THIS
GUARANTY, OR (II) A COMPLETE ASSIGNMENT AND DELEGATION BY THE GUARANTOR TO
LIBERTY GLOBAL, INC. AFTER THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THE UGC/LMI MERGER AGREEMENT, IN WHICH CASE, AND PROVIDED THE EQUITY SECURITIES
OF LIBERTY GLOBAL, INC. ARE PUBLICLY TRADED ON A NATIONAL SECURITIES EXCHANGE IN
THE UNITED STATES OF AMERICA, THE GUARANTOR WILL BE RELEASED AND DISCHARGED FROM
ITS DUTIES UNDER THIS GUARANTY), AND (B) THE COMPLETE ASSUMPTION BY THE ASSIGNEE
OF ALL OF THE DUTIES OF THE ASSIGNOR UNDER THIS GUARANTY.  ALL OF THE TERMS AND
PROVISIONS OF THIS GUARANTY WILL BE

 

EH - 7

--------------------------------------------------------------------------------


 

binding on, and will inure to the benefit of, the respective successors and
permitted assigns of the parties.


 


10.                               CONSENT TO JURISDICTION. ALL LEGAL ACTIONS OR
PROCEEDINGS BROUGHT AGAINST THE GUARANTOR WITH RESPECT TO THIS GUARANTY MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF
NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY THE GUARANTOR ACCEPTS
FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, THE JURISDICTION OF THE
AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH THIS GUARANTY.  THE GUARANTOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES ANY CLAIM OR DEFENSE IN ANY SUCH ACTION OR PROCEEDING BASED
ON ANY ALLEGED LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS OR ANY SIMILAR BASIS.  THE GUARANTOR FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF ANY COMPLAINT, SUMMONS, NOTICE OR OTHER PROCESS RELATING TO ANY
LEGAL ACTION OR PROCEEDING BY DELIVERY THEREOF TO IT BY HAND OR BY MAIL TO THE
ADDRESS DETERMINED UNDER SECTION 10 HEREOF.  NOTHING HEREIN SHALL AFFECT THE
RIGHT OF CCC TO BRING PROCEEDINGS AGAINST THE GUARANTOR IN THE COURTS OF ANY
OTHER JURISDICTION OR TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.


 


11.                               GOVERNING LAW.  THIS GUARANTY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH SHALL APPLY TO THIS GUARANTY).


 


12.                               WAIVER OF JURY TRIAL.  THE GUARANTOR AND CCC
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, SUIT OR COUNTERCLAIM ARISING IN CONNECTION WITH THIS GUARANTY.


 


13.                               SEVERABILITY.  IF ANY PROVISION HEREOF IS
INVALID OR UNENFORCEABLE IN ANY JURISDICTION, THE OTHER PROVISIONS HEREOF SHALL
REMAIN IN FULL FORCE AND EFFECT IN SUCH JURISDICTION AND THE REMAINING
PROVISIONS HEREOF SHALL BE CONSTRUED IN ORDER TO CARRY OUT THE PROVISIONS
HEREOF.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS GUARANTY IN
ANY JURISDICTION SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY SUCH
PROVISION IN ANY OTHER JURISDICTION.

 

EH - 8

--------------------------------------------------------------------------------


 


14.                               PAYMENT CURRENCY.  EACH PAYMENT UNDER THIS
GUARANTY SHALL BE MADE IN UNITED STATES DOLLARS TO THE EXTENT PAYMENT IN UNITED
STATES DOLLARS IS REQUIRED BY THE PUT AGREEMENT.


 


15.                               ENTIRE AGREEMENT.  THIS GUARANTY CONTAINS, AND
IS INTENDED AS, A COMPLETE STATEMENT OF ALL OF THE TERMS OF THE AGREEMENTS
BETWEEN THE PARTIES WITH RESPECT TO THE MATTERS PROVIDED FOR HEREIN, AND
SUPERSEDES AND DISCHARGES ANY PREVIOUS AGREEMENTS AND UNDERSTANDINGS BETWEEN THE
PARTIES WITH RESPECT TO THOSE MATTERS, INCLUDING ANY AND ALL OTHER AGREEMENTS
DIFFERENT FROM THE PUT AGREEMENT UNDER WHICH CCC HAS OR MAY HAVE THE RIGHT TO
REQUIRE THE GUARANTOR, LIBERTY MEDIA CORPORATION OR ANY OF THEIR RESPECTIVE
AFFILIATES TO PURCHASE EQUITY INTERESTS OR DEBT OF VTR GLOBALCOM S.A. HELD BY
THE CCC CONTROL GROUP.


 


IN WITNESS WHEREOF, THE PARTIES HAVE CAUSED THIS GUARANTY TO BE EXECUTED AND
DELIVERED ON ITS BEHALF AS OF THE DATE FIRST WRITTEN ABOVE.

 

 

LIBERTY MEDIA INTERNATIONAL,
INC.

 

 

 

 

 

By:

 

 

 

 

Name: Elizabeth M. Markowski

 

 

Title: Senior Vice President

 

 

 

 

 

CRISTALERIAS DE CHILE S.A.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

EH - 9

--------------------------------------------------------------------------------